[ex101executedthirdamendm001.jpg]
THIRD AMENDMENT TO CREDIT AGREEMENT AND WAIVER THIS THIRD AMENDMENT TO CREDIT
AGREEMENT AND WAIVER (this “Agreement”) dated as of June 17, 2019 (the “Third
Amendment Effective Date”) is entered into among ESTABLISHMENT LABS HOLDINGS
INC., a BVI business company, limited by shares and incorporated under the laws
of the British Virgin Islands (the “Borrower”), the Guarantors party hereto, the
Lenders party hereto and MADRYN HEALTH PARTNERS, LP, a Delaware limited
partnership, as Administrative Agent. All capitalized terms used herein and not
otherwise defined herein shall have the meanings given to such terms in the
Existing Credit Agreement (as defined below) or the Amended Credit Agreement (as
defined below). RECITALS WHEREAS, the Borrower, the Guarantors party thereto,
the Lenders party thereto and the Administrative Agent have entered into that
certain Credit Agreement dated as of August 24, 2017 (as amended by that certain
First Amendment to Credit Agreement dated as of October 31, 2017, that certain
Second Amendment to Credit Agreement and Waiver dated as of June 15, 2018 and as
further amended, restated, supplemented or modified from time to time prior to
the date hereof, the “Existing Credit Agreement”); WHEREAS, the Borrower has
requested that the Lenders waive the Events of Default set forth in Exhibit A to
this Agreement (such Events of Default, the “Existing Events of Default”);
WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended to provide for certain modifications of the terms of the Existing Credit
Agreement, and that, as so amended, the Existing Credit Agreement for ease of
reference be restated (after giving effect to this Agreement) in the form of
Schedule 1 hereto; and WHEREAS, the Lenders are willing to waive the Existing
Events of Default and amend the Existing Credit Agreement, in each case, subject
to the terms and conditions hereof; NOW, THEREFORE, in consideration of the
premises and the mutual covenants contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows: 1. Amendments. Effective as
of the Third Amendment Effective Date: (a) The Existing Credit Agreement is
hereby amended by this Agreement and for ease of reference restated (after
giving effect to this Agreement) in the form of Schedule 1 hereto (the Existing
Credit Agreement, as so amended by this Agreement, being referred to as the
“Amended Credit Agreement”). (b) (i) Exhibit A to the Existing Credit Agreement
is hereby amended and restated to read, in its entirety, as set forth on
Schedule 2 hereto; (ii) Exhibit B-5 to the Existing Credit Agreement shall be
referred to as Exhibit B-6 in the Amended Credit Agreement and a new Exhibit B-5
shall be included as an exhibit to the Amended Credit Agreement to read, in its
entirety, as set forth on Schedule 3 hereto; and (iii) Exhibit E to the Existing
Credit Agreement is hereby amended and restated to read, in its entirety, as set
forth on Schedule 4 hereto. (c) Schedule 2.01 to the Existing Credit Agreement
is hereby amended and restated to read, in its entirety, as set forth on
Schedule 5 hereto. 1



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm002.jpg]
Except as expressly set forth above, all Exhibits and Schedules to the Existing
Credit Agreement will continue in their present forms as Exhibits or Schedules,
as applicable, to the Amended Credit Agreement. 2. Waiver of Existing Events of
Default. Subject to the other terms and conditions of this Agreement, the
Lenders hereby waive the Existing Events of Default. The above shall not modify
or affect the Loan Parties’ obligations to comply fully with the terms of the
Amended Credit Agreement or any other duty, term, condition or covenant
contained in the Amended Credit Agreement or any other Investment Document in
the future. This waiver is limited solely to the Existing Events of Default, and
nothing contained in this Agreement shall be deemed to constitute a waiver of
any other rights or remedies the Administrative Agent or any Lender may have
under the Amended Credit Agreement or any other Investment Documents or under
applicable Law. 3. Conditions Precedent. This Agreement shall be effective upon
satisfaction of the following conditions precedent: (a) Executed Documents.
Receipt by the Administrative Agent of counterparts of (i) this Agreement duly
executed by the Loan Parties, the Lenders and the Administrative Agent; (ii)
Term B-4 Notes duly executed by the Borrower in favor of each Lender; and (iii)
an amended and restated Fee Letter in form and substance acceptable to the
Administrative Agent; (b) Amendment to Costa Rican IP Security Agreement and
Costa Rican Security Trust Agreement. Receipt by the Administrative Agent of
counterparts of amendments to (i) the Costa Rican IP Security Agreement; and
(ii) the Costa Rican Security Trust Agreement, in each case, duly executed by
the parties thereto and in form and substance satisfactory to the Administrative
Agent; (c) Amendment to Brazilian Share Pledge Agreement and Brazilian
Receivables Pledge Agreement. Receipt by the Administrative Agent of
counterparts of amendments to (i) the Brazilian Share Pledge Agreement; and (ii)
the Brazilian Receivables Pledge Agreement, in each case, duly executed by the
parties thereto and in form and substance satisfactory to the Administrative
Agent; (d) Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of legal counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, dated as of the Third Amendment Effective Date, and in
form and substance reasonably satisfactory to the Administrative Agent; (e)
Organization Documents, Resolutions, Etc. Receipt by the Administrative Agent of
the following, each of which shall be originals or facsimiles (followed promptly
by originals), in form and substance reasonably satisfactory to the
Administrative Agent and its legal counsel: (i) copies of the Organization
Documents of each Loan Party certified to be true and complete as of a recent
date by (A) the appropriate Governmental Authority of the state or other
jurisdiction of its incorporation or organization, where applicable, or (B) in
the case of each Costa Rican Loan Party, a notarial certification, and in each
case certified by a director, secretary or assistant secretary of such Loan
Party to be true and correct as of the Third Amendment Effective Date; 2
CHAR1\1659955v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm003.jpg]
(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Investment Documents to which
such Loan Party is a party; (iii) such documents and certifications as the
Administrative Agent may require to evidence that each Loan Party is duly
incorporated, organized or formed, and is validly existing, in good standing and
qualified to engage in business in its state or other jurisdiction of
incorporation, organization or formation (such certifications to include,
without limitation, a certificate of good standing of the Borrower issued by the
Registrar of Corporate Affairs in the British Virgin Islands); (iv) a registered
agent’s certificate issued by the Borrower’s registered agent in the British
Virgin Islands and dated within one month of the Third Amendment Effective Date,
attaching certified copy registers of directors and charges; (v) a copy of a
resolution of the Board of Directors of each Belgian Loan Party setting forth
the reasons it is considered that the entry into this Agreement, and in
particular the assumption of its guaranty obligations in accordance with Article
IV of the Amended Credit Agreement, is of benefit to such Belgian Loan Party;
(vi) in relation to each Belgian Loan Party, a solvency certificate (attest
niet- faillissement/certificat de non-faillite) and an uittreksel van de
Kruispuntbank voor Ondernemingen/extrait de la Banque Carrefour des Entreprises,
each dated not more than three (3) Business Days prior to the Third Amendment
Effective Date; and (vii) a certificate of the Articles of Incorporation and
organizational documents, and a recent certificación de personería jurídica, of
each Costa Rican Loan Party; (f) Perfection and Priority of Liens. Receipt by
the Administrative Agent of the following: (i) searches of Uniform Commercial
Code filings (or the equivalent) in the jurisdiction of formation of each Loan
Party or where a filing would need to be made in order to perfect the
Administrative Agent’s security interest in the Collateral, copies of the
financing statements (or the equivalent) on file in such jurisdictions and
evidence that no Liens exist other than Permitted Liens; (ii) Uniform Commercial
Code (or the equivalent) financing statements for each appropriate jurisdiction
as is necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral, including, without
limitation, filings of variations to the particulars of the relevant charges
registered with the Registrar of Corporate Affairs in the British Virgin Islands
in accordance with Section 164 of the BVI Business Companies Act, 2004; (iii)
searches of ownership of, and Liens on, the Business IP Rights of the Loan
Parties in the appropriate governmental offices; and (iv) duly executed notices
of grant of security interest in the form required by the applicable Security
Agreement as are necessary, in the Administrative Agent’s sole 3 CHAR1\1659955v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm004.jpg]
discretion, to perfect the Administrative Agent’s security interest in the
Business IP Rights of the Loan Parties; (g) Attorney Costs. The Borrower shall
have paid all reasonable and documented fees, charges and disbursements of
counsel to the Administrative Agent incurred to the Third Amendment Effective
Date. 4. Reaffirmation. Each of the Loan Parties acknowledges and reaffirms (a)
that it is bound by all of the terms of the Investment Documents to which it is
a party and (b) that it is responsible for the observance and full performance
of all Obligations, including without limitation, the repayment of the Loans.
Furthermore, the Loan Parties acknowledge and confirm (i) that the
Administrative Agent and the Lenders have performed fully all of their
obligations under the Existing Credit Agreement and the other Investment
Documents and (ii) that by entering into this Agreement, the Administrative
Agent and the Lenders do not, except as expressly set forth herein, waive or
release any term or condition of the Amended Credit Agreement or any of the
other Investment Documents or any of their rights or remedies under such
Investment Documents or any applicable Law or any of the obligations of the Loan
Parties thereunder. The Loan Parties confirm for the benefit of the
Administrative Agent and the Lenders that it is not the intention of the parties
hereto that the amendments to the Existing Credit Agreement set forth herein
result in a Belgian law novation (novatie) (within the meaning of Articles 1271
et seq. of the Belgian Civil Code) (a “Novation”) of the Existing Credit
Agreement, it being specified that in the event this Agreement would be deemed
to constitute a Novation, the Administrative Agent and the Lenders expressly
preserve the benefit of the Liens created under any Loan Documents in accordance
with Article 1278 of the Belgian Civil Code and each Loan Party acknowledges and
agrees to such preservation. 5. Release. As a material part of the consideration
for Administrative Agent and the Lenders entering into this Agreement, the Loan
Parties agree as follows (the “Release Provision”): (a) By their respective
signatures below, the Loan Parties hereby agree that the Administrative Agent,
the Lenders, each of their respective Affiliates and the foregoing Persons’
respective officers, managers, members, directors, advisors, sub-advisors,
partners, agents and employees, and their respective successors and assigns
(hereinafter all of the above collectively referred to as the “Lender Group”),
are irrevocably and unconditionally released, discharged and acquitted from any
and all actions, causes of action, claims, demands, damages and liabilities of
whatever kind or nature, in law or in equity, now known or unknown, suspected or
unsuspected to the extent that any of the foregoing arises from any action or
failure to act under or otherwise arising in connection with the Investment
Documents on or prior to the Third Amendment Effective Date. (b) Each Loan Party
hereby acknowledges, represents and warrants to the Lender Group that: (i) it
has read and understands the effect of the Release Provision. Each Loan Party
has had the assistance of independent counsel of its own choice, or has had the
opportunity to retain such independent counsel, in reviewing, discussing, and
considering all the terms of the Release Provision; and if counsel was retained,
counsel for such Loan Party has read and considered the Release Provision and
advised such Loan Party with respect to the same. Before execution of this
Agreement, such Loan Party has had adequate opportunity to make whatever
investigation or inquiry it may deem necessary or desirable in connection with
the subject matter of the Release Provision. 4 CHAR1\1659955v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm005.jpg]
(ii) no Loan Party is acting in reliance on any representation, understanding,
or agreement not expressly set forth herein. Each Loan Party acknowledges that
the Lender Group has not made any representation with respect to the Release
Provision except as expressly set forth herein. (iii) each Loan Party has
executed this Agreement and the Release Provision thereof as its free and
voluntary act, without any duress, coercion, or undue influence exerted by or on
behalf of any person. (iv) the Loan Parties are the sole owners of the claims
released by the Release Provision, and no Loan Party has heretofore conveyed or
assigned any interest in any such claim to any other Person. (c) Each Loan Party
understands that the Release Provision was a material consideration in the
agreement of the Administrative Agent and the Lenders to enter into this
Agreement. The Release Provision shall be in addition to any rights, privileges
and immunities granted to the Administrative Agent and the Lenders under the
Investment Documents. 6. Miscellaneous. (a) The Existing Credit Agreement and
the obligations of the Loan Parties thereunder and under the other Investment
Documents, except as expressly modified by this Agreement, are hereby ratified
and confirmed and shall remain in full force and effect according to their
terms. This Agreement is a Loan Document. (b) Each Guarantor (i) acknowledges
and consents to all of the terms and conditions of this Agreement, (ii) affirms
all of its obligations under the Loan Documents and (iii) agrees that this
Agreement and all documents executed in connection herewith do not operate to
reduce or discharge its obligations under the Existing Credit Agreement or the
Loan Documents. (c) The Loan Parties hereby represent and warrant as follows:
(i) each Loan Party has taken all necessary corporate or other organizational
action to authorize the execution, delivery and performance of this Agreement.
(ii) this Agreement has been duly executed and delivered by each Loan Party
party hereto and constitutes a legal, valid and binding obligation of each such
Loan Party, enforceable against each such Loan Party in accordance with its
terms, subject to bankruptcy, insolvency, reorganization, moratorium and similar
laws affecting enforceability of creditors’ rights generally and to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). (iii) no approval, consent, exemption,
authorization or other action by, or notice to, or filing with, any Governmental
Authority or any other Person is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Loan Party of
this Agreement. (iv) (A) the representations and warranties of the Borrower and
each other Loan Party contained in Article VI of the Amended Credit Agreement or
any other Investment Document, or which are contained in any document furnished
at any time under or in connection therewith, are true and correct in all
material respects (and in all respects 5 CHAR1\1659955v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm006.jpg]
if any such representation and warranty is already qualified by materiality or
reference to Material Adverse Effect) on and as of the date hereof, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
(and in all respects if any such representation and warranty is already
qualified by materiality or reference to Material Adverse Effect) as of such
earlier date and (B) no event has occurred and is continuing which constitutes a
Default or an Event of Default. (d) Each of the Loan Parties hereby affirms the
Liens created and granted in the Loan Documents in favor of the Administrative
Agent, for the benefit of the Secured Parties, and agrees that this Agreement
does not adversely affect or impair such liens and security interests in any
manner. (e) This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement. (f) If any provision of this Agreement is held to be illegal, invalid
or unenforceable, (i) the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby and (ii)
the parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. (g) THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY,
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK. [SIGNATURE PAGES FOLLOW] 6 CHAR1\1659955v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm007.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written. BORROWER: ESTABLISHMENT LABS
HOLDINGS INC., a BVI business company incorporated under the laws of the British
Virgin Islands By:/s/ Juan José Chacón Quirós Name: Juan José Chacón Quirós
Title: Director GUARANTORS: ESTABLISHMENT LABS SOCIEDAD ANONIMA, a Costa Rica
corporation By: :/s/ Juan José Chacón Quirós Name: Juan José Chacón Quirós
Title: Secretary EUROPEAN DISTRIBUTION CENTER MOTIVA BVBA, a Belgium besloten
vennootschap met beperkte aansprakelijkheid By: :/s/ Juan José Chacón Quirós
Name: Juan José Chacón Quirós Title: Manager ESTABLISHMENT LABS BRASIL PRODUTOS
PARA SAUDE LTDA., a Brazil limited liability company By:/s/ Eddie de Oliveira
Name: Eddie de Oliveira Title: Manager JAMM TECHNOLOGIES, INC., a Delaware
corporation By:/s/ Juan José Chacón Quirós Name: Juan José Chacón Quirós Title:
President ESTABLISHMENT LABS HOLDINGS INC. THIRD AMENDMENT TO CREDIT AGREEMENT
AND WAIVER



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm008.jpg]
MOTIVA USA LLC, a Delaware limited liability company By: ESTABLISHMENT LABS
HOLDINGS INC. its Sole Member By:/s/ Juan José Chacón Quirós Name: Juan José
Chacón Quirós Title: Director ESTABLISHMENT LABS HOLDINGS INC. THIRD AMENDMENT
TO CREDIT AGREEMENT AND WAIVER



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm009.jpg]
ADMINISTRATIVE AGENT: MADRYN HEALTH PARTNERS, LP By: MADRYN HEALTH ADVISORS, LP,
its General Partner By: MADRYN HEALTH ADVISORS GP, LLC, its General Partner By:
/s/ Avinash Amin Name: Avinash Amin Title: Member ESTABLISHMENT LABS HOLDINGS
INC. THIRD AMENDMENT TO CREDIT AGREEMENT AND WAIVER



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm010.jpg]
LENDERS: MADRYN HEALTH PARTNERS, LP By: MADRYN HEALTH ADVISORS, LP, its General
Partner By: MADRYN HEALTH ADVISORS GP, LLC, its General Partner By: /s/ Avinash
Amin Name: Avinash Amin Title: Member MADRYN HEALTH PARTNERS (CAYMAN MASTER), LP
By: MADRYN HEALTH ADVISORS, LP, its General Partner By: MADRYN HEALTH ADVISORS
GP, LLC, its General Partner By: /s/ Avinash Amin Name: Avinash Amin Title:
Member ESTABLISHMENT LABS HOLDINGS INC. THIRD AMENDMENT TO CREDIT AGREEMENT AND
WAIVER



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm011.jpg]
EXHIBIT A EXISTING EVENTS OF DEFAULT 1. Failure to notify Administrative Agent
of information relating to the formation of the following Immaterial
Subsidiaries within thirty (30) days of formation of such Subsidiary, as
required under Section 7.12 of the Existing Credit Agreement: (a) Motiva
Implants UK Limited; (b) Motiva Italy S.R.L.; (c) Motiva Implants Spain S.L.;
and (d) Motive Austria GmbH. CHAR1\1659955v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm012.jpg]
SCHEDULE 1 AMENDED CREDIT AGREEMENT See Attached. CHAR1\1659955v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm013.jpg]
SCHEDULE 1 CREDIT AGREEMENT Dated as of August 24, 2017 among ESTABLISHMENT LABS
HOLDINGS INC., as the Borrower, CERTAIN SUBSIDIARIES OF THE BORROWER, as the
Guarantors, MADRYN HEALTH PARTNERS, LP, as the Administrative Agent and THE
LENDERS FROM TIME TO TIME PARTY HERETO CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm014.jpg]
TABLE OF CONTENTS Page ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
..................................................................... 1 1.01
Defined Terms.
...................................................................................................................
1 1.02 Other Interpretive Provisions.
...........................................................................................
39 1.03 Accounting Terms.
............................................................................................................
39 1.04 Times of Day.
...................................................................................................................
41 1.05 Belgian Terms.
..................................................................................................................
41 ARTICLE II. THE COMMITMENTS
.......................................................................................................
42 2.01 Commitments.
...................................................................................................................
42 2.02
Borrowings........................................................................................................................
43 2.03 Prepayments.
.....................................................................................................................
44 2.04 Termination or Reduction of Commitments.
.................................................................... 46 2.05
Repayment of Loans.
........................................................................................................
47 2.06 Interest.
.............................................................................................................................
47 2.07 Fees.
..................................................................................................................................
47 2.08 Computation of Interest.
...................................................................................................
47 2.09 Evidence of Debt.
.............................................................................................................
47 2.10 Payments Generally.
.........................................................................................................
48 2.11 Sharing of Payments by Lenders.
.....................................................................................
48 2.12 Defaulting Lenders.
..........................................................................................................
49 2.13 Right of First Offer.
..........................................................................................................
50 2.14 Term C Facility.
................................................................................................................
50 ARTICLE III. TAXES
................................................................................................................................
51 3.01 Taxes.
................................................................................................................................
51 3.02 Increased Costs.
................................................................................................................
53 3.03 Mitigation Obligations; Replacement of Lenders.
............................................................ 55 3.04 Illegality.
...........................................................................................................................
55 3.05 Three-Month LIBOR Unavailability Period.
.................................................................... 55 3.06
Survival.
............................................................................................................................
56 ARTICLE IV. GUARANTY
......................................................................................................................
56 4.01 The Guaranty.
...................................................................................................................
56 4.02 Obligations Unconditional.
...............................................................................................
57 4.03 Reinstatement.
...................................................................................................................
57 4.04 Certain Additional Waivers.
.............................................................................................
58 4.05 Remedies.
..........................................................................................................................
58 4.06 Rights of Contribution.
.....................................................................................................
58 4.07 Guarantee of Payment; Continuing Guarantee.
................................................................ 58 4.08
Limitations Applicable to Belgian Loan Parties.
.............................................................. 58 ARTICLE V.
CONDITIONS PRECEDENT TO BORROWINGS
........................................................... 59 5.01 Condition to
Effectiveness.
...............................................................................................
59 5.02 Conditions to Initial Extensions of Credit.
....................................................................... 59 5.03
Conditions to all Borrowings.
...........................................................................................
64 5.04 Additional Conditions to Term C Borrowing.
.................................................................. 64
CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm015.jpg]
ARTICLE VI. REPRESENTATIONS AND WARRANTIES
................................................................... 65 6.01
Existence, Qualification and Power.
.................................................................................
65 6.02 Authorization; No Contravention.
....................................................................................
65 6.03 Governmental Authorization; Other Consents.
................................................................. 65 6.04
Binding Effect.
..................................................................................................................
66 6.05 Financial Statements; No Material Adverse
Effect........................................................... 66 6.06
Litigation.
..........................................................................................................................
66 6.07 No
Default.........................................................................................................................
67 6.08 Ownership of Property; Liens.
..........................................................................................
67 6.09 Environmental Compliance.
.............................................................................................
67 6.10 Insurance.
..........................................................................................................................
68 6.11 Taxes.
................................................................................................................................
68 6.12 ERISA Compliance.
..........................................................................................................
68 6.13 Subsidiaries and Capitalization.
........................................................................................
70 6.14 Margin Regulations; Investment Company
Act................................................................ 70 6.15
Disclosure.
........................................................................................................................
70 6.16 Compliance with Laws.
....................................................................................................
71 6.17 Intellectual Property; Licenses, Etc.
.................................................................................
72 6.18
Solvency............................................................................................................................
74 6.19 Perfection of Security Interests in the Collateral.
............................................................. 74 6.20 Business
Locations.
..........................................................................................................
74 6.21 Sanctions Concerns; Anti-Corruption Laws; PATRIOT Act; Anti-Money
Laundering Laws.
.............................................................................................................
75 6.22 Material Contracts.
............................................................................................................
76 6.23 Regulatory Approvals.
......................................................................................................
76 6.24 Labor Matters.
...................................................................................................................
78 6.25 EEA Financial Institutions.
...............................................................................................
78 6.26 Representations as to Foreign Loan Parties.
..................................................................... 78 6.27
Royalty and Other Payments.
...........................................................................................
79 6.28 Non-Competes.
.................................................................................................................
79 6.29 Internal Controls.
..............................................................................................................
79 ARTICLE VII. AFFIRMATIVE COVENANTS
.......................................................................................
79 7.01 Financial Statements.
........................................................................................................
80 7.02 Certificates; Other Information.
........................................................................................
80 7.03 Notices.
.............................................................................................................................
83 7.04 Payment of Obligations.
...................................................................................................
84 7.05 Preservation of Existence, Etc.
.........................................................................................
84 7.06 Maintenance of Properties.
...............................................................................................
85 7.07 Maintenance of Insurance.
................................................................................................
85 7.08 Compliance with Laws.
....................................................................................................
85 7.09 Books and Records.
..........................................................................................................
85 7.10 Inspection Rights.
.............................................................................................................
86 7.11 Use of Proceeds.
...............................................................................................................
86 7.12 Additional Subsidiaries.
....................................................................................................
86 7.13 ERISA Compliance.
..........................................................................................................
87 7.14 Pledged Assets.
.................................................................................................................
87 7.15 Compliance with Material Contracts.
...............................................................................
88 7.16 Maintenance of Regulatory Approvals, Contracts, IP Rights, Etc.
................................... 88 7.17 Anti-Corruption Laws.
......................................................................................................
89 iii CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm016.jpg]
7.18 Cash Management.
............................................................................................................
89 7.19 Post-Closing Obligations.
.................................................................................................
89 7.20 Compliance with Securities Laws.
....................................................................................
90 ARTICLE VIII. NEGATIVE COVENANTS
............................................................................................
90 8.01 Liens.
................................................................................................................................
90 8.02 Investments.
......................................................................................................................
92 8.03
Indebtedness......................................................................................................................
93 8.04 Fundamental Changes.
......................................................................................................
95 8.05 Dispositions.
.....................................................................................................................
96 8.06 Restricted Payments.
.........................................................................................................
96 8.07 Change in Nature of Business.
..........................................................................................
97 8.08 Transactions with Affiliates and
Insiders..........................................................................
97 8.09 Burdensome Agreements.
.................................................................................................
97 8.10 Use of Proceeds.
...............................................................................................................
98 8.11 Payment of Other Indebtedness.
.......................................................................................
98 8.12 Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity; Certain Amendments.
..............................................................................
98 8.13 Ownership of Subsidiaries.
...............................................................................................
99 8.14 Sale Leasebacks.
...............................................................................................................
99 8.15 Sanctions; Anti-Corruption Laws.
....................................................................................
99 8.16 Minimum Product
Revenues.............................................................................................
99 8.17
Liquidity..........................................................................................................................
100 8.18 Modifications and Terminations of Material Contracts.
................................................. 101 8.19 Inbound and Outbound
Licenses.
...................................................................................
101 ARTICLE IX. EVENTS OF DEFAULT AND REMEDIES
................................................................... 101 9.01
Events of Default.
...........................................................................................................
101 9.02 Remedies Upon Event of Default.
..................................................................................
104 9.03 Application of Funds.
.....................................................................................................
105 ARTICLE X. ADMINISTRATIVE AGENT
...........................................................................................
106 10.01 Appointment and Authority.
...........................................................................................
106 10.02 Rights as a Lender.
..........................................................................................................
106 10.03 Exculpatory Provisions.
..................................................................................................
107 10.04 Reliance by Administrative Agent.
.................................................................................
107 10.05 Delegation of Duties.
......................................................................................................
108 10.06 Resignation of Administrative Agent.
............................................................................ 108
10.07 Non-Reliance on Administrative Agent and Other Lenders.
.......................................... 108 10.08 Administrative Agent May
File Proofs of Claim.
........................................................... 109 10.09 Collateral
and Guaranty Matters.
....................................................................................
109 ARTICLE XI. MISCELLANEOUS
.........................................................................................................
110 11.01 Amendments, Etc.
...........................................................................................................
110 11.02 Notices and Other Communications; Facsimile Copies.
................................................ 111 11.03 No Waiver; Cumulative
Remedies; Enforcement.
.......................................................... 113 11.04 Expenses;
Indemnity; and Damage Waiver.
................................................................... 113 11.05
Payments Set Aside.
.......................................................................................................
115 11.06 Successors and Assigns.
.................................................................................................
116 11.07 Treatment of Certain Information; Confidentiality.
........................................................ 119 11.08 Set-off.
............................................................................................................................
120 iv CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm017.jpg]
11.09 Interest Rate Limitation.
.................................................................................................
120 11.10 Counterparts; Integration; Effectiveness.
........................................................................ 120
11.11 Survival of Representations and Warranties.
.................................................................. 121 11.12
Severability.
....................................................................................................................
121 11.13 Replacement of Lenders.
................................................................................................
121 11.14 Governing Law; Jurisdiction; Etc.
..................................................................................
122 11.15 Waiver of Right to Trial by Jury.
....................................................................................
123 11.16 Electronic Execution of Assignments and Certain Other Documents.
........................... 123 11.17 USA PATRIOT Act.
.......................................................................................................
124 11.18 No Advisory or Fiduciary Relationship.
......................................................................... 124
11.19 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
.................... 124 11.20 Funding
Date...................................................................................................................
125 v CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm018.jpg]
SCHEDULES 2.01 Commitments and Applicable Percentages 7.19 Post-Closing
Obligations 11.02 Certain Addresses for Notices EXHIBITS A Form of Loan Notice
B-1 Form of Term A Note B-2 Form of Term B-1 Note B-3 Form of Term B-2 Note B-4
Form of Term B-3 Note B-5 Form of Term B-4 Note B-6 Form of Term C Note C Form
of Joinder Agreement D Form of Assignment and Assumption E Form of Compliance
Certificate vi CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm019.jpg]
CREDIT AGREEMENT This CREDIT AGREEMENT is entered into as of August 24, 2017
among ESTABLISHMENT LABS HOLDINGS INC., a BVI business company, limited by
shares and incorporated under the laws of the British Virgin Islands (the
“Borrower”), the Guarantors (defined herein), the Lenders (defined herein) and
MADRYN HEALTH PARTNERS, LP, a Delaware limited partnership, as the
Administrative Agent. The Borrower has requested that the Lenders make term loan
facilities available to the Borrower and certain equity investments in the
Borrower, and the Lenders are willing to do so on the terms and conditions set
forth herein. In consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows: ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS 1.01 Defined Terms. As used in this Agreement,
the following terms shall have the meanings set forth below: “510(k)” means (a)
any premarket notification and corresponding FDA clearance for a Device pursuant
to FDA regulations and all substantially equivalent or similar notifications,
applications and clearances with respect to any other non-U.S. Regulatory
Authority, including the EMA, and (b) all amendments, supplements and other
additions and modifications thereto, and all documents, data and information
which are necessary for, filed with, incorporated by reference in or otherwise
support any of the foregoing. “Acquisition” means the acquisition, whether
through a single transaction or a series of related transactions, of (a) a
majority of the Voting Stock or other controlling ownership interest in another
Person (including the purchase of an option, warrant or convertible or similar
type security to acquire such a controlling interest at the time it becomes
exercisable by the holder thereof), whether by purchase of such equity or other
ownership interest or upon the exercise of an option or warrant for, or
conversion of securities into, such equity or other ownership interest, (b)
assets of another Person which constitute all or substantially all of the assets
of such Person or of a division, line of business or other business unit of such
Person or (c) any Product. “Act” has the meaning set forth in Section 11.17.
“Administrative Agent” means Madryn Health Partners, LP, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent. “Administrative Agent’s Office” means the Administrative
Agent’s address and, as appropriate, account as set forth on Schedule 11.02 or
such other address or account as the Administrative Agent may from time to time
notify the Loan Parties and the Lenders. “Affiliate” means, with respect to a
specified Person, another Person that directly, or indirectly through one or
more intermediaries, Controls or is Controlled by or is under common Control
with the Person specified. CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm020.jpg]
“Agreement” means this Credit Agreement. “All-In-Yield” means, with respect to
any Indebtedness, the all-in-yield thereof, and taking into account the interest
rate (but without duplication of any applicable interest rate floor), interest
rate margin, interest rate floors, original issue discount and upfront fees paid
generally to all Persons providing such Indebtedness (with original issue
discount and upfront fees being equated to interest (as reasonably determined by
the Administrative Agent in a manner consistent with customary financial
practice) based on a four year life to maturity), but exclusive of any
arrangement, structuring, underwriting or similar fee paid to any Person in
connection therewith that is not shared generally with all Persons providing
such Indebtedness. “Anti-Money Laundering Laws” has the meaning set forth in
Section 6.21(d). “Applicable Foreign Loan Party Documents” has the meaning set
forth in Section 6.26(a). “Applicable Margin” means eight percent (8.00%) per
annum. “Applicable Percentage” means, with respect to any Lender at any time,
(a) in respect of the Term A Facility, with respect to any Term A Lender at any
time, the percentage (carried out to the ninth decimal place) of the Term A
Facility represented by (i) on or prior to the Funding Date, such Term A
Lender’s Term A Commitment at such time and (ii) thereafter, the outstanding
principal amount of such Term A Lender’s Term A Loans at such time, (b) in
respect of the Term B-1 Facility, with respect to any Term B-1 Lender at any
time, the percentage (carried out to the ninth decimal place) of the Term B-1
Facility represented by (i) at any time during the Term B-1 Availability Period,
such Term B-1 Lender’s Term B-1 Commitments at such time and (ii) thereafter,
the outstanding principal amount of such Term B-1 Lender’s Term B-1 Loans at
such time, (c) in respect of the Term B-2 Facility, with respect to any Term B-2
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Term B-2 Facility represented by (i) at any time during the Term B-2
Availability Period, such Term B-2 Lender’s Term B-2 Commitments at such time
and (ii) thereafter, the outstanding principal amount of such Term B-2 Lender’s
Term B-2 Loans at such time, (d) in respect of the Term B-3 Facility, with
respect to any Term B-3 Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term B-3 Facility represented by (i) at any time
during the Term B-3 Availability Period, such Term B-3 Lender’s Term B-3
Commitments at such time and (ii) thereafter, the outstanding principal amount
of such Term B-3 Lender’s Term B-3 Loans at such time, (e) in respect of the
Term B-4 Facility, with respect to any Term B-4 Lender at any time, the
percentage (carried out to the ninth decimal place) of the Term B-4 Facility
represented by (i) at any time during the Term B-4 Availability Period, such
Term B-4 Lender’s Term B-4 Commitments at such time and (ii) thereafter, the
outstanding principal amount of such Term B-4 Lender’s Term B-4 Loans at such
time and (f) in respect of the Term C Facility, with respect to any Term C
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Term C Facility represented by (i) at any time after the Term C Commitments
have been established pursuant to Section 2.14, such Term C Lender’s unfunded
Term C Commitment at such time plus the outstanding principal amount of such
Term C Lender’s Term C Loans at such time and (ii) thereafter, the outstanding
principal amount of such Term C Lender’s Term C Loans at such time. If the
Commitments of all of the Lenders to make Loans have been terminated pursuant to
Section 9.02, or if the Commitments have expired, then the Applicable Percentage
of each Lender in respect of the applicable Facility shall be determined based
on the Applicable Percentage of such Lender in respect of such Facility most
recently in effect, giving effect to any subsequent assignments. The Applicable
Percentage of each Lender in respect of each Facility is set forth opposite the
name of such Lender on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable. “Applicable
Quarter” has the meaning set forth in Section 8.16(b)(i)(A). 2 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm021.jpg]
“Appropriate Lender” means, at any time, with respect to any Facility, a Lender
that has a Commitment with respect to such Facility or holds a Loan under such
Facility at such time. “Approved Fund” means any Fund that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender. “Approved Strategic
Investment” means an Acquisition or Investment designated by the Borrower as an
“Approved Strategic Investment,” which designation must be approved by the
Administrative Agent in its sole and absolute discretion; provided, that, if the
Borrower would like to designate an Acquisition or Investment as an “Approved
Strategic Investment,” the Borrower shall provide written notice to the
Administrative Agent to that effect (including such other documents and
certificates as the Administrative Agent shall require in connection therewith)
and within ten (10) Business Days after receipt thereof, the Administrative
Agent shall inform the Borrower by written notice whether it approves such
Acquisition or Investment as an “Approved Strategic Investment.” “Assignment and
Assumption” means an assignment and assumption entered into by a Lender and an
Eligible Assignee (with the consent of any party whose consent is required by
Section 11.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit D or any other form (including electronic documentation
generated by MarkitClear or other electronic platform) approved by the
Administrative Agent. “Attributable Indebtedness” means, on any date, (a) in
respect of any Capital Lease of any Person, the capitalized amount thereof that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, (b) in respect of any Synthetic Lease of any Person, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease and (c)
in respect of any Securitization Transaction of any Person, the outstanding
principal amount of such financing, after taking into account reserve accounts
and making appropriate adjustments, determined by the Administrative Agent in
its reasonable judgment. “Audited Financial Statements” means the audited
consolidated balance sheet of the Borrower and its Subsidiaries for the fiscal
year ended December 31, 2016, and the related consolidated statements of income
or operations, shareholders’ equity and cash flows for such fiscal year of the
Borrower and its Subsidiaries, including the notes thereto, audited by
independent public accountants of recognized national standing and prepared in
conformity with GAAP. “Bail-In Action” means the exercise of any Write-Down and
Conversion Powers by the applicable EEA Resolution Authority in respect of any
liability of an EEA Financial Institution. “Bail-In Legislation” means, with
respect to any EEA Member Country implementing Article 55 of Directive
2014/59/EU of the European Parliament and of the Council of the European Union,
the implementing law for such EEA Member Country from time to time which is
described in the EU Bail-In Legislation Schedule. “Banco Davivienda” means Banco
Davivienda (Costa Rica) S.A. “Banco Davivienda Documents” means, collectively,
(a) that certain letter agreement dated as of May 26, 2017 between Establishment
Labs Sociedad Anonima and Banco Davivienda, (b) that certain Mobile Guarantee on
Inventories dated as of May 26, 2017 between Establishment Labs Sociedad Anonima
and Banco Davivienda, (c) that certain Bill of Exchange dated as of May 26, 2017
executed by 3 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm022.jpg]
Establishment Labs Sociedad Anonima in favor of Banco Davivienda and (d) all
other certificates, agreements, documents and instruments related to the
foregoing. “Belgian Companies Code” means the Belgian Wetboek van
Vennootschappen/Code des Sociétés, as amended from time to time. “Belgian Loan
Party” means any Loan Party that is organized under the laws of the Kingdom of
Belgium. “Belgian Share Pledge Agreement” means that certain share pledge
agreement dated as of the Funding Date executed by the Administrative Agent, for
the benefit of the Secured Parties, Establishment Labs Sociedad Anonima and the
Borrower. “Belgian Receivables Pledge Agreement” means that certain receivables
pledge agreement dated as of the Funding Date executed by the Administrative
Agent, for the benefit of the Secured Parties, and each of the Belgian Loan
Parties. “Board of Directors” means (a) with respect to a corporation, the board
of directors of the corporation or any committee thereof duly authorized to act
on behalf of such board, (b) with respect to a partnership, the Board of
Directors of the general partner of the partnership, (c) with respect to a
limited liability company, the managing member or members or any controlling
committee of managing members thereof or if not member-managed, the managers
thereof or any committee of managing members or managers thereof duly authorized
to act on behalf of such Persons, and (d) with respect to any other Person, the
board or committee of such Person serving a similar function. “Borrower” has the
meaning set forth in the introductory paragraph hereto. “Borrowing” means a Term
A Borrowing, a Term B-1 Borrowing, a Term B-2 Borrowing, a Term B-3 Borrowing, a
Term B-4 Borrowing or a Term C Borrowing, as the context may require, in each
case, pursuant to Section 2.01. “Brazilian Guarantor” means any Guarantor that
is organized under the laws of the Federative Republic of Brazil. “Brazilian
Loan Party” means any Loan Party that is organized under the laws of the
Federative Republic of Brazil. “Brazilian Share Pledge Agreement” means that
certain quota pledge agreement dated as of the Funding Date, as amended as of
the Third Amendment Effective Date, executed by the Administrative Agent, for
the benefit of the Secured Parties, each of the Brazilian Loan Parties and each
Loan Party that owns Equity Interests in any Brazilian Loan Party. “Brazilian
Receivables Pledge Agreement” means that certain receivables pledge agreement
dated as of the Funding Date, as amended as of the Third Amendment Effective
Date, executed by the Administrative Agent, for the benefit of the Secured
Parties, and each of the Brazilian Loan Parties. “Business Day” means any day
other than a Saturday, Sunday or other day on which commercial banks are
authorized to close under the Laws of, or are in fact closed in, the state where
the Administrative Agent’s Office is located and, if such day relates to any
Loan, means any such day that is also a day on which dealings in Dollar deposits
are conducted by and between banks in the London interbank eurodollar market. 4
CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm023.jpg]
“Business IP Rights” means, at any time of determination, IP Rights owned by,
licensed to, or otherwise authorized for use by any of the Loan Parties or any
of their Subsidiaries at such time including, without limitation, the IP Rights
listed on Schedule 6.17(b) to the Disclosure Letter. “Businesses” means, at any
time, a collective reference to the businesses operated by the Borrower and its
Subsidiaries at such time. “Business Facilities” means, at any time, a
collective reference to the facilities and real properties owned, leased or
operated by any Loan Party or any Subsidiary. “BVI Loan Party” means any Loan
Party that is organized under the laws of the British Virgin Islands. “Capital
Lease” means, as applied to any Person, any lease of any property by that Person
as lessee which, in accordance with GAAP, is required to be accounted for as a
capital lease on the balance sheet of that Person. “Cash Equivalents” means any
of the following types of Investments, to the extent owned by the Borrower or
any of its Subsidiaries free and clear of all Liens (other than Permitted
Liens): (a) readily marketable obligations issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof having maturities of not more than three hundred sixty days (360) days
from the date of acquisition thereof; provided, that, the full faith and credit
of the United States is pledged in support thereof; (b) time deposits with, or
insured certificates of deposit or bankers’ acceptances of, any commercial bank
that (i) is organized under the laws of the United States, any state thereof or
the District of Columbia or is the principal banking subsidiary of a bank
holding company organized under the laws of the United States, any state thereof
or the District of Columbia, and is a member of the Federal Reserve System, (ii)
issues (or the parent of which issues) commercial paper rated as described in
clause (c) of this definition and (iii) has combined capital and surplus of at
least $1,000,000,000, in each case with maturities of not more than one hundred
eighty (180) days from the date of acquisition thereof; (c) commercial paper
issued by any Person organized under the laws of any state of the United States
and rated at least “Prime-1” (or the then equivalent grade) by Moody’s or at
least “A-1” (or the then equivalent grade) by S&P, in each case with maturities
of not more than one hundred eighty (180) days from the date of acquisition
thereof; (d) Investments, classified in accordance with GAAP as current assets
of the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition; (e) other short-term investments utilized by Foreign
Subsidiaries in accordance with normal investment practices for cash management
in investments of a type analogous to the foregoing; and 5 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm024.jpg]
(f) solely with respect to any Foreign Subsidiary, non-Dollar denominated (i)
certificates of deposit of, bankers acceptances of, or time deposits with, any
commercial bank which is organized and existing under the laws of the country in
which such Foreign Subsidiary maintains its chief executive office and principal
place of business, provided such country is (x) a member of the Organization for
Economic Cooperation and Development or (y) the British Virgin Islands, the
Republic of Costa Rica, or the Federative Republic of Brazil, and, in each case,
whose short-term commercial paper rating is at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P (any such bank being an “Approved Foreign Bank”) and maturing within one
hundred eighty (180) days of the date of acquisition and (ii) equivalents of
demand deposit accounts which are maintained with an Approved Foreign Bank.
“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued. “Change of Control” means the occurrence of any of the
following events: (a) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934), other than the
Holders, is or becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Securities Exchange Act of 1934, except that a person or group
shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of Equity Interests representing 35% or more of the
aggregate ordinary voting power in the election of the Board of Directors of the
Borrower represented by the issued and outstanding Equity Interests of the
Borrower on a fully diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or (b) during any period of twelve (12) consecutive months, a majority
of the members of the Board of Directors of the Borrower cease to be composed of
individuals (i) who were members of that Board of Directors on the first day of
such period, (ii) whose election, appointment or nomination to that Board of
Directors was approved by individuals referred to in clause (i) above
constituting at the time of such election, appointment or nomination at least a
majority of that Board of Directors or (iii) whose election, appointment or
nomination to that Board of Directors was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election,
appointment or nomination at least a majority of that Board of Directors; or (c)
any “Change of Control” (or any comparable term) shall occur under any Permitted
Senior Revolving Credit Document or any document or other agreement evidencing
any Indebtedness with an aggregate principal amount in excess of the Threshold
Amount; or 6 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm025.jpg]
(d) except as otherwise permitted under this Agreement, the Borrower shall cease
to own and control, directly or indirectly, beneficially and of record, one
hundred percent (100%) of the issued and outstanding Equity Interests (other
than directors’ qualifying shares or Equity Interests that are required to be
held by another person in order to satisfy a foreign requirement of Law
prescribing an equity owner resident in the local jurisdiction) of each of its
Subsidiaries, free and clear of all Liens except Liens created by the Collateral
Documents. “Collateral” means a collective reference to all real and personal
property (other than, for the avoidance of doubt, Excluded Property) with
respect to which Liens in favor of the Administrative Agent, for the benefit of
the Secured Parties, are purported to be granted pursuant to and in accordance
with the terms of the Collateral Documents. “Collateral Access Agreement” means
an agreement in form and substance reasonably satisfactory to the Administrative
Agent pursuant to which a lessor of real property on which Collateral is stored
or otherwise located, or a warehouseman, processor or other bailee of inventory
or other property owned by any Loan Party, acknowledges the Liens of the
Administrative Agent and waives (or, if approved by the Administrative Agent,
subordinates) any Liens held by such Person on such property, and permits the
Administrative Agent access to any Collateral stored or otherwise located
thereon. “Collateral Documents” means a collective reference to the Security
Agreements, the Pledge Agreements, the Qualifying Control Agreements, the
Collateral Access Agreements, the Mortgages, the Real Property Security
Documents and other security documents as may be executed and delivered by the
Loan Parties pursuant to the terms of Section 7.14. “Commitment” means a Term A
Commitment, a Term B-1 Commitment, a Term B-2 Commitment, a Term B-3 Commitment,
a Term B-4 Commitment or a Term C Commitment, as the context may require.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit E. “Contract” means any contract, license, lease, agreement, obligation,
promise, undertaking, understanding, arrangement, document, commitment,
entitlement or engagement under which a Person has, or will have, any liability
or contingent liability (in each case, whether written or oral, express or
implied, and whether in respect of monetary or payment obligations, performance
obligations or otherwise). “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise. “Controlling” and “Controlled” have meanings correlative
thereto. Without limiting the generality of the foregoing, a Person shall be
deemed to be Controlled by another Person if such other Person possesses,
directly or indirectly, power to vote ten percent (10%) or more of the
securities having ordinary voting power for the election of directors, managing
general partners or the equivalent. “Controlled Account” has the meaning set
forth in Section 7.18(a). “Controlled Investment Affiliate” means, as to any
Person, any other Person which directly or indirectly is in control of, is
controlled by, or is under common control with such Person and is organized by
such first Person (or any other Person controlling such first Person) primarily
for making equity investments in the Borrower or any other portfolio companies
in the ordinary course of business. 7 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm026.jpg]
“Convertible Indebtedness” means Indebtedness having a feature which entitles
the holder thereof to convert or exchange all or a portion of such Indebtedness
into or by reference to Equity Interests of the Borrower. “Copyrights” means,
collectively, all copyrights (whether statutory or common law, whether
established or registered in the United States or any other country or any
political subdivision thereof, whether registered or unregistered and whether
published or unpublished), all tangible embodiments of the foregoing and all
copyright registrations and applications, together with any and all (a) rights
and privileges arising under applicable Law and international treaties and
conventions with respect to the use of such copyrights, (b) reissues, renewals,
continuations and extensions thereof and amendments thereto, (c) income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable with
respect thereto, including damages and payments for past, present or future
infringements thereof, (d) rights corresponding thereto throughout the world and
(e) rights to sue for past, present or future infringements thereof. “Costa
Rican Loan Party” means any Loan Party that is organized under the laws of the
Republic of Costa Rica. “Costa Rican IP Security Agreement” means the Costa
Rican intellectual property pledge agreement/mobile guaranty dated as of the
Funding Date, as amended as of the Third Amendment Effective Date, executed in
favor of the Administrative Agent, for the benefit of the Secured Parties, by
Establishment Labs Sociedad Anonima, a Costa Rica corporation, with respect to
its Costa Rican intellectual property. “Costa Rican Security Trust Agreement”
means that certain security trust agreement (which, for the avoidance of doubt,
shall include a pledge of the Equity Interests of each Subsidiary that is
organized under the laws of the Republic of Costa Rica) dated as of the Funding
Date, as amended as of the Third Amendment Effective Date, by and among the
Borrower, the Administrative Agent, each of the Costa Rican Loan Parties and the
Trustee, for the benefit of the Secured Parties. “Crown Predator” means CPH TU,
LP, a Delaware limited partnership. “Crown Predator Convertible Indebtedness”
means the Indebtedness owing by the Borrower to Crown Predator pursuant to that
certain Note and Warrant Purchase Agreement dated as of August 28, 2015 between
the Borrower and Crown Predator, as amended, modified, extended, restated,
replaced or supplemented from time to time, and as evidenced by (a) that certain
Amended and Restated Convertible Secured Promissory Note dated as of September
14, 2016 executed by the Borrower in favor of Crown Predator in the original
principal amount of $10,000,000, (b) that certain Amended and Restated
Convertible Secured Promissory Note dated as of September 14, 2016 executed by
the Borrower in favor of Crown Predator in the original principal amount of
$3,000,000, (c) that certain Amended and Restated Convertible Secured Promissory
Note dated as of September 14, 2016 executed by the Borrower in favor of Crown
Predator in the original principal amount of $5,000,000, (d) that certain
Amended and Restated Convertible Secured Promissory Note dated as of September
14, 2016 executed by the Borrower in favor of Crown Predator in the original
principal amount of $1,840,000 and (e) that certain Convertible Secured
Promissory Note dated as of September 14, 2016 executed by the Borrower in favor
of Crown Predator in the original principal amount of $4,408,076.71. “Cure
Period” has the meaning set forth in Section 8.16(b)(i). “Cure Right” has the
meaning set forth in Section 8.16(b)(i). 8 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm027.jpg]
“Debt Issuance” means the issuance by any Loan Party or any Subsidiary of any
Indebtedness other than Indebtedness permitted under Section 8.03. “Debt
Issuance Notice” has the meaning set forth in Section 2.13(a). “Debtor Relief
Laws” means (a) the Bankruptcy Code of the United States, (b) the Insolvency
Act, 2003 of the British Virgin Islands, (c) the Commercial Code, Civil Code and
Civil Procedure Code, in each case, of the Republic of Costa Rica and (d) all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States, the British Virgin Islands,
the Republic of Costa Rica, the Kingdom of Belgium, the Federative Republic of
Brazil or other applicable jurisdictions from time to time in effect. “Default”
means any event or condition that constitutes an Event of Default or that, with
the giving of any notice, the passage of time, or both, would be an Event of
Default. “Default Rate” has the meaning set forth in Section 2.06(b).
“Defaulting Lender” means, subject to Section 2.12(b), any Lender, as determined
by the Administrative Agent, that (a) has failed to perform any of its funding
obligations hereunder, including with respect to any Term B-1 Commitment, Term
B-2 Commitment, Term B-3 Commitment, Term B-4 Commitment or Term C Commitment,
within three (3) Business Days of the date required to be funded by it
hereunder, (b) has notified the Borrower or the Administrative Agent that it
does not intend to comply with its funding obligations hereunder or (c) has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided, that, a Lender shall not be a Defaulting Lender solely by virtue of
the ownership or acquisition of any Equity Interests in that Lender or any
direct or indirect parent company thereof by a Governmental Authority.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction. “Device” means any medical
instrument, apparatus, implement, machine, contrivance, implant, in vitro
reagent or other similar or related item, including any component, part or
accessory, that (a) is intended for use in the diagnosis of disease, malady or
other conditions or in the cure, mitigation, treatment or prevention of disease
or malady, in man or other animals, or is intended to affect the structure or
any function of the body of man or other animals, (b) does not achieve its
primary intended purpose or purposes through chemical action within or on the
body of man or other animals and (c) is not dependent upon being metabolized for
the achievement of its primary intended purpose or purposes. “Device Clearance
Application” means any premarket approval application submitted under Section
515 of the FDCA (21 U.S.C. § 360e) (a “PMA”), any de novo request submitted
under Section 513(f) of the FDCA (21 U.S.C. § 360c(f)), or any 510(k) submitted
under Section 510(k) of the FDCA (21 U.S.C. § 360(k)) seeking clearance from the
FDA for a Device that is substantially equivalent to a legally marketed
predicate Device, as defined in the FDCA, or any corresponding non-U.S.
application in any other non-U.S. jurisdiction, including, with respect to the
European Union, any equivalent submission to a Standard Body pursuant to an
applicable directive of the European Council with respect to CE 9
CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm028.jpg]
marking (or, if applicable, a self-certification of conformity with respect to
any such directive through a “declaration of conformity”). “Disclosure Letter”
means that certain disclosure letter dated as of the Effective Date containing
certain schedules delivered by the Loan Parties to the Administrative Agent (for
the benefit of the Lenders) (as such schedules are supplemented from time to
time in accordance with Section 7.02(a)). “Disposition” or “Dispose” means the
sale, transfer, license, lease, issuance or other disposition (including (x) any
Sale and Leaseback Transaction and (y) any issuance by any Subsidiary of its
Equity Interests, but excluding any issuance by the Borrower of its Equity
Interests) of any property by any Loan Party or any Subsidiary, including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith, but
excluding the following: (a) the sale, lease, license, transfer or other
disposition of inventory in the ordinary course of business, including pursuant
to exclusive distribution arrangements consistent with past practice, (b) the
sale, lease, license, transfer or other disposition in the ordinary course of
business of surplus, obsolete or worn out property no longer used or useful in
the conduct of business of any Loan Party and its Subsidiaries, (c) any sale,
lease, license, transfer or other disposition of property to any Loan Party or
any Subsidiary; provided, that, (i) if the transferor of such property is a
Qualified Loan Party, (A) the transferee thereof must be a Qualified Loan Party
or (B) to the extent such transaction constitutes an Investment, such
transaction is permitted under Section 8.02, and (ii) if the transferor of such
property is a Loan Party that is not a Qualified Loan Party, (A) the transferee
thereof must be a Loan Party or (B) to the extent such transaction constitutes
an Investment, such transaction is permitted under Section 8.02, (d) granting
licenses of intellectual property permitted by Section 8.19(b), (e) any
Involuntary Disposition, (f) the sale, transfer, issuance or other disposition
of a de minimis number of shares of the Equity Interests of a Foreign Subsidiary
in order to qualify members of the governing body of such Subsidiary if required
by applicable Law, (g) the abandonment or other disposition of IP Rights that
are not material and are no longer used or useful in any material respect in the
business of the Borrower and its Subsidiaries, (h) licenses, sublicenses, leases
or subleases (in each case, other than with respect to IP Rights or intellectual
property) granted to third parties in the ordinary course of business and not
interfering with the business of the Borrower and its Subsidiaries, (i)
dispositions of cash and Cash Equivalents, (j) to the extent constituting
Dispositions, transactions permitted by Sections 8.02, 8.04 and 8.06 and Liens
permitted by Section 8.01, (k) discounts of or forgiveness of accounts
receivable or in connection with the collection or compromise thereof, in each
case, in the ordinary course of business and (l) Permitted Sale and Leaseback
Transactions. “Disqualified Capital Stock” means any Equity Interest which, by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable), or upon the happening of any event, (a) matures
(excluding any maturity as the result of an optional redemption by the issuer
thereof) or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof, in whole or in
part, prior to the one hundred eighty-first (181st) day after the Maturity Date,
(b) requires the payment of any cash dividends at any time prior to the one
hundred eighty-first (181st) day after the Maturity Date, (c) contains any
repurchase obligation which may come into effect prior to the Facility
Termination Date, or (d) is convertible into or exchangeable (unless at the sole
option of the issuer thereof) for (i) debt securities or (ii) any Equity
Interests referred to in clause (a), (b) or (c) above, at any time prior to the
one hundred eighty-first (181st) day after the Maturity Date; provided, that,
(x) any Equity Interests that would not constitute Disqualified Capital Stock
but for provisions thereof giving holders thereof (or the holders of any
security into or for which such Equity Interests are convertible, exchangeable
or exercisable) the right to require the issuer thereof to redeem or repurchase
such Equity Interests upon the occurrence of a change in control or an asset
sale occurring prior to the one hundred eighty-first (181st) day after the
Maturity Date shall not constitute Disqualified Capital Stock to the extent that
such Equity Interests provide that the issuer thereof will not redeem or 10
CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm029.jpg]
repurchase any such Equity Interests pursuant to such provisions prior to the
Facility Termination Date and (y) only the portion of Equity Interests which so
matures or is mandatorily redeemable, is so redeemable at the option of the
holder thereof, has such cash dividend, has such repurchase obligation or is so
convertible or exchangeable, in each case, prior to the one hundred eighty-first
(181st) day after the Maturity Date will be deemed to be Disqualified Capital
Stock; provided, further, however, that if such Equity Interest is issued to any
current or former employee, director or consultant or to any plan for the
benefit of current or former employees, directors or consultants of the Borrower
or any Subsidiary or by any such plan to such current or former employees,
directors or consultants such Equity Interest will not constitute Disqualified
Capital Stock solely because it may be required to be repurchased by the
Borrower or any Subsidiary in order to satisfy applicable statutory or
regulatory obligations, including tax withholding, or as a result of such
current or former employee’s, director’s or consultant’s termination, death or
disability. “Dollar” and “$” mean lawful money of the United States. “Domestic
Subsidiary” means any Subsidiary that is organized under the laws of any state
of the United States or the District of Columbia. “Earn Out Obligations” means,
with respect to an Acquisition, all obligations of the applicable Loan Party or
any Subsidiary to make earn out or other contingency payments (including
purchase price adjustments, non-competition and consulting agreements, or other
indemnity obligations) pursuant to the documentation relating to such
Acquisition. For purposes of determining the aggregate consideration paid for an
Acquisition at the time of such Acquisition, the amount of any Earn Out
Obligations shall be deemed to be the maximum amount of the earn-out payments in
respect thereof as specified in the documents relating to such Acquisition. For
purposes of determining the amount of any Earn Out Obligations to be included in
the definition of Funded Indebtedness, the amount of Earn Out Obligations shall
be deemed to be the aggregate liability in respect thereof, as determined in
accordance with GAAP. “EEA Financial Institution” means (a) any credit
institution or investment firm established in any EEA Member Country which is
subject to the supervision of an EEA Resolution Authority, (b) any entity
established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition or (c) any financial institution
established in an EEA Member Country which is a Subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent. “EEA Member Country” means any of the
member states of the European Union, Iceland, Liechtenstein and Norway. “EEA
Resolution Authority” means any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution. “Effective Date” means August 24, 2017. “Eligible Assets”
means fixed or capital assets that are used or useful in the same or a similar
line of business as the Borrower and its Subsidiaries were engaged in on the
Effective Date (or any reasonable extension or expansions thereof). “Eligible
Assignee” means any Person that meets the requirements to be an assignee under
Section 11.06(b)(iii) and (v) (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)). 11 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm030.jpg]
“EMA” means the European Medicines Agency or any successor entity. “Employee
Benefit Non-U.S. Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established, contributed to
(regardless of whether through direct contributions or through employee
withholdings) or maintained outside the United States by the Borrower or any of
its Subsidiaries primarily for the benefit of employees of the Borrower or any
of its Subsidiaries residing outside the United States, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement, or payments to be made upon termination
of employment, and which plan is not subject to ERISA. “Employee Benefit Non-US
Plan Event” means (a) a failure to meet any minimum funding standards, pay any
required installment or make any required contribution under any Employee
Benefit Non-U.S. Plan, (b) the withdrawal or termination of any Employee Benefit
Non-U.S. Plan resulting in material liability to the Borrower or any of its
Subsidiaries, (c) the institution by any Governmental Authority of proceedings
to terminate any Employee Benefit Non-U.S. Plan, (d) the imposition of material
liability on the Borrower or any of its Subsidiaries due to the failure to
comply with any applicable Law relating to any Employee Benefit Non-U.S. Plan,
(e) the withdrawal by the Borrower or any of its Subsidiaries from any Employee
Benefit Non-U.S. Plan resulting in material liability to the Borrower or any of
its Subsidiaries, (f) any imposition by any Governmental Authority of any
material tax, fine or penalty against the Borrower or any of its Subsidiaries
due to the failure to comply with laws and regulations applicable to any
Employee Benefit Non-U.S. Plan, (g) the assertion of any material claim against
the Borrower or any of its Subsidiaries with respect to any Employee Benefit
Non-U.S. Plan or (h) the imposition of any Lien on the assets of the Borrower or
any of its Subsidiaries to secure obligations under any Employee Benefit
Non-U.S. Plan. “Environmental Laws” means any and all federal, state,
provincial, territorial, local, foreign and other applicable statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems. “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing. “Equity Interests” means, with respect to
any Person, all of the shares of capital stock of (or other ownership or profit
interests in) such Person, all of the warrants, options or other rights for the
purchase or acquisition from such Person of shares of capital stock of (or other
ownership or profit interests in) such Person, all of the securities convertible
into or exchangeable for shares of capital stock of (or other ownership or
profit interests in) such Person or warrants, rights or options for the purchase
or acquisition from such Person of such shares (or such other interests), and
all of the other ownership or profit interests in such Person (including
partnership, member, membership or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination; provided, however, that
Equity Interests shall not include Convertible Indebtedness. 12 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm031.jpg]
“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended, and the regulations promulgated thereunder from time to time. “ERISA
Affiliate” means any trade or business (whether or not incorporated) under
common control with the Borrower within the meaning of Section 414(b) or (c) of
the Internal Revenue Code (and Sections 414(m) and (o) of the Internal Revenue
Code for purposes of provisions relating to Section 412 of the Internal Revenue
Code). “ERISA Event” means (a) a Reportable Event with respect to any Pension
Plan, (b) the withdrawal of the Borrower or any ERISA Affiliate from any Pension
Plan subject to Section 4063 of ERISA during a plan year in which such entity
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA, (c) a complete or partial withdrawal by the Borrower or any
ERISA Affiliate from a Multiemployer Plan (within the meaning of Sections 4203
and 4205 of ERISA, respectively) or notification that a Multiemployer Plan is
insolvent (within the meaning of Section 4245 of ERISA), (d) the filing of a
notice of intent to terminate or the treatment of a Pension Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, (e) the institution by the
PBGC of proceedings to terminate a Pension Plan, (f) any event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan, (g) the
determination that any Pension Plan is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Internal Revenue Code or Sections 303, 304 and 305 of ERISA, or (h) the
imposition of any liability under Title IV of ERISA, other than for any PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate with respect to any Pension Plan. “EU Bail-In Legislation
Schedule” means the EU Bail-In Legislation Schedule published by the Loan Market
Association (or any successor person), as in effect from time to time. “Event of
Default” has the meaning set forth in Section 9.01. “Exchange Act” means the
Securities Exchange Act of 1934. “Excluded Property” means, with respect to any
Loan Party, including any Person that becomes a Loan Party after the Effective
Date as contemplated by Section 7.12, (a) any real property which is located
outside of the United States unless requested by the Administrative Agent or the
Required Lenders, (b) (i) any leasehold interest of any Loan Party in real
property and (ii) any fee owned real property which is subject to a Lien of the
type described in Section 8.01(n), (c) solely with respect to any U.S. Loan
Party, any personal property (including, without limitation, motor vehicles) of
such U.S. Loan Party in respect of which perfection of a Lien is not either (i)
governed by the Uniform Commercial Code or (ii) effected by appropriate evidence
of the Lien being filed in either the United States Copyright Office or the
United States Patent and Trademark Office, unless requested by the
Administrative Agent or the Required Lenders, (d) any property which, subject to
the terms of Section 8.09, is subject to a Lien of the type described in Section
8.01(i) pursuant to documents which prohibit such Loan Party from granting any
other Liens in such property, (e) any United States intent-to-use trademark or
service mark application to the extent that, and solely during the period in
which, the grant of a security interest therein would impair the validity or
enforceability of such intent-to-use trademark or service mark application under
federal law, (f) any Equity Interests in any Person that is not a Wholly Owned
Subsidiary of a Loan Party, to the extent that the granting of a Lien thereon,
or a security interest therein, is prohibited or requires the consent of another
Person (that is not the Borrower or any Affiliate thereof), in each case,
pursuant to the Organization Documents of such Person that is not a Wholly Owned
Subsidiary; provided, that, in the event of the termination or elimination of
any such prohibition or requirement for consent, to the 13 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm032.jpg]
extent sufficient to permit any such Equity Interests to become Collateral, or
upon the granting of any such consent, or waiving or terminating any requirement
for such consent, a security interest in such Equity Interests shall be
automatically and simultaneously granted under the applicable Collateral
Document and such Equity Interests shall be included as Collateral, (g) solely
with respect to any U.S. Loan Party, any General Intangible (as defined in the
Uniform Commercial Code), permit, lease, license, contract or other Instrument
(as defined in the Uniform Commercial Code) of such U.S. Loan Party to the
extent the grant of a security interest in such General Intangible (as defined
in the Uniform Commercial Code), permit, lease, license, contract or other
Instrument (as defined in the Uniform Commercial Code) in the manner
contemplated by the Collateral Documents, under the terms thereof or under
applicable Law, is prohibited and would result in the termination thereof or
give the other parties thereto the right to terminate, accelerate or otherwise
alter such U.S. Loan Party’s rights, titles and interests thereunder (including
upon the giving of notice or the lapse of time or both); provided, that, (i) any
such limitation described in this clause (g) on the security interests granted
under the Collateral Documents shall only apply to the extent that any such
prohibition or right to terminate or accelerate or alter a U.S. Loan Party’s
rights could not be rendered ineffective pursuant to the Uniform Commercial Code
or any other applicable Law or principles of equity and (ii) in the event of the
termination or elimination of any such prohibition or right or the requirement
for any consent contained in any applicable Law, General Intangible (as defined
in the Uniform Commercial Code), permit, lease, license, contract or other
Instrument (as defined in the Uniform Commercial Code), to the extent sufficient
to permit any such item to become Collateral, or upon the granting of any such
consent, or waiving or terminating any requirement for such consent, a security
interest in such General Intangible (as defined in the Uniform Commercial Code),
permit, lease, license, contract or other Instrument (as defined in the Uniform
Commercial Code) shall be automatically and simultaneously granted under the
applicable Collateral Documents and such items shall be included as Collateral,
(h) assets to the extent that pledges thereof, and security interests therein,
are prohibited by applicable Law; provided, that, (i) any such limitation
described in this clause (h) on the security interests granted under the
Collateral Documents shall only apply to the extent that any such prohibition
could not be rendered ineffective pursuant to the Uniform Commercial Code or any
other applicable Law or principles of equity and (ii) in the event of the
termination or elimination of any such prohibition contained in any applicable
Law, a security interest in such assets shall be automatically and
simultaneously granted under the applicable Collateral Documents and such assets
shall be included as Collateral and (i) any real or personal property as to
which (i) the Administrative Agent and the Borrower agree in writing that the
costs or other consequences of obtaining a security interest or perfection
thereof are excessive in view of the benefits to be obtained by the Secured
Parties therefrom or (ii) the Administrative Agent and the Borrower agree in
writing that obtaining a security interest or perfection thereof would result in
material adverse tax consequences to the Borrower or its Subsidiaries. “Excluded
Subsidiary” means (a) any Foreign Subsidiary, the perfected grant of a security
interest in the assets of such Subsidiary in support of, and the guaranteeing
of, the Obligations (i) would be prohibited by applicable Law in the
jurisdiction of formation or incorporation of such Subsidiary (as reasonably
determined by the Borrower with the consent of the Administrative Agent) or (ii)
would result in material adverse tax consequences to the Borrower or its
Subsidiaries (as reasonably determined by the Borrower with the consent of the
Administrative Agent), (b) any other Foreign Subsidiary with respect to which
(in the reasonable judgment of the Administrative Agent), the cost or other
consequences of such Foreign Subsidiary guaranteeing the Obligations are
excessive in view of the benefits to be obtained by the Secured Parties
therefrom or (c) any Immaterial Subsidiary. “Exclusivity Period” has the meaning
set forth in Section 2.13(b). “Existing Credit Agreement” means that certain
Credit Agreement and Guaranty dated as of September 19, 2016 by and among the
Borrower, certain of the Borrower’s subsidiaries from time to time party thereto
and the lenders from time to time party thereto, as amended or modified from
time to time. 14 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm033.jpg]
“Extraordinary Receipts” means any cash received by or paid to or for the
account of any Person not in the ordinary course of business, including tax
refunds, pension plan reversions, proceeds of insurance (other than proceeds of
business interruption insurance to the extent such proceeds constitute
compensation for lost earnings), condemnation awards (and payments in lieu
thereof), indemnity payments and any purchase price adjustments; provided, that,
“Extraordinary Receipts” shall not include (x) cash payments received by or paid
to or for the account of any Loan Party pursuant to a judgment, claim (including
an insurance claim), settlement, cause of action or indemnification claim, to
the extent such payments are in respect of any obligations owed by such Loan
Party to a third party that is not an Affiliate of a Loan Party with respect to
the underlying claim for which such judgment, claim, settlement, cause of action
or indemnification claim arose and are applied to pay (or reimburse such Loan
Party for payment on account of) such obligations and (y) any purchase price
adjustment (other than working capital purchase price adjustments) pursuant to
any acquisition agreement entered into after the Effective Date in connection
with a Permitted Acquisition to the extent that the purchase price of such
Permitted Acquisition was paid solely with Qualified Capital Stock or with the
proceeds from the issuance of Qualified Capital Stock by the Borrower or a
capital contribution to the Borrower. “Facility” means the Term A Facility, the
Term B-1 Facility, the Term B-2 Facility, the Term B-3 Facility, the Term B-4
Facility or the Term C Facility, as the context may require. “Facility
Termination Date” means the date as of which all of the following shall have
occurred: (a) all of the Commitments have terminated and (b) all Obligations
have been paid in full in cash (other than contingent indemnification
obligations for which no claim has been asserted). “FATCA” means Sections 1471
through 1474 of the Internal Revenue Code as of the Effective Date (or any
amended or successor version that is substantively comparable and not materially
more onerous to comply with) and any current or future regulations thereunder,
official interpretations thereof, any agreement entered into pursuant to Section
1471(b)(1) of the Internal Revenue Code and any intergovernmental agreements
entered into thereunder. “FDA” means the U.S. Food and Drug Administration and
any successor entity. “FDCA” means the U.S. Food, Drug and Cosmetic Act of 1938
(or any successor thereto), as amended from time to time, and the rules,
regulations, guidelines, guidance documents and compliance policy guides issued
or promulgated thereunder. “Federal Funds Rate” means, for any day, the rate per
annum equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, that, if such day is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day. Notwithstanding the foregoing, if the Federal Funds
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement “Fee Letter” means that certain Amended and Restated Fee Letter
dated as of the Third Amendment Effective Date, by and among the Borrower and
the Administrative Agent. “Flood Hazard Property” has the meaning set forth in
the definition of “Real Property Security Documents”. “Foreign Lender” has the
meaning set forth in Section 3.01(c)(ii). 15 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm034.jpg]
“Foreign Loan Party” means each Loan Party that is not a U.S. Loan Party.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States. “Fund” means any Person (other than a natural Person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all obligations, whether current or
long-term, for borrowed money (including the Obligations) and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments; (b) all purchase money Indebtedness; (c) the principal
portion of all obligations under conditional sale or other title retention
agreements relating to property purchased by such Person or any Subsidiary
thereof (other than customary reservations or retentions of title under
agreements with suppliers entered into in the ordinary course of business); (d)
all obligations arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments; (e) all obligations in respect of the deferred purchase price of
property or services (other than (x) trade accounts payable in the ordinary
course of business and (y) obligations under deferred compensation plans),
including, without limitation, any Earn Out Obligations; (f) the Attributable
Indebtedness of Capital Leases, Securitization Transactions and Synthetic
Leases; (g) all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Disqualified Capital Stock in
such Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; (h) all Funded Indebtedness of others secured
by (or for which the holder of such Funded Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed; (i) all Guarantees
with respect to Funded Indebtedness of the types specified in clauses (a)
through (h) above of another Person; and (j) all Funded Indebtedness of the
types referred to in clauses (a) through (i) above of any partnership or joint
venture (other than a joint venture that is itself a corporation or limited
liability company) in which such Person is a general partner or joint venturer,
except to the extent that Funded Indebtedness is expressly made non-recourse to
such Person. 16 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm035.jpg]
For purposes hereof, the amount of any direct obligation arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments shall be the maximum amount
available to be drawn thereunder. “Funding Date” means the date on which the
conditions set forth in Section 5.02 have been satisfied. “GAAP” means generally
accepted accounting principles in the United States set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board, consistently applied and as in effect from
time to time. “Governmental Approval” means any consent, authorization,
approval, order, license, franchise, permit, certification, accreditation,
registration, clearance, exemption, filing or notice that is issued or granted
by or from (or pursuant to any act of) or required by any Governmental
Authority, including any application or submission related to any of the
foregoing. “Governmental Authority” means the government of the United States,
the British Virgin Islands, the Kingdom of Belgium, the Republic of Costa Rica,
the Federative Republic of Brazil or any other nation, or of any political
subdivision thereof, whether state, provincial, territorial or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning. “Guarantors” means (a) each Subsidiary identified as a
“Guarantor” on the signature pages hereto and (b) each other Person that joins
as a Guarantor pursuant to Section 7.12, together with their successors and
permitted assigns; provided, that, in no event shall any Excluded Subsidiary be
a Guarantor. 17 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm036.jpg]
“Guaranty” means the Guaranty made by the Guarantors in favor of the Secured
Parties pursuant to Article IV. “Hazardous Materials” means all explosive or
radioactive substances or wastes and all hazardous or toxic substances, wastes
or other pollutants, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law. “Healthcare Laws” means, collectively, all
Laws applicable to the business of any Loan Party regulating the manufacturing,
labeling, promotion and provision of and payment for healthcare products, items
and services, including the Health Insurance Portability and Accountability Act
of 1996, Section 1128B(b) of the Social Security Act, as amended; 42 U.S.C. §
1320a-7b (Criminal Penalties Involving Medicare or State Health Care Programs),
commonly referred to as the “Federal Anti-Kickback Statute;” Section 1877 of the
Social Security Act, as amended and similar state laws; 42 U.S.C. § 1395nn
(Limitation on Certain Physician Referrals), commonly referred to as “Stark
Statute;” U.S. Federal Food, Drug, and Cosmetic Act, as amended from time to
time (21 U.S.C. § 301 et seq.); all applicable Good Manufacturing Practice
requirements addressed in the FDA’s Quality System Regulation (21 C.F.R. Part
820); the Medical Devices Regulations, 21 C.F.R. Part 812, and Parts 50, 54, and
56; all applicable labeling requirements addressed in the FDA’s Device Labeling
Regulation (21 C.F.R. Part 801); all regulations with respect to the provision
of Medicare and Medicaid programs and services (42 C.F.R. Chapter IV et seq.);
and all regulations promulgated under or pursuant to any of the foregoing. “HMT”
has the meaning set forth in the definition of “Sanctions”. “Holders” means,
collectively, (a) the Persons set forth on Schedule 1.01(b) to the Disclosure
Letter, (b) each natural relative who is a rightful heir of any of the foregoing
holders described in clause (a) of this definition, (c) any trust maintained by
or for the benefit of any of the foregoing holders and rightful heirs described
in clauses (a) or (b) of this definition and (d) each Controlled Investment
Affiliate of any holder specified in clause (a) of this definition. “IDE” means
an application, including an application filed with any Regulatory Authority,
for authorization to commence human clinical studies with respect to any Device,
including (a) an Investigational Device Exemption as defined in the FDCA or any
successor application or procedure filed with the FDA, (b) an abbreviated
Investigational Device Exemption as specified in FDA regulations in 21 C.F.R. §
812.2(b), (c) any equivalent of any of the foregoing pursuant to or under any
non-U.S. country or regulatory jurisdiction, (d) all amendments, variations,
extensions and renewals of any of the foregoing that may be filed with respect
thereto and (e) all documents and correspondence with Institutional Review
Boards, whether U.S. or non-U.S., or equivalent. “Immaterial Subsidiary” means
any Subsidiary that, as of any date of determination (a) for the four
consecutive fiscal quarter period most recently ended prior to such date for
which financial statements have been delivered to the Administrative Agent
pursuant to Sections 7.01(a) or (b)(i), did not (together with its Subsidiaries)
(i) generate Product Revenues in excess of five percent (5%) of Product Revenues
(for the avoidance of doubt, for the Borrower and its Subsidiaries on a
consolidated basis) for such four consecutive fiscal quarter period or (ii)
together with all other Immaterial Subsidiaries at such time, generate Product
Revenues in excess of ten percent (10%) of Product Revenues (for the avoidance
of doubt, for the Borrower and its Subsidiaries on a consolidated basis) for
such four consecutive fiscal quarter period and (b) did not have (together with
its Subsidiaries) (i) total assets in excess of five percent (5%) of the
consolidated total assets of the Borrower and its Subsidiaries at such date or
(ii) together with all other Immaterial Subsidiaries at such time, total assets
in excess of ten percent (10%) of consolidated total assets of the Borrower and
its Subsidiaries at such date; provided, that, notwithstanding anything 18
CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm037.jpg]
herein to the contrary, (x) in no event shall any Subsidiary that owns material
Business IP Rights be deemed to be an Immaterial Subsidiary and (y) in no event
shall any Subsidiary that has become a Guarantor in accordance with the terms of
this Agreement be deemed to be an Immaterial Subsidiary. “Indebtedness” means,
as to any Person at a particular time, without duplication, all of the
following, whether or not included as indebtedness or liabilities in accordance
with GAAP: (a) all Funded Indebtedness; (b) the Swap Termination Value of any
Swap Contract; (c) all Guarantees with respect to outstanding Indebtedness of
the types specified in clauses (a) and (b) above of any other Person; and (d)
all Indebtedness of the types referred to in clauses (a) through (c) above of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person or a Subsidiary
thereof is a general partner or joint venturer, unless such Indebtedness is
expressly made non-recourse to such Person or such Subsidiary. “Indemnitee” has
the meaning set forth in Section 11.04(b). “Information” has the meaning set
forth in Section 11.07. “Interest Payment Date” means, (a) the last day of each
March, June, September and December; provided, that, if any such last day is not
a Business Day, the applicable “Interest Payment Date” shall be the first
Business Day immediately preceding such last day of such month; and (b) the
Maturity Date. “Interest Period” means, with respect to any Loan, (a) the period
commencing on (and including) the applicable borrowing date of such Loan and
ending on (and including) the last day of the calendar quarter in which such
borrowing date occurs; provided, that, if any such last day is not a Business
Day, the applicable Interest Period shall end on the first Business Day
immediately preceding such last day of such quarter, and (b) thereafter, the
period beginning on (and including) the first day following the end of the
preceding Interest Period and ending on the earlier of (and including) (x) the
last day of the calendar quarter following the calendar quarter in which the
preceding Interest Period ended; provided, that, if any such last day is not a
Business Day, the applicable Interest Period shall end on the first Business Day
immediately preceding such last day of such quarter, and (y) the Maturity Date.
Notwithstanding the foregoing, each Interest Period in effect as of the Second
Amendment Effective Date shall end on (and include) the last day of the calendar
quarter in which the Second Amendment Effective Date occurs; provided, that, if
such last day is not a Business Day, each applicable Interest Period shall end
on the first Business Day immediately preceding such last day of such quarter.
“Interest Rate” means, for any Interest Period, the sum of (a) the Applicable
Margin plus (b) Three-Month LIBOR for such Interest Period; provided, that, at
all times when a LIBOR Unavailability Period shall exist and be continuing, the
“Interest Rate” shall equal the sum of (i) the total of (x) the Applicable
Margin minus (y) one percent (1.00%) plus (ii) the Prime Rate. “Interim
Financial Statements” means the unaudited consolidated financial statements of
the Borrower and its Subsidiaries for the fiscal quarter ended March 31, 2017,
including balance sheets and statements of income or operations, shareholders’
equity and cash flows. 19 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm038.jpg]
“Internal Revenue Code” means the United States Internal Revenue Code of 1986.
“Internal Revenue Service” means the United States Internal Revenue Service.
“Invention” means any novel, inventive or useful art, apparatus, method,
process, machine (including any article or Device), manufacture or composition
of matter, or any novel, inventive and useful improvement in any art, method,
process, machine (including article or Device), manufacture or composition of
matter. “Investment” means, as to any Person, any direct or indirect acquisition
or investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person or (c) an Acquisition. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment. “Investment Documents” means, collectively, the Loan
Documents, the Share Purchase Agreement and the ROFR Side Letter. “Involuntary
Disposition” means any loss of, damage to or destruction of, or any condemnation
or other taking for public use of, any property of any Loan Party or any of its
Subsidiaries. “IP Rights” means all Patents, Trademarks, Copyrights and
Technical Information, whether registered or not, U.S. or non-U.S., Device
Clearance Applications, Product Agreements, Product Authorizations or Regulatory
Approvals, including (without limitation) all of the following: (a) applications
or registrations relating to such IP Rights; (b) rights and privileges arising
under any applicable Law with respect to such IP Rights; (c) rights to sue for
past, present or future infringements of such IP Rights; and (d) rights of the
same or similar effect or nature in any jurisdiction corresponding to such IP
Rights throughout the world. “Joinder Agreement” means a joinder agreement
substantially in the form of Exhibit C executed and delivered by a Subsidiary in
accordance with the provisions of Section 7.12. “JW Opportunities Warrant” means
that certain Warrant Certificate dated as of September 30, 2016 issued by the
Borrower in favor of JW Opportunities Master Fund, Ltd. “JW Partners Warrant”
means that certain Warrant Certificate dated as of September 30, 2016 issued by
the Borrower in favor of JW Partners, LP. “Laws” means, collectively, all
international, foreign, federal, state, provincial, territorial and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof or determinations thereunder by any
Governmental Authority charged with the enforcement, interpretation or
administration 20 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm039.jpg]
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case having the force of law. “Lenders” means each of the
Persons identified as a “Lender” on the signature pages hereto and their
respective successors and assigns. “Lending Office” means, as to any Lender, the
office address of such Lender and, as appropriate, account of such Lender set
forth on Schedule 11.02 or such other address or account as such Lender may from
time to time notify the Borrower and the Administrative Agent. “LIBOR Screen
Rate” has the meaning set forth in the definition of “Three-Month LIBOR”. “LIBOR
Successor Rate” has the meaning set forth in Section 3.05. “LIBOR Successor Rate
Conforming Changes” means, with respect to any proposed LIBOR Successor Rate,
any conforming changes to the definition of Interest Period, Interest Rate or
Three-Month LIBOR, the timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the discretion of the Administrative Agent, to reflect the adoption of such
LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower). “LIBOR Unavailability Period” means a period, commencing on the date
on which any of the events set forth in clauses (a), (b), (c) or (d) below occur
and continuing through the earlier to occur of (x) the date on which no such
conditions continue to exist and (y) the date on which a LIBOR Successor Rate is
established: (a) adequate and reasonable means do not exist for ascertaining the
LIBOR Screen Rate, including, without limitation, because the LIBOR Screen Rate
is not available or published on a current basis and such circumstances are
unlikely to be temporary, or (b) the administrator of the LIBOR Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBOR Screen
Rate shall no longer be made available, or used for determining the interest
rate of loans, or (c) loans currently being executed, or that include language
similar to that contained in this definition and Section 3.05, are being
executed or amended (as applicable) to incorporate or adopt a new benchmark
interest rate to replace the LIBOR Screen Rate, or (d) for any reason the LIBOR
Screen Rate with respect to any Loan does not adequately and fairly reflect the
cost to the Lenders of funding such Loan. “Lien” means any mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), charge or preference, priority or other security interest or
preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing). 21 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm040.jpg]
“Liquidity” means, as of any date, an amount equal to Unrestricted Cash as of
such date. “Loan” means an extension of credit by a Lender to the Borrower under
Article II in the form of a Term A Loan, a Term B-1 Loan, a Term B-2 Loan, a
Term B-3 Loan, a Term B-4 Loan or a Term C Loan. “Loan Documents” means this
Agreement, each Note, each Joinder Agreement (or such other documents as the
Administrative Agent shall reasonably request pursuant to Section 7.12 for such
purpose), each Collateral Document, the Disclosure Letter, the Fee Letter, any
intercreditor agreement entered into in connection with Permitted Senior
Revolving Credit Indebtedness, each agreement entered into in accordance with
the terms of Section 2.14 and any other agreement, instrument or document
designated by its terms as a “Loan Document”; provided, that, for the avoidance
of doubt, the Share Purchase Agreement, the ROFR Side Letter and any document
related to the Share Purchase Agreement or the ROFR Side Letter (for the
avoidance of doubt, other than any document described in the text preceding this
proviso), in each case, shall not be “Loan Documents”. “Loan Notice” means a
notice of a Borrowing of Loans pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A. “Loan Parties” means, collectively, the
Borrower and each Guarantor. “Master Agreement” has the meaning set forth in the
definition of “Swap Contract”. “Material Adverse Effect” means (a) a material
adverse change in, or a material adverse effect upon, the business, financial
performance or condition, operations (including the financial results thereof),
assets or properties of the Borrower and its Subsidiaries taken as a whole, (b)
a material impairment of the rights and remedies of the Administrative Agent or
any Lender under any Loan Document to which it is a party or a material
impairment in the perfection, value or priority of the Administrative Agent’s
security interests in the Collateral, (c) an impairment of the ability of any
Loan Party to perform its material obligations under any Loan Document to which
it is a party or (d) a material adverse effect upon the legality, validity,
binding effect or enforceability against any Loan Party of any Loan Document to
which it is a party. “Material Contracts” means all (a) employment agreements
covering the management of any Loan Party or any Subsidiary, (b) collective
bargaining agreements or other labor agreements covering any employees of any
Loan Party or any Subsidiary, (c) agreements for managerial, consulting or
similar services to which any Loan Party or any Subsidiary is a party or by
which it is bound, (d) agreements regarding any Loan Party or any Subsidiary,
its assets or operations or any investment therein to which any of its
equityholders is a party or by which it is bound, (e) real estate leases,
licenses of IP Rights or other lease or license agreements to which any Loan
Party or any Subsidiary is a party, either as lessor or lessee, or as licensor
or licensee (other than licenses arising from the purchase of “off the shelf”
products), (f) customer, sales, distribution or supply agreements to which any
Loan Party or any Subsidiary is a party, in each case with respect to the
preceding clauses (a), (c), (d) and (e) requiring payment of more than $500,000
in any year, and with respect to the preceding clause (f), requiring payment of
more than $750,000 in any year, (g) any other Contract to which any Loan Party
or any Subsidiary is a party that (i) relates to any Product or any Product
Commercialization and Development Activity and (ii) is reasonably expected to
(A) result in payments or receipts (including royalty, licensing or similar
payments) made to any Loan Party or any of its Subsidiaries in an aggregate
amount in excess of $750,000 in any period of twelve (12) consecutive months or
(B) require payments or expenditures (including royalty, licensing or similar
payments) made by any Loan Party or any of its Subsidiaries in an aggregate
amount in excess of $750,000 in any period of twelve (12) consecutive months or
(h) any other 22 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm041.jpg]
agreements or instruments to which any Loan Party or any Subsidiary is a party,
and the breach, nonperformance, termination or cancellation of which, or the
failure of which to renew, could reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect. “Material IP Rights” means
all Business IP Rights, whether owned or licensed as of the Effective Date, or
acquired, developed or otherwise licensed or obtained by a Loan Party or any of
their respective Subsidiaries after the Effective Date (x) the loss of which
could reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect or (y) that has a fair market value in excess of
$750,000. “Maturity Date” means September 30, 2025; provided, that, if such date
is not a Business Day, the Maturity Date shall be the first Business Day
immediately preceding such date. “Maximum Rate” has the meaning set forth in
Section 11.09. “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereto. “Mortgages” means the mortgages, deeds of trust or deeds to secure debt
that purport to grant to the Administrative Agent, for the benefit of the
Secured Parties, a security interest in the fee interest of any Loan Party in
real property (other than Excluded Property). “Multiemployer Plan” means any
employee benefit plan of the type described in Section 4001(a)(3) of ERISA, to
which the Borrower or any ERISA Affiliate makes or is obligated to make
contributions, or during the preceding five plan years, has made or been
obligated to make contributions. “Multiple Employer Plan” means any Plan which
has two or more contributing sponsors (including the Borrower or any ERISA
Affiliate) at least two of whom are not under common control, as such a plan is
described in Section 4064 of ERISA. “Net Cash Proceeds” means the aggregate cash
or Cash Equivalents proceeds received by any Loan Party or any Subsidiary in
respect of any Disposition, Debt Issuance, Involuntary Disposition or
Extraordinary Receipts, net of (a) reasonable direct costs incurred in
connection therewith (including, without limitation, legal, accounting and
investment banking fees, and sales commissions), (b) taxes paid or payable as a
result thereof, (c) in the case of any Disposition, the amount necessary to
retire any Indebtedness secured by a Permitted Lien (ranking senior to any Lien
of the Administrative Agent) on the related property and (d) in the case of any
Extraordinary Receipt consisting of insurance and condemnation proceeds, such
proceeds to the extent applied to the repair or replacement of the applicable
property within one (1) year after receipt thereof; it being understood that
“Net Cash Proceeds” shall include, without limitation, any cash or Cash
Equivalents received upon the sale or other disposition of any non-cash
consideration received by any Loan Party or any Subsidiary in any Disposition,
Debt Issuance, Involuntary Disposition or Extraordinary Receipt. “Non-Consenting
Lender” means any Lender that does not approve any consent, waiver or amendment
that (a) requires the approval of all Lenders or all affected Lenders in
accordance with the terms of Section 11.01 and (b) has been approved by the
Required Lenders. “Note” or “Notes” means the Term A Notes, the Term B-1 Notes,
the Term B-2 Notes, the Term B-3 Notes, the Term B-4 Notes or the Term C Notes,
individually or collectively, as appropriate. “Obligations” means (a) all
advances to, and all debts, liabilities, obligations, covenants and duties of,
any Loan Party arising under any Loan Document or otherwise with respect to any
Loan and (b) 23 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm042.jpg]
all costs and expenses incurred in connection with enforcement and collection of
the foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof pursuant to any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding. “OFAC” means the Office of Foreign Assets Control of the United
States Department of the Treasury. “Organization Documents” means, (a) with
respect to any corporation, the certificate or articles of incorporation and the
bylaws (or equivalent or comparable constitutive documents with respect to any
non-U.S. jurisdiction), (b) with respect to any BVI business company, the
certificate of incorporation and the memorandum and articles of association of
such company, (c) with respect to any limited liability company, the certificate
or articles of formation or organization and operating agreement or limited
liability company agreement (or equivalent or comparable documents with respect
to any non-U.S. jurisdiction), and (d) with respect to any partnership, joint
venture, trust or other form of business entity, the partnership, joint venture
or other applicable agreement of formation or organization and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.
“Outstanding Amount” means with respect to any Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of any Loans occurring on such date. “Participant” has
the meaning set forth in Section 11.06(d). “Patents” means, collectively, all
patents and all patent applications and registrations (whether issued,
established or registered or recorded in the United States or any other country
or any political subdivision thereof) and all tangible embodiments of the
foregoing, together with any and all (a) rights and privileges arising under
applicable Law and international treaties and conventions with respect to the
use of any patents, (b) Inventions and improvements described and claimed
therein, (c) reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof and amendments thereto, (d) income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable
thereunder and with respect thereto including damages and payments for past,
present or future infringements thereof, (e) rights corresponding thereto
throughout the world and (f) rights to sue for past, present or future
infringements thereof. “PBGC” means the Pension Benefit Guaranty Corporation or
any successor thereto. “Pension Funding Rules” means the rules of the Internal
Revenue Code and ERISA regarding minimum required contributions (including any
installment payment thereof) to Pension Plans and set forth in Sections 412,
430, 431, 432 and 436 of the Internal Revenue Code and Sections 302, 303, 304
and 305 of ERISA. “Pension Plan” means any employee pension benefit plan
(including a Multiple Employer Plan or a Multiemployer Plan) that is maintained
or is contributed to by the Borrower and any ERISA Affiliate and is either
covered by Title IV of ERISA or is subject to minimum funding standards under
Section 412 of the Internal Revenue Code. 24 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm043.jpg]
“Perceptive Warrant” means that certain Warrant Certificate dated as of
September 30, 2016 issued by the Borrower in favor of Perceptive Credit
Holdings, LP. “Permitted Acquisition” means an Investment consisting of an
Acquisition by a Loan Party whether by purchase, merger or otherwise (whether in
one or a series of related transactions); provided, that: (a) immediately prior
to, and after giving effect thereto, no Default or Event of Default shall have
occurred and be continuing or would reasonably be expected to result therefrom;
(b) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable Law and in conformity with
all applicable governmental, shareholder and third party consents and approvals;
(c) in the case of an acquisition of Equity Interests of another Person, all of
such Equity Interests shall be owned one hundred percent (100%) by such Loan
Party or a Wholly Owned Subsidiary of such Loan Party, and such Loan Party shall
take, or cause to be taken, each of the actions set forth in Section 7.12 and
Section 7.14, if applicable, within the applicable time periods set forth
therein; (d) in the case of the Acquisition of assets, all assets acquired shall
be owned by a Loan Party and such Loan Party shall take, or cause to be taken,
within the time periods set forth in Section 7.14 and/or in the Collateral
Documents, all necessary actions to comply with Section 7.14(b); (e) such
acquired Person (in the case of an Acquisition of Equity Interests) or assets
(in the case of an Acquisition of assets, a Product or a line of business or
division) (i) shall be engaged or used, as the case may be, in (A) a similar or
reasonably related business or line of business or (B) a business or line of
business that is reasonably related or similar to those in which the Loan
Parties and their respective Subsidiaries are engaged as of the Effective Date
or (ii) shall have a reasonably related or similar customer base as the Loan
Parties and their respective Subsidiaries; (f) on a Pro Forma Basis after giving
effect to such Acquisition, the Loan Parties and their respective Subsidiaries
shall be in compliance with the financial covenants set forth in Sections 8.16
and 8.17 as of the last day of the four fiscal quarter period most recently
ended for which financial statements have been delivered to the Administrative
Agent pursuant to Section 7.01(a) or (b)(i); (g) in the case of an Acquisition
of the Equity Interests of another Person, the Board of Directors of such other
Person shall have duly approved such Acquisition; (h) the purchase price (or
equivalent consideration) for such Acquisition shall be paid only in cash or
Qualified Capital Stock of the Borrower and (i) to the extent such purchase
price is paid in cash, when taken together with all other Acquisitions
consummated or effected for cash consideration since the Effective Date, does
not exceed $5,000,000 in the aggregate, or (ii) to the extent such purchase
price is paid in Qualified Capital Stock of the Borrower, when taken together
with all other Acquisitions consummated or effected for Qualified Capital Stock
consideration since the Effective Date, does not exceed the fair market value of
$10,000,000 (with fair market value being determined in good faith by the
Borrower’s Board of Directors at the time of the applicable Acquisition) in the
aggregate; and 25 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm044.jpg]
(i) the Loan Parties shall have provided the Administrative Agent with at least
ten (10) Business Days’ prior written notice of any such Acquisition, together
with summaries, prepared in reasonable detail, of all due diligence conducted by
or on behalf of the Loan Parties or their respective Subsidiaries, as
applicable, prior to such Acquisition, and the Administrative Agent shall have
received a certificate of a Responsible Officer of the Borrower (prepared in
reasonable detail) disclosing the Borrower’s reasonable, good faith belief as to
any contingent liabilities and prospective research and development costs
associated with the Person or assets being acquired. “Permitted Liens” means, at
any time, Liens in respect of property of any Loan Party or any of its
Subsidiaries permitted to exist at such time pursuant to the terms of Section
8.01. “Permitted Refinancing” means, with respect to any Indebtedness, any
extensions, renewals and replacements of such Indebtedness; provided, that, such
extension, renewal or replacement (a) shall not increase the outstanding
principal amount of such Indebtedness (other than by the aggregate amount of any
fees and expenses incurred in connection with such refinancing and any
reasonable premium paid in connection with such refinancing), (b) contains terms
relating to outstanding principal amount, amortization, maturity, collateral (if
any) and subordination (if any), and other material terms taken as a whole no
less favorable in any material respect to the Loan Parties and their respective
Subsidiaries or the Secured Parties than the terms of any agreement or
instrument governing such existing Indebtedness, (c) shall have an applicable
interest rate or equivalent yield which does not exceed the interest rate or
equivalent yield of the Indebtedness being extended, renewed or replaced, (d)
shall not contain any new requirement to grant any Lien or to give any Guarantee
that was not an existing requirement of the Indebtedness being extended, renewed
or replaced and (e) after giving effect to such extension, renewal or
replacement, no Default or Event of Default shall have occurred (or would
reasonably be expected to occur) as a result thereof. “Permitted Sale and
Leaseback Transaction” means, with respect to any Loan Party or any Subsidiary,
any Sale and Leaseback Transaction whereby such Loan Party or such Subsidiary
shall sell fixed assets to any Person and thereafter rent or lease such fixed
assets for the same or a similar purpose, in each case, entered into in
connection with the incurrence by such Loan Party or Subsidiary of Indebtedness
permitted by Section 8.03(e); provided, that, (a) such Sale and Leaseback
Transaction shall be consummated within six (6) months of the purchase of the
applicable fixed asset(s) (or, in the case of any such fixed assets owned by
such Loan Party or such Subsidiary as of the Effective Date, within six (6)
months of the Effective Date) and (b) the fixed assets that are the subject of
such Sale and Leaseback Transaction shall be financed with Indebtedness incurred
in reliance on Section 8.03(e). “Permitted Senior Revolving Credit Documents”
means each agreement, instrument and document entered into by Establishment Labs
Sociedad Anonima in connection with any Permitted Senior Revolving Credit
Indebtedness, in each case in form and substance satisfactory to the
Administrative Agent, as the same may be amended, modified, extended, restated,
replaced or supplemented from time to time subject to the terms and provisions
of the intercreditor agreement entered into by the Administrative Agent in
connection therewith. “Permitted Senior Revolving Credit Indebtedness” means
senior secured Indebtedness of Establishment Labs Sociedad Anonima which
satisfies the following requirements: (a) the Loan Parties shall have delivered
to the Administrative Agent and the Lenders the applicable Permitted Senior
Revolving Credit Documents prior to incurrence of the Permitted Senior Revolving
Credit Indebtedness thereunder, in each case certified by a Responsible Officer
of Establishment Labs Sociedad Anonima, (b) the Administrative Agent shall have
approved the financial institution providing such Permitted Senior Revolving
Credit Indebtedness (each such financial institution, a “Permitted Senior
Revolving Credit 26 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm045.jpg]
Lender”) and (c) no Loan Party nor any Subsidiary of a Loan Party (in each case,
other than Establishment Labs Sociedad Anonima) shall Guarantee, or provide a
Lien with respect to, such Indebtedness. “Permitted Senior Revolving Credit
Lender” has the meaning set forth in the definition of “Permitted Senior
Revolving Credit Indebtedness.” “Permitted Senior Revolving Credit Priority
Collateral” has the meaning set forth in Section 8.03(g). “Person” means any
natural person, corporation, limited liability company, trust, joint venture,
association, company, partnership, Governmental Authority or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), and public or private, statutory or in
addition to statutory requirements, maintained for employees of the Borrower or
any of its Subsidiaries or any of their respective Affiliates, or any ERISA
Affiliate or any such Plan to which the Borrower or any of its Subsidiaries or
any of their respective Affiliates or any ERISA Affiliate is required to
contribute, sponsor, maintain, or contribute on behalf of any of its employees.
“Pledge Agreements” means, collectively, the U.S. Pledge Agreements, the
Brazilian Share Pledge Agreement and the Belgian Share Pledge Agreement. “PMA”
has the meaning set forth in the definition of “Device Clearance Application”.
“Prime Rate” means, with respect to any Interest Period, the fluctuating rate
per annum equal to the highest rate published in the “Money Rates” section of
The Wall Street Journal as the “prime rate” then in effect (or, if such source
is not available for any reason, such alternative source as determined by the
Administrative Agent) on the first Business Day of such Interest Period;
provided, that, the “Prime Rate” initially shall be set on the first Business
Day of the applicable LIBOR Unavailability Period for the Interest Period in
which such LIBOR Unavailability Period commences. “Pro Forma Basis”, “Pro Forma
Compliance” and “Pro Forma Effect” means, in respect of a Specified Transaction,
that such Specified Transaction and the following transactions in connection
therewith (to the extent applicable) shall be deemed to have occurred as of the
first day of the applicable period for the applicable covenant or requirement:
(a)(i) with respect to any Disposition, Involuntary Disposition or sale,
transfer or other disposition that results in a Person ceasing to be a
Subsidiary, income statement and cash flow statement items (whether positive or
negative) attributable to the Person or property disposed of shall be excluded
and (ii) with respect to any Acquisition or Investment, income statement and
cash flow statement items (whether positive or negative) attributable to the
Person or property acquired shall be included to the extent relating to any
period applicable in such calculations to the extent (A) such items are not
otherwise included in such income statement items for the Borrower and is
Subsidiaries in accordance with GAAP or in accordance with any defined terms set
forth in Section 1.01 and (B) such items are supported by financial statements
or other information reasonably satisfactory to the Administrative Agent, (b)
any retirement of Indebtedness and (c) any incurrence or assumption of
Indebtedness by any Loan Party or any Subsidiary (and if such Indebtedness has a
floating or formula rate, such Indebtedness shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination); provided, that, Pro
Forma Basis, Pro Forma Compliance and Pro Forma Effect in respect of any
Specified Transaction shall be calculated in a reasonable and factually
supportable manner and certified by a Responsible Officer of the Borrower. 27
CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm046.jpg]
“Product” means (a) those Devices set forth (and described in reasonable detail)
on Schedule 1.01(a) to the Disclosure Letter and (b) any current or future
Device developed, manufactured, licensed, marketed, sold or otherwise
commercialized by any Loan Party or any Subsidiary, including any such Device
currently in development. “Product Agreement” means, with respect to any
Product, any contract, license, document, instrument, interest (equity or
otherwise) or the like under which one or more Persons grants or receives (a)
any right, title or interest with respect to any Product Commercialization and
Development Activities in respect of such Product or (b) any right to exclude
any other Person from engaging in, or otherwise restricting any right, title or
interest as to, any Product Commercialization and Development Activities with
respect to such Product, including any contract with suppliers, manufacturers,
distributors, clinical research organizations, hospitals, group purchasing
organizations, wholesalers, pharmacies or any other Person related to such
entity. “Product Assets” means, with respect to any Product, (a) any and all
rights, title and interest of any Loan Party or any Subsidiary in any assets
relating to such Product or any Product Commercialization and Development
Activities with respect to such Product, (b) all Product Related Information
with respect to such Product or any related Product Commercialization and
Development Activities, (c) any Product Agreement related to such Product or any
such Product Commercialization and Development Activities, (d) any IP Rights,
Regulatory Approvals and similar assets with respect to such Product or any such
Product Commercialization and Development Activities and (e) all rights, title
and interests in any other property, tangible or intangible, manifesting or
otherwise in respect of such Product or any such Product Commercialization and
Development Activities, including, without limitation, inventory, accounts
receivable or similar rights to receive money or payment pertaining thereto and
all proceeds of the foregoing. “Product Authorizations” means any and all
Regulatory Approvals (including all applicable IDEs, PMAs, 510(k)s, Device
Clearance Applications, Product Standards, supplements, amendments, pre- and
post- approvals, governmental price and reimbursement approvals and approvals of
applications for regulatory exclusivity), clearances, licenses, notifications,
registrations or authorizations of or required by any applicable Regulatory
Authority in each case necessary for the ownership, use or commercialization of
any Product or for any Product Commercialization and Development Activities with
respect thereto in any country or jurisdiction, whether U.S. or non-U.S.
“Product Commercialization and Development Activities” means, with respect to
any Product, any combination of research, development, manufacture, import, use,
sale, licensing, importation, storage, labeling, marketing, promotion, supply,
distribution, testing, packaging, purchasing or other commercialization
activities, receipt of payment in respect of any of the foregoing (including,
without limitation, in respect of licensing, royalty or similar payments), or
any similar or other activities the purpose of which is to commercially exploit
such Product. “Product Related Information” means, with respect to any Product,
all materials and information owned or possessed by the Loan Parties or any of
their respective Subsidiaries that is necessary or required for any Product
Commercialization and Development Activities relating to such Product, including
(a) brand materials, packaging and other trade dress, customer targeting and
other marketing, promotion and sales materials and information, referral,
customer, supplier and other contact lists and information, product, business,
marketing and sales plans, research, studies and reports, sales, maintenance and
production records, training materials and other marketing, sales and
promotional information, (b) clinical data, information included or supporting
any Product Authorization or other Regulatory Approval, any regulatory filings,
updates, notices and correspondence (including adverse event and other
pharmacovigilance and other post-marketing reports and information, etc.),
technical 28 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm047.jpg]
information, product development and operational data and records, and all other
documents, records, files, data and other information relating to product
development, manufacture and use, (c) litigation and dispute records, and
accounting records, (d) all documents, records and files relating to IP Rights,
including all correspondence from and to third parties (including IP Rights
counsel and patent, trademark and other intellectual property registries,
including the United States Patent and Trademark Office) and (e) all other
information, techniques and know-how necessary or required in connection with
the Product Commercialization and Development Activities for any Product.
“Product Revenues” means, for any period, for the Borrower and its Subsidiaries
on a consolidated basis, all amounts paid to and received by the Borrower and
its Subsidiaries in the ordinary course of business that, in accordance with
GAAP, would be classified as net revenue, excluding upfront payments,
milestones, royalties and other similar one-time payments received by the
Borrower and its Subsidiaries that are not related to the sale of products or
services; provided, that, “Product Revenues” shall exclude the revenues
generated by any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by that Subsidiary of the income resulting
from such revenues is not at the time permitted by operation of the terms of its
Organization Documents or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary. “Product
Standards” means all safety, quality and other specifications and standards
applicable to any Product, including all medical device and other standards
promulgated by Standards Bodies. “Proposed Term Sheet” has the meaning set forth
in Section 2.13(b). “Proposed Terms” has the meaning set forth in Section
2.13(b). “Qualified Capital Stock” of any Person means any Equity Interests of
such Person that are not Disqualified Capital Stock. “Qualified Loan Party”
means (a) any BVI Loan Party, (b) any Costa Rican Loan Party, (c) any U.S. Loan
Party or (d) any Loan Party (other than any BVI Loan Party, Costa Rican Loan
Party or U.S. Loan Party), that is organized in a jurisdiction (as designated by
the Administrative Agent to the Borrower in writing): (i) that permits such Loan
Party to grant to the Administrative Agent, for the benefit of the Secured
Parties, Liens that are first priority and perfected in substantially all of the
assets of such Loan Party (other than Excluded Property), pursuant to Section
7.14 and the Collateral Documents and (ii) the Laws of which, in the reasonable
determination of the Administrative Agent, provide the Administrative Agent with
the ability to enforce such Liens in a manner that is substantially equivalent
to the ability to enforce Liens against a U.S. Loan Party. “Qualifying Control
Agreement” means an agreement among a Loan Party, a depository institution or
securities intermediary and the Administrative Agent (or the Trustee), for the
benefit of the Secured Parties, which agreement is in form and substance
reasonably satisfactory to the Administrative Agent and which provides the
Administrative Agent (or the Trustee, as applicable) with “control” (as such
term is used in Article 9 of the Uniform Commercial Code) or dominion over the
deposit account(s) or securities account(s) described therein. “Real Property
Security Documents” means with respect to the fee interest of any Loan Party in
any real property (other than Excluded Property): (a) a fully executed and
notarized Mortgage encumbering the fee interest of such Loan Party in such real
property; 29 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm048.jpg]
(b) if requested by the Administrative Agent in its sole discretion, maps or
plats of an as-built survey of the sites of such real property certified to the
Administrative Agent and the title insurance company issuing the policies
referred to in clause (c) of this definition in a manner satisfactory to each of
the Administrative Agent and such title insurance company, dated a date
satisfactory to each of the Administrative Agent and such title insurance
company by an independent professional licensed land surveyor, which maps or
plats and the surveys on which they are based shall be sufficient to delete any
standard printed survey exception contained in the applicable title policy and
be made in accordance with the Minimum Standard Detail Requirements for Land
Title Surveys jointly established and adopted by the American Land Title
Association and the American Congress on Surveying and Mapping in 2011 with
items 2, 3, 4, 6(b), 7(a), 7(b)(1), 7(c), 8, 9, 10, 11(a), 13, 14, 16,17, 18 and
19 on Table A thereof completed; (c) ALTA mortgagee title insurance policies
issued by a title insurance company acceptable to the Administrative Agent with
respect to such real property, assuring the Administrative Agent that the
Mortgage covering such real property creates a valid and enforceable first
priority mortgage lien on such real property, free and clear of all defects and
encumbrances except Permitted Liens, which title insurance policies shall
otherwise be in form and substance satisfactory to the Administrative Agent and
shall include such endorsements as are requested by the Administrative Agent;
(d) evidence as to (i) whether such real property is in an area designated by
the Federal Emergency Management Agency as having special flood or mud slide
hazards (a “Flood Hazard Property”) and (ii) if such real property is a Flood
Hazard Property, (A) whether the community in which such real property is
located is participating in the National Flood Insurance Program, (B) the
applicable Loan Party’s written acknowledgment of receipt of written
notification from the Administrative Agent (1) as to the fact that such real
property is a Flood Hazard Property and (2) as to whether the community in which
each such Flood Hazard Property is located is participating in the National
Flood Insurance Program and (C) copies of insurance policies or certificates of
insurance of the Borrower and its Subsidiaries evidencing flood insurance
satisfactory to the Administrative Agent and naming the Administrative Agent and
its successors and/or assigns as sole loss payee on behalf of the Secured
Parties; (e) if requested by the Administrative Agent in its sole discretion, an
environmental assessment report, as to such real property, in form and substance
and from professional firms acceptable to the Administrative Agent; (f) if
requested by the Administrative Agent in its sole discretion, evidence
reasonably satisfactory to the Administrative Agent that such real property, and
the uses of such real property, are in compliance in all material respects with
all applicable zoning laws (the evidence submitted as to which should include
the zoning designation made for such real property, the permitted uses of such
real property under such zoning designation and, if available, zoning
requirements as to parking, lot size, ingress, egress and building setbacks);
and (g) if requested by the Administrative Agent in its sole discretion, an
opinion of legal counsel to the Loan Party granting the Mortgage on such real
property, addressed to the Administrative Agent and each Lender, in form and
substance reasonably acceptable to the Administrative Agent. “Recipient” means
the Administrative Agent, any Lender, and any other recipient of any payment by
or on account of any obligation of any Loan Party under any Loan Document. 30
CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm049.jpg]
“Referral Source” has the meaning set forth in Section 6.16(b). “Register” has
the meaning set forth in Section 11.06(c). “Regulatory Approval” means any
Governmental Approval relating to any Product or any Product Commercialization
and Development Activities, including any Product Authorizations with respect
thereto. “Regulatory Authority” means any Governmental Authority, whether U.S.
or non-U.S., that is concerned with or has regulatory or supervisory oversight
with respect to any Product or any Product Commercialization and Development
Activities, including the FDA and all equivalent Governmental Authorities,
whether U.S. or non-U.S. “Related Parties” means, with respect to any Person,
such Person’s Affiliates and the partners, directors, officers, employees,
agents, trustees, administrators, managers, advisors, sub-advisors and
representatives of such Person and of such Person’s Affiliates. “Relativity
Warrant” means that certain Warrant Certificate dated as of September 30, 2016
issued by the Borrower in favor of Relativity Healthcare Fund, LLC. “Reportable
Event” means any of the events set forth in Section 4043(c) of ERISA, other than
events for which the thirty-day notice period has been waived. “Required
Lenders” means, at any time, Lenders having Total Credit Exposures representing
more than fifty percent (50%) of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time. “Responsible Officer” means a
director, the chief executive officer, president, chief legal officer, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and, solely for purposes of the delivery of certificates pursuant to Sections
5.02 or 7.12, the secretary or any assistant secretary of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. “Restricted” means, when referring to cash or Cash
Equivalents of the Loan Parties, that such cash or Cash Equivalents (a) appear
(or would be required to appear) as “restricted” on a consolidated balance sheet
of the Borrower and its Subsidiaries as determined in accordance with GAAP, or
(b) are subject to any Lien in favor of any Person (other than bankers’ liens
and rights of setoff) other than the Administrative Agent for the benefit of the
Secured Parties. “Restricted Payment” means (a) any dividend or other
distribution, direct or indirect, on account of any shares (or equivalent) of
any class of Equity Interests of any Loan Party or any of its Subsidiaries, now
or hereafter outstanding, (b) any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any shares (or equivalent) of any class of Equity Interests of any Loan Party or
any of its Subsidiaries, now or hereafter outstanding, (c) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire shares of any class of Equity Interests of any Loan
Party or any of its Subsidiaries, now or hereafter outstanding and (d) any
payment made in cash to holders of Convertible Indebtedness in excess of the
original principal (or notional) amount thereof and interest thereon (and, to
the extent not permissible to be 31 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm050.jpg]
satisfied with shares of common stock, customary redemption, mandatory
conversion or similar premiums, if any). “ROFR Side Letter” means that certain
letter agreement dated as of the Funding Date by and between the Borrower and
the Lenders from time to time party thereto with respect to the purchase of
certain Equity Interests of the Borrower in connection with a sale of the Equity
Interests of the Borrower. “S&P” means Standard & Poor’s Financial Services LLC,
a subsidiary of The McGraw-Hill Companies, Inc., and any successor thereto.
“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred. “Sanction(s)” means any sanction administered or enforced by the
United States government (including, without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury (“HMT”),
the Costa Rican Institute of Drugs or other relevant sanctions authority. “SEC”
means the Securities and Exchange Commission, or any Governmental Authority
succeeding to any of its principal functions. “Second Amendment Effective Date”
means June 15, 2018. “Secured Parties” means, collectively, the Administrative
Agent, the Lenders and the Indemnitees. “Securities Act” means the Securities
Act of 1933. “Securitization Transaction” means, with respect to any Person, any
financing transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.
“Security Agreements” means, collectively, the U.S. Security Agreement, the U.S.
IP Security Agreement, the U.S. Deposit Account Security Agreement, the Belgian
Receivables Pledge Agreement, Brazilian Receivables Pledge Agreement, the Costa
Rican IP Security Agreement and the Costa Rican Security Trust Agreement. “Share
Purchase Agreement” means that certain Series F Share Purchase Agreement dated
as of the Funding Date by and between the Borrower and the Lenders. “Solvent” or
“Solvency” means, with respect to (a) any BVI Loan Party as of a particular
date, that on such date such BVI Loan Party is “solvent” as such term is
determined under Section 8 of the Insolvency Act, 2003 of the British Virgin
Islands and (b) any Person (including, for the avoidance of doubt, any BVI Loan
Party) as of a particular date, that on such date (i) such Person is able to pay
its debts and other liabilities, contingent obligations and other commitments as
they mature in the ordinary course of business, (ii) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature in their ordinary
course, 32 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm051.jpg]
(iii) such Person is not engaged in a business or a transaction, and is not
about to engage in a business or a transaction, for which such Person’s property
would constitute unreasonably small capital after giving due consideration to
the prevailing practice in the industry in which such Person is engaged or is to
engage, (iv) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (v) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
“Specified Cure Contribution” has the meaning set forth in Section 8.16(b)(i).
“Specified Deposit Account” has the meaning set forth in the U.S. Deposit
Account Security Agreement. “Specified Transaction” means (a) any Acquisition,
any Disposition, any sale, transfer or other disposition that results in a
Person ceasing to be a Subsidiary, any Involuntary Disposition, or any
Investment that results in a Person becoming a Subsidiary, in each case, whether
by merger, amalgamation, consolidation or otherwise or any incurrence or
repayment of Indebtedness or (b) any other event that by the terms of the Loan
Documents requires Pro Forma Compliance with a test or covenant, calculation as
to Pro Forma Effect with respect to a test or covenant or requires such test or
covenant to be calculated on a Pro Forma Basis. “Standard Bodies” means
applicable organizations that create, sponsor or maintain safety, quality or
other standards, including ISO, ANSI, CEN and SCC. “Subsidiary” of a Person
means a corporation, partnership, joint venture, limited liability company or
other business entity of which a majority of the shares of Voting Stock is at
the time beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement; provided, that,
the term “Swap Contract” shall not include (i) phantom stock, stock option plans
or similar plans providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Borrower
or its Subsidiaries or (ii) any option or warrant agreement for the purchase of
Equity Interests of the Borrower. 33 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm052.jpg]
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender). “Synthetic Lease” means any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP. “Taxes” has the meaning set forth in Section
3.01(a). “Technical Information” means all trade secrets and other proprietary
or confidential information, public information, non-proprietary know-how, any
information of a scientific, technical or business nature in any form or medium,
standards and specifications, conceptions, ideas, innovations, discoveries,
Inventions, invention disclosures, all documented research, developmental,
demonstration or engineering work and all other information, data, plans,
specifications, reports, summaries, experimental data, manuals, models, samples,
know-how, technical information, systems, methodologies, computer programs,
information technology and any other information. “Term A Borrowing” means a
borrowing consisting of simultaneous Term A Loans made by each of the Term A
Lenders pursuant to Section 2.01(a). “Term A Commitment” means, as to each Term
A Lender, its obligation to make a Term A Loan to the Borrower pursuant to
Section 2.01(a), in the principal amount set forth opposite such Lender’s name
on Schedule 2.01. The aggregate principal amount of the Term A Commitments of
all of the Term A Lenders as in effect on the Effective Date is THIRTY MILLION
DOLLARS ($30,000,000). “Term A Facility” means, at any time, (a) on or prior to
the Funding Date, the aggregate amount of the Term A Commitments at such time
and (b) thereafter, the aggregate Outstanding Amount of the Term A Loans of all
Term A Lenders outstanding at such time. “Term A Lender” means (a) at any time
on or prior to the Funding Date, any Lender that has a Term A Commitment at such
time and (b) at any time after the Funding Date, any Lender that holds one or
more Term A Loans at such time. “Term A Loan” means an advance made by any Term
A Lender under the Term A Facility. “Term A Note” has the meaning set forth in
Section 2.09. “Term B-1 Availability Period” means the period from and after
October 31, 2017 (or such earlier date as may be agreed to by the Administrative
Agent in its sole discretion) to the earliest of (a) June 30, 2019, (b) the date
of termination of the Term B-1 Commitments pursuant to Section 2.04 and (c) the
date of termination of the Term B-1 Commitments pursuant to Section 9.02. “Term
B-1 Borrowing” means a borrowing consisting of simultaneous Term B-1 Loans made
by each of the Term B-1 Lenders pursuant to Section 2.01(b)(i). 34
CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm053.jpg]
“Term B-1 Commitment” means, as to each Term B-1 Lender, its obligation to make
a Term B-1 Loan to the Borrower pursuant to Section 2.01(b)(i), in the principal
amount set forth opposite such Lender’s name on Schedule 2.01. The aggregate
principal amount of the Term B-1 Commitments of all of the Term B-1 Lenders as
in effect on the Effective Date is FIVE MILLION DOLLARS ($5,000,000). “Term B-1
Facility” means, at any time, (a) on or prior to the funding of the Term B-1
Loans, the aggregate amount of the Term B-1 Commitments at such time and (b)
thereafter, the aggregate Outstanding Amount of the Term B-1 Loans of all Term
B-1 Lenders outstanding at such time. “Term B-1 Lender” means (a) at any time on
or prior to the funding of the Term B-1 Loans, any Lender that has a Term B-1
Commitment at such time and (b) at any time after the funding of the Term B-1
Loans, any Lender that holds one or more Term B-1 Loans at such time. “Term B-1
Loan” means an advance made by any Term B-1 Lender under the Term B-1 Facility.
“Term B-1 Note” has the meaning set forth in Section 2.09. “Term B-2
Availability Period” means the period from and after the Funding Date to the
earliest of (a) June 30, 2019, (b) the date of termination of the Term B-2
Commitments pursuant to Section 2.04 and (c) the date of termination of the Term
B-2 Commitments pursuant to Section 9.02. “Term B-2 Borrowing” means a borrowing
consisting of simultaneous Term B-2 Loans made by each of the Term B-2 Lenders
pursuant to Section 2.01(b)(ii). “Term B-2 Commitment” means, as to each Term
B-2 Lender, its obligation to make a Term B-2 Loan to the Borrower pursuant to
Section 2.01(b)(ii), in the principal amount set forth opposite such Lender’s
name on Schedule 2.01. The aggregate principal amount of the Term B-2
Commitments of all of the Term B-2 Lenders as in effect on the Effective Date is
FIVE MILLION DOLLARS ($5,000,000). “Term B-2 Facility” means, at any time, (a)
on or prior to the funding of the Term B-2 Loans, the aggregate amount of the
Term B-2 Commitments at such time and (b) thereafter, the aggregate Outstanding
Amount of the Term B-2 Loans of all Term B-2 Lenders outstanding at such time.
“Term B-2 Lender” means (a) at any time on or prior to the funding of the Term
B-2 Loans, any Lender that has a Term B-2 Commitment at such time and (b) at any
time after the funding of the Term B-2 Loans, any Lender that holds one or more
Term B-2 Loans at such time. “Term B-2 Loan” means an advance made by any Term
B-2 Lender under the Term B-2 Facility. “Term B-2 Note” has the meaning set
forth in Section 2.09. “Term B-3 Availability Period” means the period from and
after the Funding Date to the earliest of (a) September 30, 2019, (b) the date
of termination of the Term B-3 Commitments pursuant to Section 2.04 and (c) the
date of termination of the Term B-3 Commitments pursuant to Section 9.02. “Term
B-3 Borrowing” means a borrowing consisting of simultaneous Term B-3 Loans made
by each of the Term B-3 Lenders pursuant to Section 2.01(b)(iii). “Term B-3
Commitment” means, as to each Term B-3 Lender, its obligation to make a Term B-3
Loan to the Borrower pursuant to Section 2.01(b)(iii), in the principal amount
set forth opposite such Lender’s name on Schedule 2.01. The aggregate principal
amount of the Term B-3 Commitments of all of 35 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm054.jpg]
the Term B-3 Lenders as in effect on the Third Amendment Effective Date is TEN
MILLION DOLLARS ($10,000,000). “Term B-3 Facility” means, at any time, (a) on or
prior to the funding of the Term B-3 Loans, the aggregate amount of the Term B-3
Commitments at such time and (b) thereafter, the aggregate Outstanding Amount of
the Term B-3 Loans of all Term B-3 Lenders outstanding at such time. “Term B-3
Lender” means (a) at any time on or prior to the funding of the Term B-3 Loans,
any Lender that has a Term B-3 Commitment at such time and (b) at any time after
the funding of the Term B-3 Loans, any Lender that holds one or more Term B-3
Loans at such time. “Term B-3 Loan” means an advance made by any Term B-3 Lender
under the Term B-3 Facility. “Term B-3 Note” has the meaning set forth in
Section 2.09. “Term B-4 Availability Period” means the period from and after the
Third Amendment Effective Date to the earliest of (a) December 31, 2019, (b) the
date of termination of the Term B-4 Commitments pursuant to Section 2.04 and (c)
the date of termination of the Term B-4 Commitments pursuant to Section 9.02.
“Term B-4 Borrowing” means a borrowing consisting of simultaneous Term B-4 Loans
made by each of the Term B-4 Lenders pursuant to Section 2.01(b)(iv). “Term B-4
Commitment” means, as to each Term B-4 Lender, its obligation to make a Term B-4
Loan to the Borrower pursuant to Section 2.01(b)(iv), in the principal amount
set forth opposite such Lender’s name on Schedule 2.01. The aggregate principal
amount of the Term B-4 Commitments of all of the Term B-4 Lenders as in effect
on the Third Amendment Effective Date is FIFTEEN MILLION DOLLARS ($15,000,000).
“Term B-4 Facility” means, at any time, (a) on or prior to the funding of the
Term B-4 Loans, the aggregate amount of the Term B-4 Commitments at such time
and (b) thereafter, the aggregate Outstanding Amount of the Term B-4 Loans of
all Term B-4 Lenders outstanding at such time. “Term B-4 Lender” means (a) at
any time on or prior to the funding of the Term B-4 Loans, any Lender that has a
Term B-4 Commitment at such time and (b) at any time after the funding of the
Term B-4 Loans, any Lender that holds one or more Term B-4 Loans at such time.
“Term B-4 Loan” means an advance made by any Term B-4 Lender under the Term B-4
Facility. “Term B-4 Note” has the meaning set forth in Section 2.09. “Term C
Availability Period” means the period from and after the institution of the Term
C Commitments pursuant to Section 2.14 to the earliest of (a) December 31, 2020,
(b) the date of termination of the Term C Commitments pursuant to Section 2.04
and (c) the date of termination of the Term C Commitments pursuant to Section
9.02. “Term C Borrowing” means a borrowing consisting of simultaneous Term C
Loans made by each of the Term C Lenders pursuant to Section 2.01(c). “Term C
Commitment” means, as to each Term C Lender, its obligation to make Term C Loans
to the Borrower pursuant to Section 2.01(c). The aggregate principal amount of
the Term C 36 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm055.jpg]
Commitments of all of the Term C Lenders shall not exceed TEN MILLION DOLLARS
($10,000,000.00). “Term C Facility” means, at any time, (a) on or prior to the
funding of the Term C Loans, the aggregate amount of the Term C Commitments at
such time and (b) thereafter, the aggregate Outstanding Amount of the Term C
Loans of all Term C Lenders outstanding at such time. “Term C Lender” means (a)
at any time at or prior to the funding of the Term C Loans, any Lender that has
a Term C Commitment at such time and (b) at any time after the funding of the
Term C Loans, any Lender that holds one or more Term C Loans at such time. “Term
C Loan” means an advance made by any Term C Lender under the Term C Facility.
“Term C Note” has the meaning set forth in Section 2.09. “Third Amendment
Effective Date” means June 17, 2019. “Three-Month LIBOR” means, with respect to
any Interest Period, a rate per annum equal to the greater of (x) two and
one-half percent (2.50%) per annum and (y) the three-month London Interbank
Offered Rate for deposits in Dollars at approximately 11:00 a.m. (London,
England time), as determined by the Administrative Agent from the appropriate
Bloomberg or Telerate page selected by the Administrative Agent (the “LIBOR
Screen Rate”) (or any successor thereto or similar source reasonably determined
by the Administrative Agent from time to time), two (2) Business Days prior to
the first Business Day of such Interest Period and rounded up to the nearest
1/16 of one percent (1.00%). The Administrative Agent’s determination of
interest rates shall be determinative in the absence of manifest error.
“Threshold Amount” means $750,000. “Total Credit Exposure” means, as to any
Lender at any time, the unused Commitments of such Lender at such time and the
Outstanding Amount of all Loans of such Lender at such time. “Trademarks” means,
collectively, all trademarks (including service marks), slogans, logos, symbols,
certification marks, collective marks, trade dress, uniform resource locators
(URL's), domain names, corporate names and trade names, whether statutory or
common law, whether registered or unregistered and whether established or
registered in the United States or any other country or any political
subdivision thereof, all registrations and applications for the foregoing and
all tangible embodiments of the foregoing, together with, in each case, the
goodwill symbolized thereby and any and all (a) rights and privileges arising
under applicable Law and international treaties and conventions with respect to
the use of any trademarks, (b) reissues, continuations, extensions and renewals
thereof and amendments thereto, (c) income, fees, royalties, damages and
payments now and hereafter due and/or payable thereunder and with respect
thereto, including damages, claims and payments for past, present or future
infringements thereof, (d) rights corresponding thereto throughout the world and
(e) rights to sue for past, present and future infringements thereof. “Trustee”
means Intermanagement Costa Rica, Ltda., acting as fiduciary in the Costa Rican
Security Trust Agreement. “United States” and “U.S.” mean the United States of
America. 37 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm056.jpg]
“Unrestricted Cash” means, at any time, the aggregate cash and Cash Equivalents
of the Loan Parties (without duplication) that are not Restricted at such time.
“U.S. Deposit Account Security Agreement” means the U.S. deposit account
security agreement dated as of the Funding Date executed in favor of the
Administrative Agent, for the benefit of the Secured Parties, by Establishment
Labs Sociedad Anonima, a Costa Rica corporation, with respect to the Specified
Deposit Account. “U.S. IP Security Agreement” means the U.S. intellectual
property security agreement dated as of the Funding Date executed in favor of
the Administrative Agent, for the benefit of the Secured Parties, by
Establishment Labs Sociedad Anonima, a Costa Rica corporation, with respect to
its U.S. intellectual property. “U.S. Loan Party” means any Loan Party that is
organized under the laws of any state of the United States or the District of
Columbia. “U.S. Pledge Agreements” means, collectively, (a) the U.S. pledge
agreement dated as of the Funding Date executed in favor of the Administrative
Agent, for the benefit of the Secured Parties, by each of the U.S. Loan Parties
and each of the BVI Loan Parties other than the Borrower and (b) the U.S. pledge
agreement dated as of the Funding Date executed in favor of the Administrative
Agent, for the benefit of the Secured Parties, by the Borrower. “U.S. Security
Agreement” means the U.S. security agreement dated as of the Funding Date
executed in favor of the Administrative Agent, for the benefit of the Secured
Parties, by the U.S. Loan Parties and the BVI Loan Parties. “VAT” mean a
consumption or value-added tax, including any similar Tax which may be imposed
in place thereof from time to time. “Voting Stock” means, with respect to any
Person, Equity Interests issued by such Person the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even
though the right so to vote has been suspended by the happening of such a
contingency. “Wholly Owned Subsidiary” means, as to any Person, (a) any
corporation one hundred percent (100%) of whose Equity Interests is at the time
owned by such Person and/or one or more Wholly Owned Subsidiaries of such Person
and (b) any partnership, association, joint venture or other entity in which
such Person and/or one or more Wholly Owned Subsidiaries of such Person owns one
hundred percent (100%) of the Equity Interests at such time (other than, in the
case of a Foreign Subsidiary with respect to the preceding clauses (a) or (b),
director’s qualifying shares and/or other nominal amounts of shares required to
be held by Persons other than the Borrower and its Subsidiaries under applicable
law). Unless otherwise specified, all references herein to a “Wholly Owned
Subsidiary” or to “Wholly Owned Subsidiaries” shall refer to a Wholly Owned
Subsidiary or Wholly Owned Subsidiaries of the Borrower. “Withholding Agent”
means any Loan Party, the Administrative Agent and any other Person required by
applicable Law to withhold or deduct amounts from a payment made by or on
account of any obligation of any Loan Party under any Loan Document. “Write-Down
and Conversion Powers” means, with respect to any EEA Resolution Authority, the
write-down and conversion powers of such EEA Resolution Authority from time to
time under the Bail-In 38 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm057.jpg]
Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule. 1.02
Other Interpretive Provisions. With reference to this Agreement and each other
Investment Document, unless otherwise specified herein or in such other
Investment Document: (a) The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including the Loan Documents and any Organization
Document) shall be construed as referring to such agreement, instrument or other
document as from time to time amended, modified, extended, restated, replaced or
supplemented from time to time (subject to any restrictions set forth herein or
in any other Investment Document), (ii) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (iii) the words
“hereto”, “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Investment Document, shall be construed to refer to such Investment
Document in its entirety and not to any particular provision thereof, (iv) all
references in any Investment Document to Articles, Sections, Preliminary
Statements, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Preliminary Statements, Exhibits and Schedules to, the
Investment Document in which such references appear, (v) any reference to any
law shall include all statutory and regulatory provisions or determinations
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified, extended, restated, replaced or supplemented
from time to time, (vi) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all real and personal
property and tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (vii) the parties hereto have
participated jointly in the negotiation and drafting of this Agreement and in
the event an ambiguity or question of intent or interpretation arises, no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement. (b) In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including;” the words “to” and “until” each mean
“to but excluding;” and the word “through” means “to and including.” (c) Section
headings herein and in the other Investment Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Investment Document. 1.03 Accounting Terms. (a)
Generally. Except as otherwise specifically prescribed herein, all accounting
terms not specifically or completely defined herein shall be construed in
conformity with, and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, GAAP applied on a consistent basis, as in
effect from time to time, applied in a manner consistent with that used in
preparing the 39 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm058.jpg]
Audited Financial Statements, except as otherwise specifically prescribed
herein; provided, however, that, calculations of Attributable Indebtedness under
any Synthetic Lease or the implied interest component of any Synthetic Lease
shall be made by the Loan Parties in accordance with accepted financial practice
in the United States and consistent with the terms of such Synthetic Lease.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant contained herein, Indebtedness of the Borrower and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded. The parties hereto acknowledge and agree that
for purposes of all calculations hereunder, the principal amount of Convertible
Indebtedness shall be the outstanding principal (or notional) amount thereof,
valued at par. (b) Changes in GAAP. The Loan Parties will provide a written
summary of material changes in GAAP and in the consistent application thereof
with each annual and quarterly financial statement delivered in accordance with
Section 7.01. If at any time any change in GAAP would affect the computation of
any financial requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such requirement
to preserve the original intent thereof in light of such change in GAAP (subject
to the approval of the Required Lenders); provided, that, until so amended, (i)
such requirement shall continue to be computed in accordance with GAAP prior to
such change therein and (ii) the Loan Parties shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as requested hereunder setting forth a
reconciliation between calculations of such requirement made before and after
giving effect to such change in GAAP. Notwithstanding any other provision
contained herein, other than for purposes of the delivery of financial
statements prepared in accordance with GAAP, all terms of an accounting or
financial nature used herein shall be construed, all calculations herein shall
be made, and all covenants shall be interpreted without giving effect to any
change (whether occurring prior to or after the date hereof) in accounting for
leases pursuant to GAAP resulting from the implementation of Financial
Accounting Standards Board ASU No. 2016-02, Leases (Topic 842) (and, for the
avoidance of doubt, (x) the terms “operating lease,” “capital lease” and
“Capital Lease” shall be interpreted without giving effect to any change in
accounting for leases pursuant to GAAP resulting from the implementation of
Financial Accounting Standards Board ASU No. 2016-02, Leases (Topic 842) and (y)
the amount of total assets (or any similar term or calculation) at any time
shall be determined without giving effect to any change in accounting for leases
pursuant to GAAP resulting from the implementation of Financial Accounting
Standards Board ASU No. 2016-02, Leases (Topic 842), in each case whether or not
such lease obligations were in effect prior to or after such implementation);
provided, that, for purposes of this sentence, in connection with the
computation of any amount or ratios referred to herein, the Borrower shall
provide to the Administrative Agent financial statements and other customary
documentation as may reasonably be requested in writing by the Administrative
Agent or any Lender to reconcile calculations of such amount or ratio with the
financial statements delivered by the Loan Parties pursuant to Section 7.01(a)
or Section 7.01(b)(i). (c) Consolidation of Variable Interest Rate Entities. All
references herein to consolidated financial statements of the Borrower and its
Subsidiaries or to the determination of any amount for the Borrower and its
Subsidiaries on a consolidated basis or any similar reference shall, in each
case, be deemed to include each variable interest entity that the Borrower is
required to consolidate pursuant to FASB ASC 810 as if such variable interest
entity was a Subsidiary as defined herein. 40 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm059.jpg]
(d) Pro Forma Calculations. Notwithstanding anything to the contrary contained
herein, all calculations of the financial covenant set forth in Section 8.16(a)
shall be made on a Pro Forma Basis with respect to all Specified Transactions
occurring during the applicable period to which such calculation relates. 1.04
Times of Day. Unless otherwise specified, all references herein to times of day
shall be references to Eastern time (daylight or standard, as applicable). 1.05
Belgian Terms. All references herein in the context of Belgian law or a Belgian
Loan Party to: (a) a receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer includes any curator/curateur,
vereffenaar/liquidateur, voorlopig bewindvoerder/administrateur judiciaire,
ondernemingsbemiddelaar/médiateur d'entreprise, as applicable; (b) a security
interest includes any mortgage (hypotheek/hypothèque), mortgage mandate
(hypothecair mandaat/mandat hypothécair), pledge (pand/nantissement), privilege
(voorrecht/privilège), retention right (eigendomsvoorbehoud/droit de retention),
any real surety (zakelijke zekerheid/sûreté réelle) and any transfer by way of
security (overdracht ten titel van zekerheid/transfert à titre de garantie); (c)
a person being unable to pay its debts is that person being in a state of
cessation of payments (staking van betaling/cessation de paiements); (d) a
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding includes any gerechtelijke
reorganisatie/réorganisation judiciaire, vereffening/liquidation,
ontbinding/dissolution, faillissement/faillite, sluiting van een
onderneming/fermeture d'enterprise and any other concurrence between creditors
(samenloop van schuldeisers/concours des créanciers); (e) a writ or warrant of
attachment or execution or similar process includes any uitvoerend beslag/saisie
exécutoire and bewarend beslag/saisie conservatoire; (f) a guaranty refers, only
for the purpose of the Guaranty granted by the Belgian Loan Parties pursuant to
Article IV, to the Belgian legal concept of a guarantee (“garantie /
vrijwaring”) and not a surety (“borg / cautionnement”); (g) organized under the
laws of the Kingdom of Belgium means that such Loan Party has its principal
place of business (voornaamste vestiging/établissement principal) in Belgium;
and (h) Organization Documents means the oprichtingsakte/acte constitutif,
statuten/statuts and uittreksel van de Kruispuntbank voor Ondernemingen/extrait
de la Banque Carrefour des Entreprises. 41 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm060.jpg]
ARTICLE II. THE COMMITMENTS 2.01 Commitments. (a) Term A Borrowing. Subject to
the terms and conditions set forth herein, each Term A Lender severally agrees
to make a single loan to the Borrower, in Dollars, on the Funding Date in an
aggregate amount not to exceed such Term A Lender’s Term A Commitment. The Term
A Borrowing shall consist of Term A Loans made simultaneously by the Term A
Lenders in accordance with their respective Term A Commitments. Term A
Borrowings repaid or prepaid may not be reborrowed. (b) Term B-1 Borrowing, Term
B-2 Borrowing, Term B-3 Borrowing and Term B-4 Borrowing. (i) Term B-1
Borrowing. Subject to the terms and conditions set forth herein, each Term B-1
Lender severally agrees to make a single loan to the Borrower, in Dollars, at
the request of the Borrower on any Business Day during the Term B-1 Availability
Period, in an aggregate amount not to exceed such Term B-1 Lender’s Term B-1
Commitment; provided, that, the Administrative Agent shall have received (A) a
Compliance Certificate pursuant to Section 7.02(a) certifying that Product
Revenues were at least $25,000,000 (without giving effect to any Cure Right) for
the four consecutive fiscal quarter period most recently ended prior to the date
of the Term B-1 Borrowing for which financial statements have been delivered to
the Administrative Agent pursuant to Sections 7.01(a) or (b)(i) or (B) on or
before the earlier of (1) November 29, 2017 and (2) the date on which the Loan
Parties deliver to the Administrative Agent a Compliance Certificate pursuant to
Section 7.02(a) for the fiscal quarter ending September 30, 2017, a certificate
of a Responsible Officer of the Borrower certifying that Product Revenues are
projected to have been at least $25,000,000 (without giving effect to any Cure
Right) for the four consecutive fiscal quarter period ending September 30, 2017
based on financial statements and projections reasonably satisfactory to the
Administrative Agent. The Term B-1 Borrowing shall consist of Term B-1 Loans
made simultaneously by the Term B-1 Lenders in accordance with their respective
Term B-1 Commitments. Term B-1 Borrowings repaid or prepaid may not be
reborrowed. (ii) Term B-2 Borrowing. Subject to the terms and conditions set
forth herein, each Term B-2 Lender severally agrees to make a single loan to the
Borrower, in Dollars, at the request of the Borrower on any Business Day during
the Term B-2 Availability Period, in an aggregate amount not to exceed such Term
B-2 Lender’s Term B-2 Commitment; provided, that, (A) the Administrative Agent
shall have received a Compliance Certificate pursuant to Section 7.02(a)
certifying that Product Revenues were at least $30,000,000 (without giving
effect to any Cure Right) for the four consecutive fiscal quarter period most
recently ended prior to the date of the Term B-2 Borrowing for which financial
statements have been delivered to the Administrative Agent pursuant to Sections
7.01(a) or (b)(i) and (B) the Borrower shall have drawn the full amount of the
Term B-1 Facility pursuant to Section 2.01(b)(i) prior to the date of the Term
B-2 Borrowing. The Term B-2 Borrowing shall consist of Term B-2 Loans made
simultaneously by the Term B-2 Lenders in accordance with their respective Term
B-2 Commitments. Term B-2 Borrowings repaid or prepaid may not be reborrowed. 42
CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm061.jpg]
(iii) Term B-3 Borrowing. Subject to the terms and conditions set forth herein,
each Term B-3 Lender severally agrees to make a single loan to the Borrower, in
Dollars, at the request of the Borrower on any Business Day during the Term B-3
Availability Period, in an aggregate amount not to exceed such Term B-3 Lender’s
Term B-3 Commitment; provided, that, the Borrower shall have drawn the full
amount of the Term B-1 Facility and Term B-2 Facility pursuant to Sections
2.01(b)(i) and (ii), respectively, prior to the date of the Term B-3 Borrowing.
The Term B-3 Borrowing shall consist of Term B-3 Loans made simultaneously by
the Term B-3 Lenders in accordance with their respective Term B-3 Commitments.
Term B-3 Borrowings repaid or prepaid may not be reborrowed. (iv) Term B-4
Borrowing. Subject to the terms and conditions set forth herein, each Term B-4
Lender severally agrees to make a single loan to the Borrower, in Dollars, at
the request of the Borrower on any Business Day during the Term B-4 Availability
Period, in an aggregate amount not to exceed such Term B-4 Lender’s Term B-4
Commitment; provided, that, the Borrower shall have drawn the full amount of the
Term B-1 Facility, Term B-2 Facility and Term B-3 Facility pursuant to Sections
2.01(b)(i), (ii) and (iii), respectively, prior to the date of the Term B-4
Borrowing. The Term B-4 Borrowing shall consist of Term B-4 Loans made
simultaneously by the Term B-4 Lenders in accordance with their respective Term
B-4 Commitments. Term B-4 Borrowings repaid or prepaid may not be reborrowed.
(c) Term C Borrowings. Subject to Section 2.14 and the other terms and
conditions set forth herein, each Term C Lender severally agrees to make a
single loan to the Borrower, in Dollars, during the Term C Availability Period,
in an aggregate amount not to exceed such Term C Lender’s Term C Commitment. The
Term C Borrowing shall consist of Term C Loans made simultaneously by the Term C
Lenders in accordance with their respective Term C Commitments. Term C
Borrowings repaid or prepaid may not be reborrowed. 2.02 Borrowings. (a) Each
Borrowing shall be made upon the Borrower’s irrevocable notice (in the form of a
written Loan Notice, appropriately completed and signed by a Responsible Officer
of the Borrower) to the Administrative Agent, which must be given not later than
11:00 a.m. (x) on the Effective Date in the case of the Term A Borrowing, (y) at
least ten (10) Business Days (or such shorter period as may be agreed to by the
Administrative Agent in its sole discretion) in advance of the requested date of
such Borrowing in the case of the Term B-1 Borrowing or (z) at least fifteen
(15) Business Days (or such shorter period as may be agreed to by the
Administrative Agent in its sole discretion) in advance of the requested date of
such Borrowing (other than the Term A Borrowing and the Term B-1 Borrowing).
Each Loan Notice shall specify (i) the requested date of such Borrowing (which
shall be a Business Day), (ii) the applicable Facility under which the Borrower
is requesting such Borrowing and (iii) the principal amount of Loans to be
borrowed. The Borrowing of Term A Loans shall be in an aggregate principal
amount of $30,000,000. The Borrowing of Term B-1 Loans shall be in an aggregate
principal amount of $5,000,000. The Borrowing of Term B-2 Loans shall be in an
aggregate principal amount of $5,000,000. The Borrowing of Term B-3 Loans shall
be in an aggregate principal amount of $10,000,000. The Borrowing of Term B-4
Loans shall be in an aggregate principal amount of $15,000,000. The Borrowing of
Term C Loans shall be in an aggregate principal amount of $10,000,000. 43
CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm062.jpg]
(b) Following receipt of a Loan Notice for a Facility, the Administrative Agent
shall promptly notify each Appropriate Lender of the amount of its Applicable
Percentage under such Facility of the applicable Loans. Each Appropriate Lender
shall make the amount of its Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
1:00 p.m. on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 5.03 and Section
5.04 (and, if such Borrowing is the initial Borrowing, Section 5.01 and Section
5.02), the Administrative Agent shall make all funds so received available to
the Borrower in like funds as received by the Administrative Agent by wire
transfer of such funds in accordance with instructions provided to (and
acceptable to) the Administrative Agent by the Borrower. 2.03 Prepayments. (a)
Voluntary Prepayments. Subject to the payment of any prepayment premium as
required under Section 2.03(d) and any other fees or amounts payable hereunder
at such time, the Borrower may, upon notice from the Borrower to the
Administrative Agent, voluntarily prepay the Loans, in whole or in part;
provided, that, (i) such notice must be received not later than 11:00 a.m. three
(3) Business Days prior to the date of prepayment, (ii) any such prepayment
shall only be made on an Interest Payment Date (it being understood that the
requirement set forth in this sub-clause (ii) shall not be applicable to any
voluntary prepayment in full of the aggregate Outstanding Amount of the Loans in
connection with a Facility Termination Date) and (iii) any such prepayment shall
be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof (or, if less, the entire principal amount thereof then
outstanding). Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein; provided, that, any such notice of
prepayment may indicate that such prepayment is conditioned upon the
consummation of a refinancing of this Agreement, capital raising or a particular
Disposition or the occurrence of a Change of Control and may be revoked by the
Borrower in the event such refinancing or other transaction is not consummated,
and if so revoked, such prepayment shall not be due and payable. Any prepayment
pursuant to this Section 2.03(a) shall be accompanied by (x) all accrued
interest on the principal amount of the Loans prepaid, (y) the prepayment
premium required under Section 2.03(d) and (z) all fees, costs, expenses,
indemnities and other amounts due and payable hereunder at the time of
prepayment. Each such prepayment shall be applied ratably to the Term A
Facility, the Term B-1 Facility, the Term B-2 Facility, the Term B-3 Facility,
the Term B-4 Facility and the Term C Facility. Each such prepayment shall be
applied to the Loans of the Lenders in accordance with their respective
Applicable Percentages in respect of each of the relevant Facilities. (b)
Mandatory Prepayments. (i) Dispositions and Involuntary Dispositions. The
Borrower shall promptly (and in any event, within five (5) Business Days) prepay
the Obligations in an aggregate amount equal to 100% of the Net Cash Proceeds of
all Dispositions and Involuntary Dispositions received by any Loan Party or any
Subsidiary; provided, that, such Net Cash Proceeds shall not be required to be
so applied (A) until the aggregate amount of Net Cash Proceeds derived from all
such Dispositions or Involuntary Dispositions in any fiscal year is equal to or
greater than $500,000 (and then only in excess of such amount) and (B) if, at
the election of the Borrower, such Loan Party or such Subsidiary reinvests all
or any portion of such Net Cash Proceeds in Eligible Assets within three hundred
sixty five (365) days of the date of such Disposition or Involuntary
Disposition; provided, 44 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm063.jpg]
further, that, for purposes of the foregoing clause (B), if such Net Cash
Proceeds shall have not been so reinvested by the end of such period, such Net
Cash Proceeds shall be immediately applied to prepay the Loans. Any prepayment
pursuant to this clause (i) shall be applied as set forth in clause (iv) below.
(ii) Extraordinary Receipts. The Borrower shall promptly (and, in any event,
within five (5) Business Days) upon the receipt by any Loan Party or any
Subsidiary of the Net Cash Proceeds of any Extraordinary Receipt, prepay the
Obligations in an aggregate amount equal to 100% of such Net Cash Proceeds;
provided, that, such Net Cash Proceeds shall not be required to be so applied
(A) until the aggregate amount of Net Cash Proceeds derived from all such
Extraordinary Receipts in any fiscal year is equal to or greater than $500,000
(and then only in excess of such amount) and (B) if, at the election of the
Borrower, such Loan Party or such Subsidiary reinvests all or any portion of
such Net Cash Proceeds in Eligible Assets within three hundred sixty five (365)
days of the date of receipt thereof; provided, further, that, for purposes of
the foregoing clause (B), if such Net Cash Proceeds shall have not been so
reinvested by the end of such period, such Net Cash Proceeds shall be
immediately applied to prepay the Loans. Any prepayment pursuant to this clause
(ii) shall be applied as set forth in clause (iv) below. (iii) Debt Issuance.
The Borrower shall immediately upon the receipt by any Loan Party or any
Subsidiary of the Net Cash Proceeds of any Debt Issuance, prepay the Obligations
in an aggregate amount equal to 100% of such Net Cash Proceeds. Any prepayment
pursuant to this clause (iii) shall be applied as set forth in clause (iv)
below. (iv) Application of Mandatory Prepayments. All payments under this
Section 2.03(b) shall be applied first to all fees, costs, expenses, indemnities
and other amounts due and payable hereunder, then proportionately (based on the
relation of such amounts to the total amount of the relevant payment under this
Section 2.03(b)) to the payment or prepayment (as applicable) of the following
amounts of the Obligations: default interest, if any, prepayment premium
required by Section 2.03(d), accrued interest and principal. Each such
prepayment shall be applied ratably to the Term A Facility, the Term B-1
Facility, the Term B-2 Facility, the Term B-3 Facility, the Term B-4 Facility
and the Term C Facility. Each such prepayment shall be applied to the Loans of
the Lenders in accordance with their respective Applicable Percentages in
respect of each of the relevant Facilities. (c) Change of Control. Upon the
occurrence of a Change of Control, the Borrower shall, at the direction of the
Required Lenders, and may, at its option upon three (3) Business Days’ prior
written notice from the Borrower to the Administrative Agent, prepay the
Outstanding Amount of the Loans together with all accrued and unpaid interest
thereon plus the prepayment premium required by Section 2.03(d) plus all other
Obligations. Each such direction or notice shall specify the date and amount of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein; provided, that, any such notice
of prepayment may indicate that such prepayment is conditioned upon the
occurrence of such Change of Control and may be revoked by Borrower in the event
such transaction is not consummated, and if so revoked, such prepayment shall
not be due and payable. Each prepayment under this Section 2.03(c) shall be
applied to the Loans of the Lenders in accordance with their respective
Applicable Percentages in respect of each of the relevant Facilities. 45
CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm064.jpg]
(d) Prepayment Premiums. If all or any portion of the Loans are prepaid, or
required to be prepaid, pursuant to this Section 2.03, Article IX (whether by
acceleration or otherwise) or otherwise, then, in all cases, the Borrower shall
pay to the Lenders, for their respective ratable accounts, on the date on which
such prepayment is paid or required to be paid, in addition to the other
Obligations so prepaid or required to be prepaid, a prepayment premium equal to:
(i) with respect to any prepayment paid or required to be paid on or prior to
December 31, 2021, fifteen percent (15.00%) of the principal amount of the Loans
prepaid or required to be prepaid, (ii) with respect to any prepayment paid or
required to be paid after December 31, 2021 but on or prior to December 31,
2022, ten percent (10.00%) of the principal amount of the Loans prepaid or
required to be prepaid, (iii) with respect to any prepayment paid or required to
be paid after December 31, 2022 but on or prior to December 31, 2023, five
percent (5.00%) of the principal amount of the Loans prepaid or required to be
prepaid, (iv) with respect to any prepayment paid or required to be paid after
December 31, 2023 but on or prior to December 31, 2024, two and one-half percent
(2.50%) of the principal amount of the Loans prepaid or required to be prepaid,
and (v) with respect to any prepayment paid or required to be paid thereafter,
zero percent (0.00%) of the principal amount of the Loans prepaid or required to
be prepaid. 2.04 Termination or Reduction of Commitments. (a) Voluntary. The
Borrower may, upon notice to the Administrative Agent during the Term B-1
Availability Period with respect to the Term B-1 Facility, during the Term B-2
Availability Period with respect to the Term B-2 Facility, during the Term B-3
Availability Period with respect to the Term B-3 Facility, during the Term B-4
Availability Period with respect to the Term B-4 Facility and during the Term C
Availability Period with respect to the Term C Facility, terminate in full the
Commitments under any Facility, or from time to time permanently reduce the
Commitments under any Facility; provided, that: (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. five (5) Business
Days prior to the date of termination or reduction and (ii) any such partial
reduction shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof; provided, further, that, any such notice of
termination or reduction may indicate that such termination or reduction is
conditioned upon the consummation of a refinancing of this Agreement, capital
raising or a particular Disposition or the occurrence of a Change of Control and
may be revoked by the Borrower in the event such refinancing or other
transaction is not consummated, and if so revoked, such termination or reduction
shall not be due and payable. Upon any termination or reduction of the
Commitments under a Facility, the Commitments of each Appropriate Lender shall
be reduced by such Lender’s Applicable Percentage of such reduction amount. (b)
Mandatory. The Commitments under the Term A Facility shall be automatically and
permanently reduced to zero on the date of the Borrowing under such Facility
pursuant to Section 2.01. The Commitments under the Term B-1 Facility, the Term
B-2 Facility, the Term B- 3 Facility and the Term B-4 Facility shall be
automatically and permanently reduced to zero on the earlier of (x) the date of
the Borrowing under such Term B-1 Facility, Term B-2 Facility, Term B-3 Facility
or Term B-4 Facility, as applicable, pursuant to Section 2.01 and (y) the date
that the Term B-1 Availability Period, Term B-2 Availability Period, Term B-3
Availability Period or Term B-4 Availability Period, as applicable, shall end.
The Term C Commitments shall be automatically and permanently reduced to zero on
the earlier to occur of (x) the date of the Borrowing under the Term C Facility
pursuant to Section 2.01 and (y) the date that the Term C Availability Period
shall end. Upon any reduction of the Commitments under a Facility, the
Commitments of each Appropriate Lender shall be reduced by such Lender’s
Applicable Percentage of such reduction amount. 46 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm065.jpg]
2.05 Repayment of Loans. The Borrower shall repay the outstanding principal
amount of all Loans, together with all accrued and unpaid interest thereon and
all other outstanding Obligations, on the Maturity Date. If any principal
repayment to be made by the Borrower shall come due on a day other than a
Business Day, such principal repayment shall be due on the first immediately
preceding Business Day. 2.06 Interest. (a) Pre-Default Rate. Subject to the
provisions of subsection (b) below, each Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period from the
applicable borrowing date at a rate per annum equal to the Interest Rate for
such Interest Period. (b) Default Rate. (i) Upon the occurrence and during the
existence of any Event of Default, all outstanding Obligations shall thereafter
bear interest at an interest rate per annum at all times equal to the Interest
Rate for the applicable Interest Period plus four percent (4.00%) per annum (the
“Default Rate”), to the fullest extent permitted by applicable Laws and (ii)
accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable in cash on demand. (c) Interest Generally.
Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date and at such other times as may be specified herein. Interest
hereunder shall be due and payable in accordance with the terms hereof before
and after judgment, and before and after the commencement of any proceeding
under any Debtor Relief Law. 2.07 Fees. The Borrower shall pay to the
Administrative Agent and the Lenders, for their own respective accounts, fees in
the amounts and at the times specified in the Fee Letter. Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.
2.08 Computation of Interest. All computations of interest shall be made on the
basis of a 360-day year and actual days elapsed. Interest shall accrue on each
Loan for the day on which such Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which such Loan or such portion is paid.
2.09 Evidence of Debt. The Loans made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender in the ordinary course of
business. The accounts or records maintained by each Lender shall be conclusive
absent manifest error of the amount of Loans made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender a promissory note, which shall evidence
such Lender’s Loans in addition to such accounts or records. Each such
promissory note shall (i) in the case of the Term A Loans, be in the form of
Exhibit B-1 (a “Term A Note”), (ii) in the case of the Term B-1 Loans, be in the
form of Exhibit B-2 (a “Term B-1 Note”), (iii) in the case of the Term B-2
Loans, be in the form of Exhibit B-3 (a “Term B-2 Note”), (iv) in the case of
the Term B-3 Loans, be in the form of 47 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm066.jpg]
Exhibit B-4 (a “Term B-3 Note”), (v) in the case of the Term B-4 Loans, be in
the form of Exhibit B-5 (a “Term B-4 Note”) and (vi) in the case of the Term C
Loans, be in the form of Exhibit B-6 (a “Term C Note”). Each Lender may attach
schedules to its Notes and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto. 2.10 Payments Generally. (a) General.
All payments to be made by the Borrower shall be made free and clear of and
without condition or (except as expressly provided in Section 3.01) deduction
for any counterclaim, defense, recoupment or setoff. Subject to Section 9.03,
all payments of principal, interest, prepayment premiums and fees on the Loans
and all other Obligations payable by any Loan Party under the Loan Documents
shall be due, without any presentment thereof, directly to the Lenders, at the
respective Lending Offices of the Lenders; provided, that, if at the time of any
such payment a Lender is a Defaulting Lender, such Defaulting Lender’s pro rata
share of such payment shall be made directly to the Administrative Agent. The
Loan Parties will make such payments in Dollars, in immediately available funds
not later than 2:00 p.m. on the date due, marked for attention as indicated, or
in such other manner or to such other account in any United States bank as the
Lenders may from time to time direct in writing. All payments received by the
Lenders after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest. (b) Obligations of Lenders
Several. The obligations of the Lenders hereunder to make Loans and to make
payments pursuant to Section 11.04(c) are several and not joint. The failure of
any Lender to make any Loan or to make any payment under Section 11.04(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan or to make its payment under
Section 11.04(c). (c) Funding Source. Nothing herein shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner. 2.11 Sharing of
Payments by Lenders. If any Lender shall, by exercising any right of setoff or
otherwise, obtain payment in respect of any principal of or interest on its
portion of any of the Loans or prepayment premium in connection therewith
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of the Loans and accrued interest thereon and prepayment premium in
connection therewith greater than its pro rata share thereof as provided herein,
then the Lender shall (a) notify the Administrative Agent of such fact and (b)
purchase (for cash at face value) participations in the portions of the Loans of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of, accrued interest on and
prepayment premium in connection with their respective portions of the Loans and
other amounts owing them; provided, that: (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and 48
CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm067.jpg]
(ii) the provisions of this Section 2.11 shall not be construed to apply to (x)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender) or (y) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its portion of the Loans to any assignee or participant, other than an
assignment to any Loan Party or any Subsidiary (as to which the provisions of
this Section 2.11 shall apply). Each Loan Party consents to the foregoing and
agrees, to the extent it may effectively do so under applicable Law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Loan Party rights of setoff and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of such
Loan Party in the amount of such participation. 2.12 Defaulting Lenders. (a)
Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law: (i) Waivers and Amendment. The Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of “Required
Lenders” and Section 11.01. (ii) Reallocation of Payments. Any payment of
principal, interest, fees or any other amount received by the Administrative
Agent for the account of that Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article IX or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 11.08), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided,
that, if (x) such payment is a payment of the principal amount of any Loans in
respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans were made at a time when the conditions set forth in
Section 5.03 were satisfied or waived, such payment shall be applied solely to
pay the Loans of all non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of that Defaulting Lender. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 2.12(a)(ii) 49 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm068.jpg]
shall be deemed paid to and redirected by that Defaulting Lender, and each
Lender irrevocably consents hereto. (b) Defaulting Lender Cure. If the Borrower
and the Administrative Agent agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will cease to be a Defaulting Lender; provided, that, no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
provided, further, that, except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender having been a Defaulting Lender. 2.13 Right of First Offer. (a) If
the Borrower or any Subsidiary contemplates undertaking an issuance of any
Indebtedness (other than (x) Indebtedness permitted under Section 8.03(a), (c),
(d), (e), (f), (j), (k) or (m) or (y) Indebtedness in an aggregate principal
amount below the Threshold Amount), then, not less than thirty (30) Business
Days prior to the proposed date of such issuance, the Borrower shall provide
written notice (a “Debt Issuance Notice”) thereof to the Lenders, and shall
deliver promptly to the Lenders such information concerning such issuance as the
Lenders may reasonably request. (b) For a period of twenty (20) Business Days
(the “Exclusivity Period”) after receipt by the Lenders of a Debt Issuance
Notice, the Lenders shall have the exclusive option, but not the obligation, to
propose the material terms and conditions (the “Proposed Terms”) under which
they would be willing to provide such Indebtedness by delivering written notice
(a “Proposed Term Sheet”) thereof to the Borrower, setting forth such Proposed
Terms. Failure by the Lenders to deliver a Proposed Term Sheet within the
applicable Exclusivity Period shall be deemed an election by the Lenders not to
provide such Indebtedness. If the Lenders deliver a Proposed Term Sheet to the
Borrower that purports to provide not less than the aggregate amount of
financing contemplated by the issuance contemplated in the Debt Issuance Notice,
then neither the Borrower nor any Subsidiary may then undertake any such
issuance with any other Person unless such issuance with such other Person (x)
includes financial covenants and events of default and other terms including
amortization, mandatory prepayments and maturity dates that are more favorable
(taken as a whole) to the Borrower and its Subsidiaries than the Indebtedness
contemplated by the Proposed Term Sheet (such determination to be made by the
Borrower in good faith) and (y) has an All-In-Yield that is less than the
All-In-Yield of the Indebtedness contemplated by the Proposed Term Sheet;
provided, that, prior to undertaking any such issuance with any other Person,
the Borrower or such Subsidiary shall provide the Lenders with at least ten (10)
Business Days’ notice thereof (and such information with respect thereto as the
Lenders shall reasonably request) and afford the Lenders a period of five (5)
Business Days thereafter to propose a Proposed Term Sheet containing economic
terms at least as favorable to the Borrower or such Subsidiary as the economic
terms of such Indebtedness. 2.14 Term C Facility. At any time on or after the
Funding Date but prior to December 31, 2020, upon prior written notice by the
Borrower to the Administrative Agent, the Borrower may establish the Term C
Facility in an aggregate amount not to exceed TEN MILLION DOLLARS ($10,000,000);
provided, that, 50 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm069.jpg]
(a) the Borrower shall have drawn the full amount of the Term B-1 Facility, the
Term B-2 Facility, the Term B-3 Facility and the Term B-4 Facility pursuant to
Section 2.01(b); (b) no existing Lender shall be under any obligation to make
any Term C Loan and any such decision whether to make a Term C Loan shall be in
such Lender’s sole and absolute discretion; (c) (i) no Default or Event of
Default shall exist and be continuing at the time of the establishment of the
Term C Facility and (ii) the conditions precedent set forth in Section 5.04
shall have been satisfied prior to or contemporaneously with funding of any Term
C Loans; (d) the maturity date for the Term C Facility shall be the Maturity
Date; (e) the Borrower shall have paid all fees required to be paid in
connection therewith, whether pursuant to the Fee Letter or otherwise; (f) the
Term C Lenders, the Administrative Agent and the Loan Parties shall have entered
into such technical amendments to this Agreement as are necessary, in the
Administrative Agent’s reasonable discretion, to effect the inclusion of the
Term C Facility herein; (g) the Borrower shall have obtained commitments for the
aggregate amount of the Term C Facility from existing Lenders pursuant to
joinder documentation reasonably satisfactory to the Administrative Agent; and
(h) the Borrower shall have delivered to the Administrative Agent a certificate
of each Loan Party dated as of the date of such institution and effectiveness
(in sufficient copies for each Lender) signed by a Responsible Officer of such
Loan Party (i) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to the Term C Facility and (ii) certifying that,
before and after giving effect to the Term C Facility, (x) the representations
and warranties contained in Article VI and the other Investments Documents are
true and correct in all respects on and as of the date of such increase, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all respects as of such
earlier date, and except that for purposes of this Section 2.14, the
representations and warranties contained in subsections (a) and (b) of Section
6.05 shall be deemed to refer to the most recent statements furnished pursuant
to clauses (a) and (b), respectively, of Section 7.01 and (y) no Default or
Event of Default exists. ARTICLE III. TAXES 3.01 Taxes. (a) Except as required
by applicable Law, all payments of principal and interest on the Loans and all
other amounts payable hereunder shall be made free and clear of and without
deduction for any present or future income, excise, stamp, documentary, property
or franchise taxes, VAT and other taxes, fees, duties, levies, assessments,
withholdings or other charges of any nature whatsoever (including interest and
penalties thereon) imposed by any taxing authority, excluding (x) taxes imposed
on or measured by net income imposed by the jurisdiction (or any political
subdivision thereof) under which a Recipient is organized or in which such
Recipient has its principal office, applicable Lending Office or with which such
Recipient otherwise has a 51 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm070.jpg]
present or former connection (other than solely as the result of entering into
any of the Loan Documents or taking any action thereunder), (y) U.S. federal
withholding taxes imposed on amounts payable to or for the account of a
Recipient with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Recipient acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower pursuant to Section 11.13) or (ii) such Recipient
changes its Lending Office, except in each case to the extent that, pursuant to
this Section 3.01, amounts with respect to such taxes were payable either to
such Recipient’s assignor immediately before such Recipient became a party
hereto or to such Recipient immediately before it changed its Lending Office and
(z) U.S. federal withholding tax imposed under FATCA (all non-excluded items
being called “Taxes”). If any withholding or deduction of any Taxes from any
payment by or on account of any obligation of any Loan Party hereunder is
required in respect of any Taxes pursuant to any applicable Law, then (i) the
applicable Withholding Agent shall be entitled to make such withholding or
deduction and shall pay directly to the relevant Governmental Authority the full
amount required to be so withheld or deducted, (ii) the applicable Withholding
Agent shall promptly forward to the Administrative Agent an official receipt or
other documentation reasonably satisfactory to the Administrative Agent
evidencing such payment to such Governmental Authority and (iii) the sum payable
by the applicable Loan Party shall be increased by such additional amount or
amounts as is necessary to ensure that the net amount actually received by the
applicable Recipient will equal the full amount such Recipient would have
received had no such withholding or deduction for Taxes been required. (b) The
Borrower or the Guarantors, as applicable, shall indemnify each Recipient,
within ten (10) days after demand therefor, for the full amount of any Taxes
(including Taxes imposed on or attributable to amounts payable under this
Section 3.01) payable or paid by such Recipient or required to be withheld or
deducted from a payment by such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. (c) (i) Any
Lender that is entitled to an exemption from or reduction of withholding tax,
including under FATCA, with respect to payments made under any Loan Document
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) or
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 3.01(c)(ii)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. (ii) Each Lender that is not a “United
States person” as defined in Section 7701(a)(30) of the Internal Revenue Code
that purports to become an assignee of an interest pursuant to Section 11.06
after the Effective Date (each such Lender a “Foreign Lender”) shall, to the
extent it is legally entitled to do so, execute and deliver to each of the
Borrower and the 52 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm071.jpg]
Administrative Agent on or prior to the date that such Lender becomes a party
hereto (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), one or more (as the Borrower or the
Administrative Agent may reasonably request) duly completed and executed copies
of United States Internal Revenue Service Forms W-8ECI, W- 8BEN, W-8BEN-E,
W-8IMY and other certification documents from each beneficial owner (as
applicable). Each Lender that is a “United States person” as defined in Section
7701(a)(30) of the Internal Revenue Code shall execute and deliver to the
Borrower and the Administrative Agent on or prior to the date such Lender
becomes a party hereto (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), one or more (as the
Borrower or the Administrative Agent may reasonably request) duly completed and
executed copies of United States Internal Revenue Service Form W-9 certifying
that such Lender is not subject to United States backup withholding. (iii) The
Borrower shall not be required to pay additional amounts to any Lender pursuant
to this Section 3.01 with respect to taxes attributable to the failure of such
Foreign Lender to comply with this Section 3.01(c), and such taxes shall be
excluded from the definition of Taxes. (d) Each Lender agrees that if any form
or certification it previously delivered pursuant to this Section 3.01 expires
or becomes obsolete or inaccurate in any respect, it shall promptly update such
form or certification or promptly notify the Administrative Agent and the
Borrower of its inability to do so. (e) If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts pursuant to this Section 3.01), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of- pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this clause (e) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this clause (e), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this clause (e) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person. 3.02 Increased Costs. (a) Increased
Costs Generally. If any Change in Law shall: (i) impose, modify or deem
applicable any reserve, special deposit, compulsory loan, insurance charge or
similar requirement against assets of, deposits with or for the account of, or
credit extended or participated in by, any Lender (except any reserve
requirement contemplated by Section 3.02(d); 53 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm072.jpg]
(ii) subject any Recipient to any taxes (other than (A) Taxes that are covered
by Section 3.01(b) and (B) taxes that are excluded from the definition of Taxes
in Section 3.01(a)) on its loans, loan principal, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or (iii) impose on any Lender or the London interbank
market any other condition, cost or expense (other than taxes) affecting this
Agreement; and the result of any of the foregoing shall be to increase the cost
to such Lender of making or maintaining any Loan (or of maintaining its
obligation to make any such Loan), then, upon request of such Lender, the
Borrower will pay to such Lender, as the case may be, such additional amount or
amounts as will compensate such Lender, as the case may be, for such additional
costs incurred or reduction suffered. (b) Capital Requirements. If any Lender
determines that any Change in Law affecting such Lender or any Lending Office of
such Lender or such Lender’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by such Lender to a level below that which such Lender
or such Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender, as the case may be, such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered. (c) Certificates for Reimbursement. A
certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.
(d) Reserves on Loans. The Borrower shall pay to each Lender, (i) as long as
such Lender shall be required to maintain reserves with respect to liabilities
or assets consisting of or including eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), and (ii) as long as such Lender
shall be required to comply with any reserve ratio requirement or analogous
requirement of any central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which in each
case shall be due and payable on each date on which interest is payable on such
Loan; provided, that, the Borrower shall have received at least ten (10) days’
prior notice (with a copy to the Administrative Agent) of such additional
interest or costs from such Lender. If a Lender fails to give notice ten (10)
days prior to the relevant Interest Payment Date, such additional interest shall
be due and payable ten (10) days from receipt of such notice. 54 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm073.jpg]
(e) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation,
provided, that, the Borrower shall not be required to compensate a Lender
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine (9) months prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine- month period
referred to above shall be extended to include the period of retroactive effect
thereof). 3.03 Mitigation Obligations; Replacement of Lenders. (a) Designation
of a Different Lending Office. If any Lender requests compensation under Section
3.02 or requires the Borrower to pay any Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then at
the request of the Borrower such Lender shall, as applicable, use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.02, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender, as the case may be, to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment. (b) Replacement of
Lenders. If any Lender requests compensation under Section 3.02, or if the
Borrower is required to pay any Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01
and, in each case, such Lender has declined or is unable to designate a
different Lending Office in accordance with Section 3.03(a), the Borrower may
replace such Lender in accordance with Section 11.13. 3.04 Illegality. If any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for any Lender or its Lending Office
to perform any of its obligations hereunder or to make, maintain or fund or
charge interest with respect to any Borrowing, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to issue, make, maintain, fund or charge interest
with respect to any such Borrowing or to make Loans shall be suspended until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay the Loans immediately. Upon any such
prepayment, the Borrower shall also pay accrued interest on the amount so
prepaid. 3.05 Three-Month LIBOR Unavailability Period. Notwithstanding anything
to the contrary in this Agreement or any other Loan Document, if the
Administrative Agent determines (which determination shall be conclusive absent
manifest error) that a 55 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm074.jpg]
LIBOR Unavailability Period has commenced and is continuing, then, reasonably
promptly after such determination, the Administrative Agent shall give the
Borrower notice thereof and the Administrative Agent and the Borrower may amend
this Agreement to replace Three-Month LIBOR with an alternate benchmark rate
(including any mathematical or other adjustments to the benchmark (if any)
incorporated therein), giving due consideration to any evolving or then existing
convention for similar U.S. dollar denominated credit facilities for such
alternative benchmarks (any such proposed rate, a “LIBOR Successor Rate”),
together with any proposed LIBOR Successor Rate Conforming Changes and any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth (5th)
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment. It is
understood and agreed that, for all purposes of this Agreement, once commenced,
a “LIBOR Unavailability Period” shall be deemed to exist and be continuing
unless and until such amendment has become effective in accordance with the
terms hereof. During the continuance of any LIBOR Unavailability Period, the
obligation of the Lenders to make or maintain Loans with an Interest Rate
calculated based on Three-Month LIBOR shall be suspended and the Borrower may
revoke any pending request for a Borrowing of Loans with an Interest Rate
calculated based on Three-Month LIBOR or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Loans with an Interest
Rate calculated based on the Prime Rate. Notwithstanding anything else herein,
any definition of LIBOR Successor Rate shall provide that in no event shall such
LIBOR Successor Rate be less than zero for purposes of this Agreement. 3.06
Survival. All of the Borrower’s obligations under this Article III shall survive
termination of the Commitments, repayment of all Obligations and resignation of
the Administrative Agent. ARTICLE IV. GUARANTY 4.01 The Guaranty. Each of the
Guarantors hereby jointly and severally guarantees to each Secured Party as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise) strictly in accordance with the terms
thereof. The Guarantors hereby further agree that if any of the Obligations are
not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise), the Guarantors will, jointly and
severally, promptly pay the same, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration or otherwise) in
accordance with the terms of such extension or renewal. Notwithstanding any
provision to the contrary contained herein or in any other of the Loan
Documents, the obligations of each Guarantor under this Agreement and the other
Loan Documents shall be limited to an aggregate amount equal to the largest
amount that would not render such obligations subject to avoidance under Debtor
Relief Laws or any comparable provisions of any applicable state law. 56
CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm075.jpg]
4.02 Obligations Unconditional. The obligations of the Guarantors under Section
4.01 are joint and several, absolute and unconditional, irrespective of the
value, genuineness, validity, regularity or enforceability of any of the Loan
Documents, or any other agreement or instrument referred to therein, or any
substitution, release, impairment or exchange of any other guarantee of or
security for any of the Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any law or regulation or other circumstance
whatsoever which might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, it being the intent of this Section 4.02 that
the obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances. Each Guarantor agrees that such Guarantor shall
have no right of subrogation, indemnity, reimbursement or contribution against
the Borrower or any other Guarantor for amounts paid under this Article IV until
such time as the Obligations (other than contingent indemnification obligations
for which no claim has been asserted) have been paid in full and the Commitments
have expired or terminated. Without limiting the generality of the foregoing, it
is agreed that, to the fullest extent permitted by law, the occurrence of any
one or more of the following shall not alter or impair the liability of any
Guarantor hereunder, which shall remain absolute and unconditional as described
above: (a) at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Obligations shall
be extended, or such performance or compliance shall be waived; (b) any of the
acts mentioned in any of the provisions of any of the Loan Documents, or any
other agreement or instrument referred to in the Loan Documents shall be done or
omitted; (c) the maturity of any of the Obligations shall be accelerated, or any
of the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents, or any other agreement or instrument
referred to in the Loan Documents shall be waived or any other guarantee of any
of the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with; (d) any Lien granted to,
or in favor of, any Secured Party as security for any of the Obligations shall
fail to attach or be perfected; or (e) any of the Obligations shall be
determined to be void or voidable (including, without limitation, for the
benefit of any creditor of any Guarantor) or shall be subordinated to the claims
of any Person (including, without limitation, any creditor of any Guarantor).
With respect to its obligations hereunder, each Guarantor hereby expressly
waives, to the extent permitted by applicable Law, diligence, presentment,
demand of payment, protest and all notices whatsoever, and any requirement that
the Secured Parties exhaust any right, power or remedy or proceed against any
Person under any of the Loan Documents, or any other agreement or instrument
referred to in the Loan Documents, or against any other Person under any other
guarantee of, or security for, any of the Obligations. 4.03 Reinstatement. The
obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any Secured Party, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, and each Guarantor agrees that it
will indemnify the Secured 57 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm076.jpg]
Parties on demand for all reasonable costs and expenses (including, without
limitation, the fees, charges and disbursements of counsel) incurred by the
Secured Parties in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law. 4.04 Certain Additional
Waivers. Each Guarantor agrees that such Guarantor shall have no right of
recourse to security for the Obligations, except through the exercise of rights
of subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06. For the avoidance of doubt and
notwithstanding the fact that the obligations of each Brazilian Guarantor under
this Article IV are governed by the law of the State of New York, each Brazilian
Guarantor hereby irrevocably and unconditionally waives the benefits of Articles
827, 829, 830, 834, 835, 837, 838 and 839 of Law No. 10,406, of January 10, 2002
and Articles 130 and 794 of Law No. 10,105, of March 16, 2015. 4.05 Remedies.
The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Secured Parties, on the other hand, the
Obligations may be declared to be forthwith due and payable as provided in
Section 9.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in said Section 9.02) for purposes of Section 4.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Obligations from becoming automatically due and
payable) as against any other Person and that, in the event of such declaration
(or the Obligations being deemed to have become automatically due and payable),
the Obligations (whether or not due and payable by any other Person) shall
forthwith become due and payable by the Guarantors for purposes of Section 4.01.
The Guarantors acknowledge and agree that their obligations hereunder are
secured in accordance with the terms of the Collateral Documents and that the
Secured Parties may exercise their remedies thereunder in accordance with the
terms thereof. 4.06 Rights of Contribution. The Guarantors agree among
themselves that, in connection with payments made hereunder, each Guarantor
shall have contribution rights against the other Guarantors as permitted under
applicable law. Such contribution rights shall be subordinate and subject in
right of payment to the obligations of such Guarantors under the Loan Documents
and no Guarantor shall exercise such rights of contribution until all
Obligations (other than contingent indemnification obligations for which no
claim has been asserted) have been paid in full and the Commitments have
terminated. 4.07 Guarantee of Payment; Continuing Guarantee. The guarantee in
this Article IV is a guaranty of payment and not of collection, is a continuing
guarantee, and shall apply to all Obligations whenever arising. 4.08 Limitations
Applicable to Belgian Loan Parties. (a) The total liability of a Belgian Loan
Party for the Obligations of any other Loan Party under the Loan Documents shall
at all times be limited to an amount (without double counting) not exceeding the
sum of: 58 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm077.jpg]
(i) the aggregate of all principal amounts, either directly or through one or
more other Loan Parties (through intra-group loans or otherwise and whether
retained for its own purposes or on-lent) made available to such Belgian Loan
Party (or its direct or indirect Subsidiaries) under any intra-group arrangement
(including through the subscription of debt instruments) using proceeds made
available pursuant to this Agreement; plus (ii) ninety-five percent (95%) of
such Belgian Loan Party’s own net assets (netto actief/actif net) (as determined
in accordance with the second paragraph of article 320, 429 or 617 of the
Belgian Companies Code (as applicable) and accounting principles generally
accepted in Belgium and ignoring the Guaranty of such Belgian Loan Party) as
shown by its most recent audited unconsolidated annual financial statements at
the date on which the demand is made on it. (b) No Belgian Loan Party shall be
liable for the Obligations of any other Loan Party under the Loan Documents to
the extent that such liability would result in such guarantee constituting
unlawful financial assistance within the meaning of Article 329, 430 or 629 of
the Belgian Companies Code (as applicable). ARTICLE V. CONDITIONS PRECEDENT TO
BORROWINGS 5.01 Condition to Effectiveness. This Agreement shall become
effective upon receipt by the Administrative Agent of executed counterparts of
this Agreement, properly executed by a Responsible Officer of each Loan Party
and by each Lender, together with all exhibits and schedules hereto. 5.02
Conditions to Initial Extensions of Credit. The obligation of each Lender to
make its initial Loans hereunder is subject to satisfaction of the following
conditions precedent: (a) Investment Documents. Receipt by the Administrative
Agent of executed counterparts of the Investment Documents, each properly
executed by a Responsible Officer of the signing Loan Party and each other party
to such documents, including, without limitation, the Share Purchase Agreement
and the ROFR Side Letter, in each case in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders. (b) Opinions of
Counsel. Receipt by the Administrative Agent of favorable opinions of legal
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, dated as of the Funding Date, and in form and substance reasonably
satisfactory to the Administrative Agent. (c) Financial Statements; Due
Diligence. The Administrative Agent shall have received the Audited Financial
Statements, the Interim Financial Statements and such other reports, statements
and due diligence items as the Administrative Agent or any Lender shall request.
59 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm078.jpg]
(d) No Material Adverse Change. There shall not have occurred a material adverse
change since December 31, 2016 in the business, financial performance or
condition, operations (including the financial results thereof), assets or
properties of the Borrower and its Subsidiaries, taken as a whole. (e)
Litigation. There shall not exist any action, suit, investigation or proceeding
pending or threatened (in writing) in any court or before an arbitrator or
Governmental Authority that could reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect. (f) Organization Documents,
Resolutions, Etc. Receipt by the Administrative Agent of the following, each of
which shall be originals or facsimiles (followed promptly by originals), in form
and substance reasonably satisfactory to the Administrative Agent and its legal
counsel: (i) copies of the Organization Documents of each Loan Party certified
to be true and complete as of a recent date by (A) the appropriate Governmental
Authority of the state or other jurisdiction of its incorporation or
organization, where applicable, or (B) in the case of each Costa Rican Loan
Party, a notarial certification, and in each case certified by a director,
secretary or assistant secretary of such Loan Party to be true and correct as of
the Funding Date; (ii) such certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
each Loan Party as the Administrative Agent may require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Investment
Documents to which such Loan Party is a party; (iii) such documents and
certifications as the Administrative Agent may require to evidence that each
Loan Party is duly organized or formed, and is validly existing, in good
standing and qualified to engage in business in its state or other jurisdiction
of organization or formation (such certifications to include, without
limitation, a good standing certificate of the Borrower issued by the Registrar
of Corporate Affairs in the British Virgin Islands); (iv) a registered agent’s
certificate issued by the Borrower’s registered agent in the British Virgin
Islands and dated within one month of the Effective Date; (v) a copy of a
resolution of the Board of Directors of each Belgian Loan Party setting out the
reasons it is considered that the entry into this Agreement, and in particular
the assumption of its guaranty obligations in accordance with Article IV, is of
benefit to such Belgian Loan Party; (vi) in relation to each Belgian Loan Party,
a solvency certificate (attest niet- faillissement/certificat de non-faillite)
and an uittreksel van de Kruispuntbank voor Ondernemingen/extrait de la Banque
Carrefour des Entreprises, each dated not more than three (3) Business Days
prior to the Effective Date; and (vii) a certificate of the Articles of
Incorporation and organizational documents, and a recent certificación de
personería jurídica, of each Costa Rican Loan Party. 60 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm079.jpg]
(g) Perfection and Priority of Liens. Receipt by the Administrative Agent of the
following: (i) searches of Uniform Commercial Code filings (or the equivalent)
in the jurisdiction of formation of each Loan Party or where a filing would need
to be made in order to perfect the Administrative Agent’s security interest in
the Collateral, copies of the financing statements (or the equivalent) on file
in such jurisdictions and evidence that no Liens exist other than Permitted
Liens; (ii) Uniform Commercial Code (or the equivalent) financing statements for
each appropriate jurisdiction as is necessary, in the Administrative Agent’s
sole discretion, to perfect the Administrative Agent’s security interest in the
Collateral and filings of the particulars of the relevant charges with the
Registrar of Corporate Affairs in the British Virgin Islands in accordance with
Section 163 of the BVI Business Companies Act, 2004; (iii) (A) all certificates
evidencing any certificated Equity Interests pledged to the Administrative Agent
pursuant to any Pledge Agreement or any Security Agreement other than the Costa
Rican Security Trust Agreement, together with duly executed in blank and undated
stock powers attached thereto and (B) all certificates evidencing the delivery
of any share certificates of any Costa Rican Loan Party to the Trustee pursuant
to the Costa Rican Security Trust Agreement, together with the entries in each
such Costa Rican Loan Party’s Shareholders Registry Book and Shareholders
Meeting Minutes Book regarding the transfer of said secured shares to the
Trustee; (iv) searches of ownership of, and Liens on, the Business IP Rights of
the Loan Parties in the appropriate governmental offices; (v) duly executed
notices of grant of security interest in the form required by the applicable
Security Agreement as are necessary, in the Administrative Agent’s sole
discretion, to perfect the Administrative Agent’s security interest in the
Business IP Rights of the Loan Parties; (vi) such Qualifying Control Agreements
as shall be necessary to cause the Loan Parties to be in compliance with Section
7.18; (vii) to the extent required to be delivered pursuant to the terms of the
Collateral Documents, all instruments, documents and chattel paper in the
possession of any of the Loan Parties, together with allonges or assignments as
may be necessary or appropriate to perfect the Administrative Agent’s security
interest in the Collateral; and (viii) in the case of any personal property
Collateral located at a premises leased by a Loan Party, such Collateral Access
Agreements as may be required by the Administrative Agent. (h) Real Property
Collateral. Receipt by the Administrative Agent of Mortgages and other Real
Property Security Documents with respect to the fee interest of any Loan Party
in each real property identified on Schedule 6.20(a) to the Disclosure Letter
(other than any Excluded Property). 61 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm080.jpg]
(i) Evidence of Insurance. Receipt by the Administrative Agent of copies of
insurance policies or certificates of insurance of the Loan Parties evidencing
liability and casualty insurance meeting the requirements set forth in the Loan
Documents, including, but not limited to, naming the Administrative Agent as
additional insured (in the case of liability insurance) or Lender’s loss payee
(in the case of hazard insurance) on behalf of the Secured Parties. (j) Funding
Certificate. Receipt by the Administrative Agent of a certificate signed by a
Responsible Officer of the Borrower certifying (i) that the conditions specified
in Sections 5.02(d), (e) and (l) and Sections 5.03(a) and (b) have been
satisfied, (ii) that the Borrower and its Subsidiaries (after giving effect to
the transactions contemplated hereby and the incurrence of Indebtedness related
thereto) are Solvent on a consolidated basis and (iii) that neither the Borrower
nor any Subsidiary as of the Funding Date has outstanding any Disqualified
Capital Stock. (k) Existing Indebtedness. (i) All of the existing Indebtedness
for borrowed money of the Loan Parties and their respective Subsidiaries
(including all Indebtedness under the Existing Credit Agreement but, for the
avoidance of doubt, excluding (A) Indebtedness permitted to exist pursuant to
Section 8.03 and (B) the Crown Predator Convertible Indebtedness), shall be
repaid in full and all security interests related thereto shall be terminated on
or prior to the Funding Date. (ii) All of the Crown Predator Convertible
Indebtedness shall be either (A) repaid in full or (B) converted into Qualified
Capital Stock of the Borrower, and in each case all security interests related
thereto shall be terminated on or prior to the Funding Date. (l) Governmental
and Third Party Approvals. The Loan Parties and their respective Subsidiaries
shall have received all governmental, shareholder and third party consents and
approvals necessary in connection with the transactions contemplated by this
Agreement and the other Investment Documents and the other transactions
contemplated hereby and all applicable waiting periods shall have expired
without any action being taken by any Person that could reasonably be expected
to restrain, prevent or impose any material adverse conditions on the Loan
Parties or any of their respective Subsidiaries or such other transactions or
that could seek to threaten any of the foregoing, and no law or regulation shall
be applicable which could reasonably be expected to have such effect. (m)
Corporate Structure and Capitalization. The capital and ownership structure and
the equity holder arrangements of the Borrower and its Subsidiaries on the
Funding Date, on a pro forma basis after giving effect to the transactions
contemplated by the Investment Documents shall be reasonably satisfactory to the
Lenders. (n) Letter of Direction. Receipt by the Administrative Agent of a
satisfactory letter of direction containing funds flow information with respect
to the proceeds of the Loans to be made on the Funding Date. (o) Fees. Receipt
by the Administrative Agent and the Lenders of any fees required to be paid on
or before the Funding Date. 62 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm081.jpg]
(p) Attorney Costs; Due Diligence Expenses. The Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent incurred
to the Funding Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided, that, such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent). (q)
Condition to Effectiveness. The condition to effectiveness specified in Section
5.01 shall have been satisfied. (r) Equity Documents. Receipt by the
Administrative Agent of a certificate signed by a Responsible Officer of the
Borrower attaching executed copies of each document necessary to effectuate the
Share Purchase Agreement and authorize the Borrower’s entry into the ROFR Side
Letter, including, without limitation, (i) the Restated Articles, (ii) the
Rights Agreement, (iii) the Voting Agreement and (iv) ROFR Agreement, in each
case as such terms are defined in the Share Purchase Agreement and in form and
substance satisfactory to the Lenders. (s) Termination of the Banco Davivienda
Documents. The Banco Davivienda Documents shall be terminated, all existing
Indebtedness under the Banco Davivienda Documents shall be repaid in full and
all security interests related thereto shall be terminated on or prior to the
Funding Date. (t) Cancellation of Certain Warrants. The Borrower shall have
cancelled the Relativity Warrant, JW Opportunities Warrant and JW Partners
Warrant on or prior to the Funding Date, on terms and conditions satisfactory to
the Administrative Agent. (u) Perceptive Warrant. The Borrower shall have
committed to repurchase fifty percent (50%) of the Perceptive Warrant on or
prior to the Funding Date on terms and conditions satisfactory to the
Administrative Agent and the Lenders, and the Lenders shall have purchased the
other fifty percent (50%) of the Perceptive Warrant from Perceptive Credit
Holdings, LP on or prior to the Funding Date on terms and conditions
satisfactory to the Administrative Agent and the Lenders. (v) Equity Purchases.
The Lenders shall have purchased (i) 73,560 Class A ordinary shares of the
Borrower from Antoun Nabhan, (ii) 13,580 Class A ordinary shares of the Borrower
from Marco Chacon Quiros and (iii) 80,000 Class A ordinary shares of the
Borrower from Medical Device Holdings, S.A., in each case, on or prior to the
Funding Date and on terms and conditions satisfactory to the Administrative
Agent and the Lenders. (w) Other. Receipt by the Administrative Agent and the
Lenders of such other documents, instruments, agreements and information as
reasonably requested by the Administrative Agent or any Lender, including, but
not limited to, information regarding litigation, tax, accounting, labor,
insurance, pension liabilities (actual or contingent), real estate leases,
material contracts, debt agreements, property ownership, environmental matters,
contingent liabilities and management of the Borrower and its Subsidiaries.
Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.02, each Lender that has funded its Term A Loan on
the Funding Date shall be deemed to have consented to, approved or accepted or
to be satisfied with, each document or other matter required thereunder to be
consented to or 63 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm082.jpg]
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Funding
Date specifying its objection thereto. 5.03 Conditions to all Borrowings. The
obligation of each Lender to honor any Loan Notice is subject to the following
conditions precedent: (a) The representations and warranties of the Borrower and
each other Loan Party contained in Article VI or any other Investment Document,
or which are contained in any document furnished at any time under or in
connection herewith or therewith, shall be true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality or reference to Material Adverse Effect) on and as of
the date of such Borrowing, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality or reference to
Material Adverse Effect) as of such earlier date, and except that for purposes
of this Section 5.03, the representations and warranties contained in
subsections (a) and (b) of Section 6.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01. (b) No Default or Event of Default shall exist, or would result
from such proposed Borrowing or from the application of the proceeds thereof.
(c) With respect to any Loan Notice requesting a Borrowing of Term B-1 Loans,
the requested Borrowing shall occur during the Term B-1 Availability Period. (d)
With respect to any Loan Notice requesting a Borrowing of Term B-2 Loans, the
requested Borrowing shall occur during the Term B-2 Availability Period. (e)
With respect to any Loan Notice requesting a Borrowing of Term B-3 Loans, the
requested Borrowing shall occur during the Term B-3 Availability Period. (f)
With respect to any Loan Notice requesting a Borrowing of Term B-4 Loans, the
requested Borrowing shall occur during the Term B-4 Availability Period. (g)
With respect to any Loan Notice requesting a Borrowing of Term C Loans, the
requested Borrowing shall occur during the Term C Availability Period. (h) The
Administrative Agent shall have received a Loan Notice in accordance with the
requirements hereof. Each Loan Notice submitted by the Borrower shall be deemed
to be a representation and warranty that the conditions specified in Sections
5.03(a) through (g) have been satisfied on and as of the date of the applicable
Borrowing. 5.04 Additional Conditions to Term C Borrowing. The obligation of
each Lender to honor any Loan Notice requesting a Borrowing of Term C Loans is
subject to the additional condition precedent that such Borrowing shall be in
compliance with Section 2.14 in all respects. 64 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm083.jpg]
Each Loan Notice submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 5.03(a)
through (g) and 5.04 have been satisfied on and as of the date of the applicable
Borrowing. ARTICLE VI. REPRESENTATIONS AND WARRANTIES On the Funding Date, and
on each date thereafter on which the representations and warranties set forth
herein are required to be made under any Investment Document (or deemed to be
made under any Investment Document), the Loan Parties represent and warrant to
the Administrative Agent and the Lenders that: 6.01 Existence, Qualification and
Power. Each Loan Party and each Subsidiary (a) is duly incorporated, organized
or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Investment Documents to
which it is a party and (c) is duly qualified and is licensed and in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clauses (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect. 6.02 Authorization; No Contravention. The
execution, delivery and performance by each Loan Party of each Investment
Document to which such Person is party have been duly authorized by all
necessary corporate or other organizational action, and do not (a) contravene
the terms of any of such Person’s Organization Documents, (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contract to which such Person is a
party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject
or (c) violate, in any material respect, any Law (including, without limitation,
Regulation U or Regulation X issued by the FRB), except with respect to any
conflict, breach, contravention or payment (but not creation of Liens) referred
to in clause (b) to the extent that such conflict, breach, contravention or
payment could not reasonably be expected to have a Material Adverse Effect. 6.03
Governmental Authorization; Other Consents. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Investment Document other
than (a) those that have already been obtained and are in full force and effect,
(b) filings to perfect the Liens created by the Collateral Documents and (c)
those approvals, consents, exemptions, authorizations, actions, notices or
filings described in the Collateral Documents. 65 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm084.jpg]
6.04 Binding Effect. Each Investment Document has been duly executed and
delivered by each Loan Party that is party thereto. Each Investment Document
constitutes a legal, valid and binding obligation of each Loan Party that is
party thereto, enforceable against each such Loan Party in accordance with its
terms, subject to bankruptcy, insolvency, reorganization, moratorium and similar
laws affecting the enforceability of creditors’ rights generally and to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). 6.05 Financial Statements; No Material
Adverse Effect. (a) The Audited Financial Statements (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, (ii) fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof, including material liabilities for
taxes, commitments and Indebtedness. (b) The Interim Financial Statements (i)
were prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, (ii) fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments and (iii) show all
material indebtedness and other liabilities, direct or contingent, of the
Borrower and its Subsidiaries as of the date thereof, including material
liabilities for taxes, material commitments and Indebtedness. (c) From the date
of the Audited Financial Statements to and including the Funding Date, there has
been no Disposition by any Loan Party or any Subsidiary, or any Involuntary
Disposition, of any material part of the business or property of any Loan Party
or any Subsidiary, and no purchase or other acquisition by any of them of any
business or property (including any Equity Interests of any other Person)
material to any Loan Party or any Subsidiary, in each case, which is not
reflected in the foregoing financial statements or in the notes thereto and has
not otherwise been disclosed in writing to the Lenders on or prior to the
Funding Date. (d) The financial statements delivered pursuant to Section 7.01(a)
and (b) have been prepared in accordance with GAAP (except as may otherwise be
permitted under Section 7.01(a) and (b)) and present fairly in all material
respects (on the basis disclosed in the footnotes to such financial statements)
the consolidated financial condition, results of operations and cash flows of
the Borrower and its Subsidiaries as of the dates thereof and for the periods
covered thereby. (e) Since the date of the Audited Financial Statements, there
has been no event or circumstance, either individually or in the aggregate, that
has had or could reasonably be expected to have a Material Adverse Effect. 6.06
Litigation. There are no actions, suits, proceedings, claims or disputes pending
or, to the knowledge of the Loan Parties after due and diligent investigation,
threatened in writing, at law, in equity, in arbitration or 66 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm085.jpg]
before any Governmental Authority, by or against any Loan Party or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Investment Document, or any of
the transactions contemplated hereby or (b) could reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect. 6.07 No
Default. (a) Neither any Loan Party nor any Subsidiary is in default under or
with respect to any Contract that could reasonably be expected to have a
Material Adverse Effect. (b) No Default or Event of Default has occurred and is
continuing. 6.08 Ownership of Property; Liens. (a) Each Loan Party and its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of each Loan Party and its Subsidiaries is subject
to no Liens, other than Permitted Liens. (b) No Loan Party nor any of their
respective Subsidiaries (including, for the avoidance of doubt, any Subsidiary
in which a Loan Party holds a minority interest) has any direct or indirect
interest in any real property located in the British Virgin Islands. 6.09
Environmental Compliance. Except as could not reasonably be expected to have a
Material Adverse Effect: (a) Each of the Business Facilities and all operations
at the Business Facilities are in compliance with all applicable Environmental
Laws, and there is no violation of any Environmental Law with respect to the
Business Facilities or the Businesses, and there are no conditions relating to
the Business Facilities or the Businesses that could give rise to liability
under any applicable Environmental Laws. (b) None of the Business Facilities
contains, or has previously contained, any Hazardous Materials at, on or under
the Business Facilities in amounts or concentrations that constitute or
constituted a violation of, or could give rise to liability under, Environmental
Laws. (c) Neither any Loan Party nor any Subsidiary has received any written
notice of, or inquiry from any Governmental Authority regarding, any violation,
alleged violation, non- compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Business Facilities or the Businesses, nor does any Responsible Officer
of any Loan Party have knowledge or reason to believe that any such notice will
be received or is being threatened. (d) Hazardous Materials have not been
transported or disposed of from the Business Facilities, or generated, treated,
stored or disposed of at, on or under any of the Business Facilities or any
other location, in each case by or on behalf of any Loan Party or any Subsidiary
in violation of, or in a manner that would be reasonably likely to give rise to
liability under, any applicable Environmental Law. 67 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm086.jpg]
(e) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Loan Parties, threatened in writing, under any
Environmental Law to which any Loan Party or any Subsidiary is or will be named
as a party, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to any Loan
Party, any Subsidiary, the Business Facilities or the Businesses. (f) There has
been no release or threat of release of Hazardous Materials at or from the
Business Facilities, or arising from or related to the operations (including,
without limitation, disposal) of any Loan Party or any Subsidiary in connection
with the Business Facilities or otherwise in connection with the Businesses, in
violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws. 6.10 Insurance. (a) The properties of the Loan Parties
and their respective Subsidiaries are insured with financially sound and
reputable insurance companies that are not Affiliates of the Borrower or any
Subsidiary, in such amounts, with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Subsidiary operates. The insurance coverage of the Loan Parties and
their respective Subsidiaries as in effect on the Effective Date is outlined as
to carrier, policy number, expiration date, type, amount and deductibles on
Schedule 6.10 to the Disclosure Letter. (b) The Borrower and its Subsidiaries
maintain, if available, fully paid flood hazard insurance on all real property
that is located in a special flood hazard area and that constitutes Collateral
on such terms and in such amounts as required by The National Flood Insurance
Reform Act of 1994 or as otherwise required by the Administrative Agent. 6.11
Taxes. The Loan Parties and their respective Subsidiaries have filed all
federal, provincial, territorial and state income and other material tax returns
and reports required to be filed, and have paid all federal, provincial,
territorial and state income and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP. There is no
proposed tax assessment against any Loan Party or any Subsidiary that would, if
made, have a Material Adverse Effect. Neither any Loan Party nor any Subsidiary
thereof is party to any tax sharing agreement with any Person that is not a Loan
Party. 6.12 ERISA Compliance. (a) Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Internal Revenue Code and
other federal or state laws. Any Pension Plan that is intended to be a qualified
plan under Section 401(a) of the Internal Revenue Code has received a favorable
determination letter from the Internal Revenue Service to the effect that the
form of such Plan is qualified under Section 401(a) of the Internal Revenue Code
and any trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the
Internal Revenue Code or an application for such a letter will be timely
submitted to the Internal Revenue Service for processing. To the best knowledge
of the 68 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm087.jpg]
Loan Parties, nothing has occurred that would prevent, or cause the loss of, any
such tax-qualified status. (b) There are no pending or, to the best knowledge of
the Loan Parties, threatened (in writing) claims, actions or lawsuits, or action
by any Governmental Authority, with respect to any Plan that would reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules applicable with respect to any Plan that has resulted or
would reasonably be expected, either individually or in the aggregate, to result
in a Material Adverse Effect. (c) (i) No ERISA Event has occurred and neither
the Borrower nor any ERISA Affiliate is aware of any fact, event or circumstance
that would reasonably be expected to constitute or result in an ERISA Event with
respect to any Pension Plan, (ii) the Borrower and each ERISA Affiliate has met
any applicable requirements under the Pension Funding Rules in respect of any
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained by the Borrower or any ERISA
Affiliate, (iii) as of the most recent valuation date for any Pension Plan, the
funding target attainment percentage (as defined in Section 430(d)(2) of the
Internal Revenue Code) is sixty percent (60%) or higher and neither the Borrower
nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below sixty percent (60%) as of the most recent valuation
date, (iv) neither the Borrower nor any ERISA Affiliate has incurred any
liability to the PBGC with respect to any Pension Plan other than for the
payment of any premiums, and there are no premium payments which have become due
that are unpaid, (v) neither the Borrower nor any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan. (d) Each Loan Party is not and will not
be (i) an employee benefit plan subject to Title I of ERISA, (ii) a plan or
account subject to Section 4975 of the Internal Revenue Code; (iii) an entity
deemed to hold “plan assets” of any such plans or accounts for purposes of ERISA
or the Internal Revenue Code or (iv) a “governmental plan” within the meaning of
ERISA. (e) Each Loan Party and each of its Subsidiaries is in compliance in all
material respects with all applicable Laws and requirements with respect to any
Employee Benefit Non- U.S. Plan, and have performed in all material respects all
their obligations under any such Employee Benefit Non-U.S. Plan. No Employee
Benefit Non-U.S. Plan Event has occurred or is reasonably expected to occur that
would reasonably be expected to result in material liability to any Loan Party
or any of its Subsidiaries. Any Employee Benefit Non-U.S. Plan has been
maintained in material compliance with its terms and with the requirements of
any and all applicable Laws, statutes, rules, regulations and orders and has
been maintained, where required, in good standing with applicable regulatory
authorities, except as would not reasonably be expected, either individually or
in the aggregate, to result in a material liability to any Loan Party or any of
its Subsidiaries. Any contributions required to be made with respect to a,
Employee Benefit Non-U.S. Plan have been timely made. Neither the Borrower nor
any of its Subsidiaries has incurred any material obligation in connection with
the termination of, or withdrawal from, any Employee Benefit Non-U.S. Plan. The
present value of the accrued benefit liabilities (whether or not vested) under
any Employee Benefit Non-U.S. Plan, determined as of the end of the Borrower’s
most recently ended fiscal year on the basis of reasonable actuarial
assumptions, 69 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm088.jpg]
did not exceed the current value of the assets of such Employee Benefit Non-U.S.
Plan allocable to such benefit liabilities. 6.13 Subsidiaries and
Capitalization. (a) Set forth on Schedule 6.13(a) to the Disclosure Letter is a
complete and accurate list as of the Effective Date of each Subsidiary
(including a designation of each Subsidiary that is an Excluded Subsidiary as of
the Effective Date), together with (i) jurisdiction of organization, (ii) number
of shares of each class of Equity Interests outstanding, (iii) number and
percentage of outstanding shares of each class owned (directly or indirectly) by
any Loan Party or any Subsidiary and (iv) number and effect, if exercised, of
all outstanding options, warrants, rights of conversion or purchase and all
other similar rights with respect thereto. The outstanding Equity Interests of
each Subsidiary are validly issued, fully paid and non-assessable. (b) Set forth
on Schedule 6.13(b) to the Disclosure Letter is a true and complete table
showing the authorized and issued capitalization of the Borrower as of the
Effective Date on a fully diluted basis. All issued and outstanding Equity
Interests of the Borrower and each of its Subsidiaries are duly authorized and
validly issued, fully paid, non-assessable and such Equity Interests were issued
in compliance with all applicable Laws. All issued and outstanding Equity
Interests of each Subsidiary are free and clear of all Liens. As of the
Effective Date, except as described on Schedule 6.13(b) to the Disclosure
Letter, there are no outstanding commitments or other obligations of any Loan
Party or any Subsidiary to issue, and no rights of any Person to acquire, any
shares of any Equity Interests of any Loan Party or any of their respective
Subsidiaries. Except as set forth on Schedule 6.13(b) to the Disclosure Letter,
there are no statutory or contractual preemptive rights, rights of first
refusal, anti-dilution rights or any similar rights held by equity holders or
option holders of any Loan Party. There are no agreements (voting or otherwise)
among any Loan Party’s equity holders with respect to any other aspect of such
Loan Party’s affairs, except as set forth on Schedule 6.13(b) to the Disclosure
Letter. 6.14 Margin Regulations; Investment Company Act. (a) The Borrower is not
engaged and will not engage, principally or as one of its important activities,
in the business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock. Following the application of the proceeds
of each Borrowing, not more than 25% of the value of the assets (of the Borrower
only or of the Borrower and its Subsidiaries on a consolidated basis) subject to
the provisions of Section 8.01 or Section 8.05 or subject to any restriction
contained in any agreement or instrument between the Borrower and any Lender or
any Affiliate of any Lender relating to Indebtedness and within the scope of
Section 9.01(e) will be margin stock. (b) None of any Loan Party or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940. 6.15 Disclosure. Each Loan Party has
disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, either
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether written or oral) by or on behalf of any Loan
Party to the Administrative Agent or any 70 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm089.jpg]
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, when taken as a whole, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided, that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions it
believed to be reasonable at the time (it being understood that such projected
financial information is not to be viewed as facts, and that actual results
during the period or periods covered by such projections may differ from the
projected results and such differences may be material). 6.16 Compliance with
Laws. (a) Each Loan Party and each Subsidiary is in compliance with all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (i) such Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (ii) the failure to comply therewith could not
reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect. (b) (i) Any physician, other licensed healthcare
professional, or any other Person who is in a position to refer patients or
other business to any Loan Party or any Subsidiary (each, a “Referral Source”)
who has a direct ownership, investment, or financial interest in any Loan Party
or any Subsidiary paid fair market value for such ownership, investment or
financial interest; (ii) any ownership or investment returns distributed to any
Referral Source is in proportion to such Referral Source’s ownership, investment
or financial interest; and (iii) no preferential treatment or more favorable
terms were or are offered to such Referral Source compared to investors or
owners who are not in a position to refer patients or other business. Neither
any Loan Party nor any Subsidiary, directly or indirectly, has guaranteed a
loan, made a payment toward a loan or otherwise subsidized a loan for any
Referral Source including, without limitation, any loans related to financing
the Referral Source’s ownership, investment or financial interest in such Loan
Party or any such Subsidiary. (c) Without limiting the generality of the
foregoing, except where noncompliance individually or in the aggregate could not
reasonably be expected, either individually or in the aggregate, to result in a
Material Adverse Effect: (i) any financial relationships between or among any
Loan Party or any Subsidiary, on the one hand, and any Referral Source, on the
other hand (A) comply with all applicable Healthcare Laws including, without
limitation, the Federal Anti-Kickback Statute, the Stark Law and applicable
state antikickback and self-referral laws; (B) reflect fair market value, have
commercially reasonable terms and were negotiated at arm’s length and (C) do not
obligate the Referral Source to purchase, use, recommend or arrange for the use
of any products or services of any Loan Party or any Subsidiary; and (ii) each
Loan Party and each Subsidiary have implemented policies and procedures to
monitor, collect and report any payments or transfers of value to certain
healthcare providers and teaching hospitals in accordance with the Affordable
Care Act of 2010 and its implementing regulations and any applicable state
disclosure and transparency laws. (d) Except as set forth on Schedule 6.16(d) to
the Disclosure Letter, the consummation of the transactions contemplated hereby
and the exercise by the Administrative 71 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm090.jpg]
Agent or the Lenders of any right or protection set forth in this Agreement will
not constitute a breach or violation of, or otherwise affect the enforceability
or approval of, any (i) Device Clearance Applications, (ii) Product
Authorizations or (iii) Regulatory Approvals. 6.17 Intellectual Property;
Licenses, Etc. (a) Schedule 6.17(a) to the Disclosure Letter contains, with
respect to each Loan Party and each of its Subsidiaries: (i) a complete and
accurate list of all applied for, issued, or registered Patents (A) owned by,
(B) constituting Material IP Rights and nonexclusively licensed to or (C)
exclusively licensed to a Loan Party or one of its Subsidiaries, including the
jurisdiction and patent number or patent application number; (ii) a complete and
accurate list of all material unregistered, applied for or registered Trademarks
(A) owned by, (B) constituting Material IP Rights and nonexclusively licensed to
or (C) exclusively licensed to a Loan Party or one of its Subsidiaries,
including the jurisdiction, trademark application or registration number and the
application or registration date; and (iii) a complete and accurate list of all
material applied for or registered Copyrights (A) owned by, (B) constituting
Material IP Rights and nonexclusively licensed to or (C) exclusively licensed to
a Loan Party or one of its Subsidiaries. (b) Except for non-exclusive licenses
granted in the ordinary course of business, each Loan Party and each of their
Subsidiaries is the absolute beneficial owner of all right, title and interest
in and to the Business IP Rights that it owns (including, without limitation,
the Business IP Rights indicated on Schedule 6.17(b) to the Disclosure Letter as
being owned by such Loan Party or Subsidiary), with good and marketable title
(and no breaks in chain of title), free and clear of any Liens or claims of any
kind whatsoever other than Permitted Liens and each Loan Party and Subsidiary
has the right to use all its Material IP Rights. Without limiting the foregoing,
and except as set forth in Schedule 6.17(b) to the Disclosure Letter: (i) other
than as permitted by Section 8.05, no Loan Party, nor any of its Subsidiaries,
has transferred ownership of or exclusively licensed any of its Material IP
Rights, in whole or in part, to any Person who is not a Loan Party; (ii) other
than (A) customary restrictions in in-bound licenses or out-bound non-exclusive
licenses of IP Rights and non-disclosure agreements, (B) as would have been or
is permitted by Sections 8.01 and 8.05 or (C) non-exclusive licenses granted in
the ordinary course of business, there are no covenants not to sue, permits,
grants, licenses or other agreements or arrangements relating to such Loan
Party’s or any of their respective Subsidiary’s Material IP Rights, including
any development, submission, services, research, license or support agreements,
which bind, obligate or otherwise restrict such Loan Party or any of its
Subsidiaries with respect to any Material IP Rights; (iii) (A) there are no
pending or, to the knowledge of any Loan Party, threatened (in writing) claims
against any Loan Party or any of its Subsidiaries asserted by any other Person
relating to any Business IP Rights, including any claims of adverse ownership,
invalidity, infringement, misappropriation, violation or other opposition to or
conflict with such Business IP Rights that could reasonably be expected, either
72 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm091.jpg]
individually or in the aggregate, to have a Material Adverse Effect and (B)
except as could not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect, there are no pending or, to the
knowledge of any Loan Party, threatened (in writing) claims against any Loan
Party or any of their respective Subsidiaries and no Loan Party or any of their
respective Subsidiaries have received any written notice from any Person that
any Loan Party’s or any Subsidiary’s business and/or the use of any Business IP
Rights or any Product, Product Commercialization and Development Activities or
Product Assets infringes upon, violates or constitutes a misappropriation of, or
may infringe upon, violate or constitute a misappropriation of, or otherwise
interfere with any IP Rights of any other Person or otherwise offering a license
with respect to any Product; (iv) the Loan Parties have no knowledge that any
Business IP Right is being infringed, violated, misappropriated or otherwise
used by any other Person without the express authorization of the Loan Parties
and, without limiting the foregoing, no Loan Party nor any Subsidiary has put
any other Person on notice of actual or potential infringement, violation or
misappropriation of any Business IP Rights and no Loan Party nor any Subsidiary
has initiated the enforcement of any claim with respect to any Business IP
Rights; (v) all relevant current and former employees and contractors of each
Loan Party and each Subsidiary who were or are involved in the creation or
development of Business IP Rights have executed written confidentiality and
invention assignment contracts with such Loan Party or such Subsidiary
substantially in the form provided to the Administrative Agent’s counsel; (vi)
the operation of each Loan Party’s and each Subsidiary’s business and/or the use
by each Loan Party and each of their Subsidiaries of any of their respective
Business IP Rights, Products, Product Commercialization and Development
Activities or Product Assets does not breach, violate, infringe or interfere
with or constitute a misappropriation of any valid rights arising under any IP
Rights of any other Person that could reasonably be expected, either
individually or in the aggregate, to result in a Material Adverse Effect. (c)
The Business IP Rights are subsisting, valid, unexpired, enforceable and have
not been abandoned. With respect to the owned Business IP Rights consisting of
Patents, except as set forth in Schedule 6.17(b) to the Disclosure Letter and
without limiting the representations and warranties in clause (b): (i) none of
the Patents or the Inventions claimed in any such Patent have been dedicated to
the public except as a result of intentional decisions made by the applicable
Loan Party or Subsidiary and no Loan Party, Subsidiary nor any of their
respective predecessors-in-interest has filed any disclaimer (other than a
terminal disclaimer) or filed any other voluntary reduction in the scope of the
Inventions claimed in such Patents; (ii) no Loan Party, Subsidiary, nor, to the
knowledge of the Loan Parties, any prior owner of any Patent or any of their
respective agents or representatives have engaged in any conduct, or omitted to
perform any necessary act, the result of which would invalidate or render
unpatentable or unenforceable any Patent, except as could not 73 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm092.jpg]
reasonably be expected, either individually or in the aggregate, to result in a
Material Adverse Effect; (iii) all maintenance fees, annuities, and the like due
or payable on or with respect to any Patents have been timely paid, except as
could not reasonably be expected, either individually or in the aggregate, to
result in a Material Adverse Effect; (iv) no Patents are or have been the
subject of any re-examination, opposition, any other pre- or post-grant
proceedings or of any administrative, arbitration, judicial or other proceeding,
nor is any Loan Party aware of any basis for any such interference,
re-examination, opposition, inter partes review, post grant review or any other
pre- or post-grant proceedings, judicial proceeding or other proceeding; (v) no
Loan Party or Subsidiary has received any written notice asserting that any
Patents are invalid, unpatentable or unenforceable; and (vi) if any Patent is
terminally disclaimed to another patent or patent application, all patents and
patent applications subject to such terminal disclaimer are included in the
Collateral. (d) Schedule 6.17(d) to the Disclosure Letter sets forth an accurate
list of all Material IP Rights, together with an indication as to whether the
applicable Loan Party or applicable Subsidiary owns or has an exclusive or
nonexclusive license to such Material IP Rights. (e) None of the IP Rights are
subject to any license grant by any Loan Party or any Subsidiary or similar
arrangement, except for (i) license grants solely between the Loan Parties, (ii)
those license grants disclosed on Schedule 6.17(e) to the Disclosure Letter and
(iii) non- exclusive licenses permitted by Section 8.05 granted in the ordinary
course of business. 6.18 Solvency. The Borrower and its Subsidiaries are
Solvent, on a consolidated basis. 6.19 Perfection of Security Interests in the
Collateral. The Collateral Documents create valid security interests in, and
Liens on, the Collateral purported to be covered thereby, which security
interests and Liens will be, upon the timely and proper filings, deliveries and
other actions contemplated in the Collateral Documents perfected security
interests and Liens (to the extent that such security interests and Liens can be
perfected by such filings, deliveries, notations and other actions), prior to
all other Liens other than Permitted Liens. 6.20 Business Locations. Set forth
on Schedule 6.20(a) to the Disclosure Letter is a list of all real property that
is owned or leased by the Loan Parties as of the Effective Date (with (x) a
designation of each real property that is Excluded Property and (y) a
designation as to whether such real property is owned or leased). Set forth on
Schedule 6.20(b) to the Disclosure Letter is the tax payer identification number
(or foreign equivalent) and organizational identification number (or foreign
equivalent) of each Loan Party as of the Effective Date. The exact legal name
and state of organization (or foreign equivalent) of (a) the Borrower is as set
forth on the signature pages hereto and (b) each Guarantor is (i) as set forth
on the signature pages hereto, (ii) as set forth on the signature pages to the
Joinder Agreement pursuant to which such Guarantor became 74 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm093.jpg]
a party hereto or (iii) as may be otherwise disclosed by the Loan Parties to the
Administrative Agent in accordance with Section 8.12(c). Set forth on Schedule
6.20(c) to the Disclosure Letter are the locations of all inventory, equipment
and other tangible personal property of each BVI Loan Party, as of the Effective
Date. Set forth on Schedule 6.20(d) to the Disclosure Letter are the locations
of all inventory, equipment and other tangible personal property of (x) each
Belgian Loan Party and (y) each Loan Party located in the Kingdom of Belgium, in
each case, as of the Effective Date. Set forth on Schedule 6.20(e) to the
Disclosure Letter are the locations of all inventory, equipment and other
tangible personal property of (x) each Costa Rican Loan Party and (y) each Loan
Party located in the Republic of Costa Rica, in each case, as of the Effective
Date. Set forth on Schedule 6.20(f) to the Disclosure Letter are the locations
of all inventory, equipment and other tangible personal property of (x) each
Brazilian Loan Party and (y) each Loan Party located in the Federative Republic
of Brazil, in each case, as of the Effective Date. Except as set forth on
Schedule 6.20(g) to the Disclosure Letter, no Loan Party has during the five
years preceding the Effective Date (x) changed its legal name, (y) changed its
state of organization (or foreign equivalent) or (z) been party to a
continuation, merger, amalgamation, consolidation or other change in structure.
6.21 Sanctions Concerns; Anti-Corruption Laws; PATRIOT Act; Anti-Money
Laundering Laws. (a) Sanctions Concerns. No Loan Party, nor any Subsidiary, nor,
to the knowledge of the Loan Parties and their respective Subsidiaries, any
director, officer, employee, agent, affiliate or representative thereof, is an
individual or entity that is, or is owned or controlled by, any individual or
entity that is (i) the subject or target of any Sanctions, (ii) included on
OFAC’s List of Specially Designated Nationals, HMT’s Consolidated List of
Financial Sanctions Targets and the Investment Ban List, or any similar list
enforced by any other relevant sanctions authority or (iii) located, organized
or resident in a Designated Jurisdiction. (b) Anti-Corruption Laws. The Loan
Parties and their respective Subsidiaries have conducted their business in
material compliance with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010 and other similar anti-corruption legislation in
other jurisdictions applicable to any Loan Party or any Subsidiary, and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws. (c) PATRIOT Act. To the extent applicable,
each Loan Party and each Subsidiary is in compliance, in all material respects,
with (i) the Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto and (ii) the Act. (d) Anti-Money Laundering
Laws. No Loan Party, nor any Subsidiary, nor, to the knowledge of the Loan
Parties and their respective Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, (i) has been found in violation of,
charged with, or convicted of, money laundering, drug trafficking, terrorist
related activities or other money laundering predicate crimes under the Currency
and Foreign Transactions Reporting Act of 1970 (otherwise known as the Bank
Secrecy Act), the Act or any other United States law or regulation governing
such activities (collectively, “Anti-Money Laundering Laws”) or any U.S.
economic sanctions violations, (ii) to each Loan Party’s actual knowledge after
making due inquiry, is under investigation by any Governmental Authority for
possible violation of Anti-Money Laundering Laws or any Sanctions violations,
(iii) has been assessed civil penalties under any Anti-Money Laundering Laws or
any Sanctions or (iv) has had any of its funds seized or forfeited in an action
under any Anti-Money Laundering Law. Each Loan Party has established procedures
and 75 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm094.jpg]
controls which it reasonably believes are adequate (and otherwise comply in all
material respects with applicable Law) to ensure that each Loan Party and each
Subsidiary thereof is and will continue to be in compliance in all material
respects with all applicable current and future Anti- Money Laundering Laws.
6.22 Material Contracts. Except for Organization Documents of the Loan Parties
and their respective Subsidiaries, there are no Material Contracts other than as
set forth on Schedule 6.22 to the Disclosure Letter as of the Effective Date.
Schedule 6.22 to the Disclosure Letter sets forth, with respect to each real
estate lease agreement to which any Loan Party or any Subsidiary is a party as
of the Effective Date that constitutes a Material Contract, the address of the
subject property and the annual rental rate as of the Effective Date. The
consummation of the transactions contemplated by the Investment Documents and
the exercise by the Administrative Agent or the Lenders of any right or
protection set forth in the Investment Documents will not constitute a breach or
violation of, or otherwise affect the enforceability of, or give rise to a right
of termination in favor of any party to any Material Contract. Except as
otherwise disclosed on Schedule 6.22 to the Disclosure Letter (or pursuant to
Section 7.02(a)), all Material Contracts are in full force and effect without
material modification from the form in which the same were disclosed to the
Administrative Agent. Except as set forth on Schedule 6.22 to the Disclosure
Letter, there are no Material Contracts which are non-assignable by their terms,
or as a matter of law, or which prevent the granting of a security interest
therein. 6.23 Regulatory Approvals. (a) With respect to the Products, the Loan
Parties hold either directly or through licensees and agents, all Regulatory
Approvals necessary or required for such Loan Party and each of its Subsidiaries
to conduct all current Product Commercialization and Development Activities with
respect to the Products. (b) Set forth on Schedule 6.23(b) to the Disclosure
Letter is a complete and accurate list of all Regulatory Approvals referred to
in clause (a), setting forth (in reasonable detail and on a Product-by-Product
basis) the Loan Party that holds such Regulatory Approval and identifying the
product related to such Regulatory Approval. All such Regulatory Approvals are
(i) legally and beneficially owned exclusively by such Loan Party identified on
such Schedule, free and clear of all Liens other than Permitted Liens, (ii)
validly registered and on file with the applicable Regulatory Authority in
compliance in all material respects with all registration, filing and
maintenance requirements (including any fee requirements) thereof and (iii)
valid, enforceable, in good standing and in full force and effect, with the
applicable Regulatory Authority. (c) All regulatory filings required by any
Regulatory Authority or in respect of any Regulatory Approval or Product
Authorization with respect to any Product or any Product Commercialization and
Development Activities have been made (including all required notices,
registrations and listings, supplemental applications or notifications, reports
(including field alerts, Device reports or other reports of adverse experiences)
and all other required filings with respect to the Products or any related
Product Commercialization and Development Activities), and all such filings are
complete and correct in all material respects and are in compliance in all
material respects with all applicable Laws. (d) Each Loan Party and each
Subsidiary and to the knowledge of the Loan Parties, each of their licensees and
agents is in compliance in all material respects with all applicable Laws
(including all Regulatory Approvals and Product Authorizations) with respect to
each 76 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm095.jpg]
Product as to which such Person conducts, directly or indirectly, any Product
Commercialization and Development Activities. (e) Except as set forth on
Schedule 6.23(e) to the Disclosure Letter, and without limiting the generality
of any other representation or warranty made by any Loan Party hereunder or
under any other Loan Document: (i) all Products comply in all material respects
with (A) all applicable Laws of the FDA and each other applicable Regulatory
Authority, whether U.S. or non-U.S. and (B) all Product Authorizations and other
Regulatory Authorizations; (ii) no Loan Party nor any of their respective
Subsidiaries nor, to the knowledge of any Loan Party, any of their respective
agents, suppliers, licensors or licensees have received any inspection reports,
warning letters or notices or similar documents with respect to any Product from
any Regulatory Authority within the last three (3) years that asserts lack of
compliance with any applicable Law or Regulatory Approvals or other orders,
injunctions or decrees; (iii) no Loan Party nor any of their respective
Subsidiaries nor, to the knowledge of any Loan Party, any of their respective
agents, suppliers, licensors or licensees have received any notification from
any Regulatory Authority within the last three (3) years, asserting that any
Product lacks a required Regulatory Approval or Product Authorization; (iv)
there is no pending regulatory action, investigation or inquiry (other than
non-material routine or periodic inspections or reviews) against any Loan Party,
any of their respective Subsidiaries or, to the knowledge of any Loan Party, any
of their respective suppliers, licensors or licensees with respect to any
Product and, to the knowledge of any Loan Party, there is no reasonable basis
for any adverse regulatory action against such Loan Party or any of their
respective Subsidiaries or, to the knowledge of any Loan Party, any of their
respective suppliers, agents, licensors or licensees with respect to any Product
and (v) without limiting the foregoing, (A) (1) there have been no product
recalls, safety alerts, corrections, withdrawals, marketing suspensions or
removals conducted, undertaken or issued by any Loan Party or any Subsidiary,
whether voluntary, at the request, demand or order of any Regulatory Authority
or otherwise, with respect to any Product within the last three (3) years, (2)
no such product recall, safety alert, correction, withdrawal, marketing
suspension or removal has been requested, demanded or ordered by any Regulatory
Authority within the last three (3) years, and, to the knowledge of any Loan
Party, there is no reasonable basis for the issuance of any such product recall,
safety alert, correction, withdrawal, marketing suspension or removal with
respect to any Product and (B) no criminal, injunctive, seizure, detention or
civil penalty action has been commenced or threatened in writing by any
Regulatory Authority within the last three (3) years with respect to or in
connection with any Product, there are no consent decrees (including plea
agreements) that relate to any Product and, to the knowledge of each Loan Party,
there is no reasonable basis for the commencement of any criminal injunctive,
seizure, detention or civil penalty action by any Regulatory Authority relating
to any Product or for the issuance of any consent decree. To the knowledge of
each Loan Party, no Loan Party nor any of their respective Subsidiaries nor any
of their respective agents, suppliers, licensees or licensors is employing or
utilizing the services of any individual who has been debarred or temporarily
suspended under any applicable Law. (f) Neither any Loan Party nor any of their
respective Subsidiaries, nor, to the knowledge of the Loan Parties, any of their
respective officers, employees or agents, has made an untrue statement of a
material fact or fraudulent statements to the FDA or any other Regulatory
Authority, failed to disclose a material fact required to be disclosed to the
FDA or any other Regulatory Authority or committed an act, made a statement or
failed to make a statement that, at the time such disclosure was made (or was
not made), could reasonably be expected to provide a basis for the FDA or any
other Regulatory Authority to invoke its policy respecting Fraud, Untrue
Statements of Material Facts, Bribery and Illegal Gratuities, set forth in 56
Fed. Reg. 46191 (September 10, 1991) or any similar policy. 77 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm096.jpg]
(g) The clinical, preclinical, safety and other studies and tests conducted by
or on behalf of or sponsored by any Loan Party or any of their respective
Subsidiaries, or in respect of which any Products or Product candidates under
development have participated, were (and if still pending, are) being conducted
materially in accordance with standard medical and scientific research
procedures and all applicable Product Authorizations. No Loan Party nor any of
their respective Subsidiaries has received any notices or other correspondence
from the FDA or any other Regulatory Authority requiring the termination or
suspension of any clinical, preclinical, safety or other studies or tests used
to support regulatory clearance of, or any Product Authorization or Regulatory
Approval for, any Product. 6.24 Labor Matters. There are no existing or
threatened (in writing) strikes, lockouts or other labor disputes involving any
Loan Party or any Subsidiary that individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect. Hours worked by and
payment made to employees of the Loan Parties and their respective Subsidiaries
are not in violation of the Fair Labor Standards Act or any other applicable
law, rule or regulation dealing with such matters, except for any such
violations as could not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect. 6.25 EEA Financial Institutions.
No Loan Party is an EEA Financial Institution. 6.26 Representations as to
Foreign Loan Parties. Each Foreign Loan Party represents and warrants to the
Administrative Agent and the Lenders that: (a) Such Foreign Loan Party is
subject to civil and commercial Laws with respect to its obligations under this
Agreement and the other Investment Documents to which it is a party
(collectively as to such Foreign Loan Party, the “Applicable Foreign Loan Party
Documents” (it being understood and agreed that the guarantees and security
interests provided and granted by any Belgian Loan Party are limited to those
provided and granted in this Agreement, the Belgian Share Pledge Agreement and
the Belgian Receivables Pledge Agreement)), and the execution, delivery and
performance by such Foreign Loan Party of the Applicable Foreign Loan Party
Documents constitute and will constitute private and commercial acts and not
public or governmental acts. Neither such Foreign Loan Party nor any of its
property has any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Foreign Loan Party is organized and existing in
respect of its obligations under the Applicable Foreign Loan Party Documents.
(b) The Applicable Foreign Loan Party Documents are in proper legal form under
the Laws of the jurisdiction in which such Foreign Loan Party is organized and
existing for the enforcement thereof against such Foreign Loan Party under the
Laws of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Loan Party
Documents. It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Loan Party
Documents that the Applicable Foreign Loan Party Documents be filed, registered
or recorded with, or executed or notarized before, any court or other authority
in the jurisdiction in which such Foreign Loan Party is organized and existing
or that any registration charge or stamp or similar tax be paid on or in 78
CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm097.jpg]
respect of the Applicable Foreign Loan Party Documents or any other document,
except for (i) any such filing, registration, recording, execution or
notarization as has been made or is not required to be made until the Applicable
Foreign Loan Party Document or any other document is sought to be enforced and
(ii) any charge or tax as has been timely paid. (c) With respect to any Foreign
Loan Party that becomes a party to this Agreement after the Effective Date as
contemplated by Section 7.12, there is no tax, levy, impost, duty, fee,
assessment or other governmental charge, or any deduction or withholding,
imposed by any Governmental Authority in or of the jurisdiction in which such
Foreign Loan Party is organized and existing either (i) on or by virtue of the
execution or delivery of the Applicable Foreign Loan Party Documents or (ii) on
any payment to be made by such Foreign Loan Party pursuant to the Applicable
Foreign Loan Party Documents, except as has been disclosed to the Administrative
Agent. (d) The execution, delivery and performance of the Applicable Foreign
Loan Party Documents executed by such Foreign Loan Party are, under applicable
foreign exchange control regulations of the jurisdiction in which such Foreign
Loan Party is organized and existing, not subject to any notification or
authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable). 6.27 Royalty and Other Payments. Except as set forth on
Schedule 6.27 to the Disclosure Letter, as of the Effective Date, no Loan Party
nor any of their respective Subsidiaries is obligated to pay any royalty,
milestone payment, deferred payment or any other contingent payment in respect
of any Product. 6.28 Non-Competes. Neither the Borrower nor any other Loan Party
nor any of their respective Subsidiaries, nor, to the knowledge of any Loan
Party, any of their respective directors, officers or employees, is subject to a
non- compete agreement that prohibits or will interfere with any of the Product
Commercialization and Development Activities, including the development,
commercialization or marketing of any Product. 6.29 Internal Controls. The
Borrower acknowledges that its management is responsible for the preparation and
fair presentation of the financial statements of the Borrower and each of its
Subsidiaries provided to the Administrative Agent or the Lenders pursuant to
Sections 7.01 and 7.02, in each case, in accordance with GAAP. The Borrower has
designed, implemented and maintained internal controls relevant to the
preparation and fair presentation of financial statements that are free from
material misstatement, whether due to fraud or error. ARTICLE VII. AFFIRMATIVE
COVENANTS On the Funding Date and thereafter, so long as any Lender shall have
any Commitment hereunder, any Loan or other Obligation hereunder shall remain
unpaid or unsatisfied (other than 79 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm098.jpg]
contingent indemnification obligations for which no claim has been asserted),
the Loan Parties shall and shall cause each Subsidiary to: 7.01 Financial
Statements. Deliver to the Administrative Agent, in form and detail reasonably
satisfactory to the Administrative Agent and the Required Lenders: (a) as soon
as available, and in any event within one hundred and twenty (120) days after
the end of each fiscal year of the Borrower (or, if earlier, when required to be
filed with the SEC (or foreign equivalent)), a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, changes in shareholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and (b) (i) as soon as
available, and in any event within sixty (60) days after the end of each of the
first three fiscal quarters of each fiscal year of the Borrower (or, if earlier,
when required to be filed with the SEC (or foreign equivalent)), a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, and the related consolidated statements of income or operations and
cash flows for such fiscal quarter and for the portion of the Borrower’s fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the Borrower as fairly presenting in all
material respects the financial condition, results of operations and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes, and (ii) as soon
as available, and in any event within sixty (60) days after the end of the last
fiscal quarter of each fiscal year of the Borrower, a consolidated balance sheet
of the Borrower and its Subsidiaries as at the end of such fiscal quarter, and
the related consolidated statements of income or operations for such fiscal
quarter and for the Borrower’s fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the Borrower as presenting management’s
best estimate of the financial condition and results of operations of the
Borrower and its Subsidiaries in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes. 7.02 Certificates;
Other Information. Deliver to the Administrative Agent, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders:
(a) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b)(i), (i) a duly completed Compliance Certificate signed
by a director, the chief executive officer, chief financial officer, treasurer
or controller which is a Responsible Officer of the Borrower, including (A)
information regarding the amount and timing of all Dispositions, Involuntary
Dispositions, Debt Issuances, Extraordinary Receipts and Acquisitions that
occurred 80 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm099.jpg]
during the period covered by such Compliance Certificate, (B) a certification as
to whether the Loan Parties and their respective Subsidiaries have performed and
observed each covenant and condition of the Loan Documents applicable to it
during the period covered by the Compliance Certificate (or, if not, a listing
of the conditions or covenants that have not been performed or observed and the
nature and status of each such Default), (C) a certification of compliance with
the financial covenants set forth in Sections 8.16 and 8.17, including financial
covenant analyses and calculation for the period covered by the Compliance
Certificate, (D) a listing of (I) all applications by any Loan Party, if any,
for Copyrights, Patents or Trademarks made since the date of the prior
certificate (or, in the case of the first such certificate, the Effective Date),
(II) all issuances of registrations or letters on existing applications by any
Loan Party or any of their Subsidiaries for Copyrights, Patents and Trademarks
received since the date of the prior certificate (or, in the case of the first
such certificate, the Effective Date), (III) all licenses of any IP Rights
(other than non-exclusive licenses permitted by Section 8.05 granted in the
ordinary course of business) entered into by any Loan Party or any of their
Subsidiaries since the date of the prior certificate (or, in the case of the
first such certificate, the Effective Date) and (IV) such supplements to
Schedules 6.17(a), 6.17(b), 6.17(d), 6.17(e) and 6.22, in each case, to the
Disclosure Letter as are necessary to cause such schedules to be true and
complete as of the date of such certificate, (E) the insurance binder or other
evidence of insurance for any insurance coverage of any Loan Party or any
Subsidiary that was renewed, replaced or modified during the period covered by
such financial statements, (F) information regarding the deposit accounts and
other bank accounts and securities accounts of the Loan Parties and their
Subsidiaries as of the end of the period covered by such Compliance Certificate
and (G) information regarding all Investments made by the Loan Parties and their
Subsidiaries pursuant to Sections 8.02(c)(ii) as of the end of the period
covered by such Compliance Certificate, (ii) a copy of management’s discussion
and analysis with respect to such financial statements, (iii) a list of all
litigations, arbitrations or governmental investigations or proceedings which
were instituted during the period covered by such financial statements or which,
to the knowledge of any Loan Party, are threatened (in writing) against any Loan
Party or any Subsidiary which, in any case, could reasonably be expected to
result in losses and/or expenses (other than, for the avoidance of doubt, legal
and court fees, costs and expenses) in excess of the Threshold Amount, together
with a description setting forth the details thereof and stating what action the
applicable Loan Party or Subsidiary has taken and proposes to take with respect
thereto and (iv) information regarding, in each case, to the extent occurring
during the period covered by such financial statements, (A) the termination of
any Material Contract, (B) the receipt by any Loan Party or any of its
Subsidiaries of any notice under any Material Contract (and a copy thereof) as
to the occurrence of any material breach or default under or pursuant to such
Material Contract that could result in termination thereof or a material
liability in respect thereof, (C) the entering into of any new Material Contract
by a Loan Party or any of its Subsidiaries (and a copy thereof) or (D) any
material amendment to a Material Contract (and a copy thereof); (b) as soon as
available, and in any event within forty-five (45) days after the end of each
fiscal year of the Borrower, (i) the annual budget (or equivalent) and forecast
(or equivalent) of the Borrower and its Subsidiaries, on a consolidated basis,
approved by the Board of Directors of the Borrower for the then current fiscal
year and forecast period as then prepared by the Borrower, in each case together
with such supporting materials as are required by the Administrative Agent and
in form reasonably satisfactory to the Administrative Agent, comprising the
balance sheets, statements of income or operations and statements of cash flows
of the Borrower and its Subsidiaries on a quarterly basis for the then current
fiscal year and on an annual basis for the forecast period and (ii) a
certificate of the chief financial officer of the Borrower certifying that (A)
such budget and forecast were prepared by the Borrower in good faith, (B) the
Borrower had at the time of preparation of the budget and forecast, and at all
times 81 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm100.jpg]
thereafter (including on and as of the date of delivery to the Administrative
Agent of such budget and forecast) has continued to have, a reasonable basis for
all of the assumptions contained in such budget and forecast and (C) such budget
and forecast were prepared in accordance with, and based upon, such assumptions;
(c) promptly after the same are available, (i) copies of each annual report,
proxy or financial statement or other report or communication sent to the
equityholders of any Loan Party, (ii) copies of all annual, regular, periodic
and special reports and registration statements which a Loan Party may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto and (iii) copies of each Form S-1
Registration Statement filed with the SEC (together with all exhibits and
amendments thereto) and all related material correspondence with the SEC; (d) as
soon as available, copies of any detailed audit reports or management letters or
recommendations submitted to the Board of Directors (or the audit committee of
the Board of Directors) of the Borrower or any Subsidiary by independent
accountants in connection with the accounts or books of the Borrower or any
Subsidiary, or any audit of any of them; (e) as soon as available, and in any
event within seven (7) Business Days of delivery to the Board of Directors of
the Borrower (or any committee of such Board of Directors), copies of all
statements, reports and notices (including board kits) made available to the
Borrower’s Board of Directors or the holders of the Borrower’s Equity Interests;
provided, that, any such material may be redacted by the Borrower to exclude
information relating to the Administrative Agent or the Lenders (including the
Borrower’s strategy regarding the Loans) or material that is subject to
attorney-client privilege or contractual confidentiality obligations with third
parties; (f) promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 7.01 or any other clause of this Section 7.02; (g) promptly,
and in any event within five (5) Business Days after receipt thereof by any Loan
Party or any Subsidiary thereof, (i) copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof and (ii) copies of any material written
correspondence or any other material written communication from the FDA or any
other regulatory body; (h) as soon as practicable, and in any event not later
than the last Business Day of each month, copies of the most recent monthly
statements for each deposit account and other bank account or securities account
of each Loan Party; (i) promptly after the same are released, copies of all
press releases; and (j) promptly, such additional information regarding the
business, financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Investment Documents, as the Administrative
Agent or any Lender may from time to time request. 82 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm101.jpg]
Documents required to be delivered pursuant to Section 7.01 or Section 7.02 may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 11.02 or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided,
that: (x) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender upon its request to the Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (y) the Borrower shall
notify the Administrative Agent and each Lender (by facsimile or electronic
mail) of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Borrower
with any such request for delivery by a Lender, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents. The Borrower hereby acknowledges that certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (1) it will in good faith identify
that portion of the materials and/or information provided by, or to be provided
by, or on behalf of the Borrower hereunder that does not constitute material
non-public information with respect to the Borrower or its Affiliates or their
respective securities (the “Public Materials”) and (2) it will clearly and
conspicuously mark all Public Materials “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof (it
being understood that by marking Public Materials “PUBLIC,” the Loan Parties
shall be deemed to have authorized the Administrative Agent, any Affiliate
thereof and the Lenders to treat such Public Materials as not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to the Borrower or its securities for purposes of United States
federal and state securities laws (or any foreign equivalent) (provided,
however, that, to the extent such Public Materials constitute Information, they
shall be treated as set forth in Section 11.07)). 7.03 Notices. (a) Promptly
(and in any event, within two (2) Business Days) notify the Administrative Agent
and each Lender of the occurrence of any Default. (b) Promptly (and in any
event, within five (5) Business Days) notify the Administrative Agent and each
Lender of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect. (c) Promptly (and in any event, within five (5)
Business Days) notify the Administrative Agent and each Lender of the occurrence
of any ERISA Event. (d) Promptly (and in any event, within five (5) Business
Days) notify the Administrative Agent and each Lender of any material change in
accounting policies or financial reporting practices by the Borrower or any
Subsidiary. 83 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm102.jpg]
(e) Promptly (and in any event, within two (2) Business Days) notify the
Administrative Agent and each Lender of the occurrence of any default or event
of default under any Permitted Senior Revolving Credit Document. (f) Promptly
(and in any event, within five (5) Business Days) notify the Administrative
Agent and each Lender of any litigation, arbitration or governmental
investigation or proceeding not previously disclosed by the Loan Parties which
has been instituted or, to the knowledge of any Loan Party, is threatened (in
writing) against any Loan Party or any Subsidiary or to which any of the
properties of any thereof is subject which could reasonably be expected to
result in losses and/or expenses in excess of the Threshold Amount. (g) Promptly
(and in any event, within five (5) Business Days) notify the Administrative
Agent and each Lender of any material licensing agreement or similar arrangement
entered into by any Loan Party or any of its Subsidiaries following such Loan
Party or such Subsidiary receiving a written claim from the party to such
license agreement alleging infringement of the IP Rights of another Person. Each
notice pursuant to clauses (a) through (g) of this Section 7.03 shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
applicable Loan Party has taken and proposes to take with respect thereto. Each
notice pursuant to Section 7.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Investment Document that have been
breached. 7.04 Payment of Obligations. Pay and discharge, as the same shall
become due and payable, all its obligations and liabilities, including (a) all
income and other material tax liabilities, assessments and governmental charges
or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Loan Party
or such Subsidiary, (b) all lawful claims which, if unpaid, would by law become
a Lien upon its property (other than Permitted Liens) and (c) all Indebtedness,
as and when due and payable, but subject to any subordination provisions
contained in any instrument or agreement evidencing such Indebtedness. 7.05
Preservation of Existence, Etc. (a) Preserve, renew and maintain in full force
and effect its legal existence under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 8.04 or Section 8.05.
(b) Preserve, renew and maintain in full force and effect its good standing
under the Laws of the jurisdiction of its organization, except to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect. (c) Take all commercially reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that the failure to do so
could not reasonably be expected to have a Material Adverse Effect. 84
CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm103.jpg]
7.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted. (b) Make all
necessary repairs thereto and renewals and replacements thereof, except where
the failure to do so could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. (c) Use the standard
of care typical in the industry in the operation and maintenance of its
facilities. 7.07 Maintenance of Insurance. (a) Maintain with financially sound
and reputable insurance companies that are not Affiliates of any Loan Party or
any Subsidiary insurance with respect to its properties and business against
loss or damage of the kinds customarily insured against by Persons engaged in
the same or similar business, of such types and in such amounts as are
customarily carried under similar circumstances by such other Persons. (b)
Without limiting the foregoing, (i) maintain, if available, fully paid flood
hazard insurance on all real property that is located in a special flood hazard
area and that constitutes Collateral, on such terms and in such amounts as
required by The National Flood Insurance Reform Act of 1994 or as otherwise
required by the Administrative Agent, (ii) furnish to the Administrative Agent
evidence of the renewal (and payment of renewal premiums therefor) of all such
policies prior to the expiration or lapse thereof and (iii) furnish to the
Administrative Agent prompt written notice of any redesignation of any such
improved real property into or out of a special flood hazard area. (c) Cause the
Administrative Agent and its successors and/or assigns to be named as lender’s
loss payee or mortgagee as its interest may appear, and/or additional insured
with respect to any such insurance providing liability coverage or coverage in
respect of any Collateral, and cause each provider or broker of any such
insurance to agree, by endorsement upon the policy or policies issued by it or
by independent instruments furnished to the Administrative Agent, that it will
give the Administrative Agent fourteen (14) days (or such lesser amount as the
Administrative Agent may agree) prior written notice before any such policy or
policies shall be altered or canceled. 7.08 Compliance with Laws. Comply with
the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply therewith could not reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect. 7.09 Books
and Records. (a) Maintain proper books of record and account in a manner to
allow financial statements to be prepared in accordance with GAAP consistently
applied in respect of all material 85 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm104.jpg]
financial transactions and matters involving the assets and business of such
Loan Party or Subsidiary, as the case may be. (b) Maintain such books of record
and account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over such Loan Party or
such Subsidiary, as the case may be. 7.10 Inspection Rights. (a) Permit
representatives and independent contractors of the Administrative Agent and each
Lender, all at the expense of the Loan Parties: (i) to meet on a regular or
other basis with any and all officers and employees of the Loan Parties and
their respective Subsidiaries from time to time and upon reasonable advance
notice to the applicable Loan Party or the applicable Subsidiary and during
normal business hours for the purpose of consulting with, rendering advice,
recommendations and assistance to, and influencing the management of the Loan
Parties or their respective Subsidiaries or obtaining information regarding the
Loan Parties’ or any of their respective Subsidiaries’ operations, activities
and prospects and expressing its views thereon and (ii) to access the premises
and inspect the books, records and properties of the Loan Parties and their
respective Subsidiaries upon reasonable advance notice to the Loan Parties and
during normal business hours; provided, that, excluding any such visits and
inspections during the continuation of an Event of Default, only one such visit
and inspection per year shall be at the Loan Parties’ expense (and only the
Administrative Agent may exercise rights under this Section 7.10(a)); provided,
further, that, when an Event of Default exists the Administrative Agent and the
Lenders (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Loan Parties at any time
during normal business hours and without advance notice. (b) Consider, in good
faith, the recommendations of the Administrative Agent and the Lenders or their
respective designated representatives in connection with the matters on which
they are consulted as described in clause (a) above, recognizing that the
ultimate discretion with respect to all such matters shall be retained by the
Loan Parties. 7.11 Use of Proceeds. (a) Use the proceeds of the Term A Loans (i)
to repay existing indebtedness on the Funding Date, (ii) for investment in
clinical development programs and the expansion of commercial activities and
(iii) for other general corporate purposes; provided, that, in no event shall
the proceeds of the Term A Loans be used in contravention of any Law or of any
Investment Document. (b) Use the proceeds of the Term B-1 Loans, Term B-2 Loans,
the Term B-3 Loans, Term B-4 Loans and Term C Loans (i) for investment in
clinical development programs and the expansion of commercial activities and
(ii) for other general corporate purposes; provided, that, in no event shall the
proceeds of the Term B-1 Loans, Term B-2 Loans, Term B-3 Loans, Term B-4 Loans
or Term C Loans be used in contravention of any Law or of any Investment
Document. 7.12 Additional Subsidiaries. (a) Within thirty (30) days after the
acquisition or formation of any Subsidiary (or such later date as the
Administrative Agent may agree in its sole discretion), notify the
Administrative Agent thereof in writing, together with the (i) jurisdiction of
organization (or 86 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm105.jpg]
foreign equivalent), (ii) number of shares of each class of Equity Interests
outstanding, (iii) number and percentage of outstanding shares of each class
owned (directly or indirectly) by any Loan Party or any Subsidiary, (iv) number
and effect, if exercised, of all outstanding options, warrants, rights of
conversion or purchase and all other similar rights with respect thereto and (v)
identification as to whether such Subsidiary is an Excluded Subsidiary; and (b)
Within sixty (60) days (or such later date as the Administrative Agent may agree
in its sole discretion) after (i) the acquisition or formation of any Subsidiary
(other than any Excluded Subsidiary) or (ii) the date on which any Subsidiary
that was formerly an Excluded Subsidiary ceases to be an Excluded Subsidiary, in
each case, cause such Person to (A) become a Guarantor by executing and
delivering to the Administrative Agent a Joinder Agreement or such other
documents as the Administrative Agent shall reasonably request for such purpose
and (B) deliver to the Administrative Agent documents of the types referred to
in Sections 5.02(f) and (g) and favorable opinions of counsel to such Person
(which shall cover, among other things, the legality, validity, binding effect
and enforceability of the documentation referred to in clause (A)), all in form,
content and scope reasonably satisfactory to the Administrative Agent. (c) on
the Funding Date, cause each Subsidiary (other than any Excluded Subsidiary)
that was formed or acquired after the Effective Date but prior to the Funding
Date to (i) become a Guarantor by executing and delivering to the Administrative
Agent a Joinder Agreement or such other documents as the Administrative Agent
shall reasonably request for such purpose and (ii) deliver to the Administrative
Agent documents of the types referred to in Sections 5.02(f) and (g) and
favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (i)), all in form, content and scope
reasonably satisfactory to the Administrative Agent. 7.13 ERISA Compliance. Do,
and cause each of its ERISA Affiliates to do, each of the following: (a)
maintain each Plan in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state law,
(b) cause each Plan that is qualified under Section 401(a) of the Internal
Revenue Code to maintain such qualification, and (c) make any required
contributions to any Plan subject to Section 412, Section 430 or Section 431 of
the Internal Revenue Code. 7.14 Pledged Assets. (a) Equity Interests. Cause 100%
of the issued and outstanding Equity Interests of each Subsidiary directly owned
by a Loan Party to be subject at all times to a first priority, perfected Lien
in favor of the Administrative Agent, for the benefit of the Secured Parties,
pursuant to the terms and conditions of the Collateral Documents, together with
opinions of counsel and any filings and deliveries necessary in connection
therewith to perfect the security interests therein, all in form and substance
satisfactory to the Administrative Agent. It is understood and agreed that the
Loan Parties shall have thirty (30) days after the acquisition of any Foreign
Subsidiary after the Funding Date to comply with this Section 7.14(a) with
respect to such Loan Party’s pledge of its Equity Interests in such Foreign
Subsidiary. (b) Other Property. (i) Cause all property (other than Excluded
Property) of each Loan Party to be subject at all times to first priority
perfected Liens, which Liens are superior in right to any other Person (subject
to Permitted Liens) (and, in the case of owned real property, title insured
Liens), in each case, in favor of the Administrative Agent to secure the
Obligations pursuant to the Collateral Documents (and subject to the terms and
conditions of the Collateral 87 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm106.jpg]
Documents) or, with respect to any such property acquired subsequent to the
Funding Date, such other additional security documents as the Administrative
Agent shall request and, in connection with the foregoing, deliver to the
Administrative Agent such other documentation as the Administrative Agent may
request including filings and deliveries necessary to perfect such Liens,
Organization Documents, resolutions, Real Property Security Documents and
favorable opinions of counsel to such Person, all in form, content and scope
reasonably satisfactory to the Administrative Agent; and (ii) use commercially
reasonable efforts to obtain and deliver to the Administrative Agent Collateral
Access Agreements with respect to leased real property to the extent required by
this Agreement and the Collateral Documents. (c) Material Contracts. Ensure, and
cause each of their respective Subsidiaries to ensure, that at all times the
exercise of the rights of the Administrative Agent or any Lender under any Loan
Document (including the realization, sale or assignment by the Administrative
Agent or a Lender of any Equity Interests in any Subsidiary directly owned by
such Loan Party) would not conflict with (i) any Material Contract to which any
Loan Party or any of its respective Subsidiaries is a party or which is binding
upon such Loan Party or such Subsidiary or any of such Loan Party’s or such
Subsidiary’s assets or (ii) any Loan Party’s Organization Documents. 7.15
Compliance with Material Contracts. Comply in all respects with each Material
Contract of such Person except where the failure to comply, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect. 7.16 Maintenance of Regulatory Approvals, Contracts, IP Rights, Etc.
Each Loan Party will, and will cause each of its Subsidiaries (to the extent
applicable) to, (a) maintain in full force and effect all Regulatory Approvals
(including the Product Authorizations), contracts, or other rights necessary for
the operations of such Loan Party’s or such Subsidiary’s business, as the case
may be, including in respect of all related Product Commercialization and
Development Activities, (b) promptly after any Loan Party has knowledge thereof,
notify the Administrative Agent of any product recalls, safety alerts,
corrections, withdrawals, marketing suspensions or removals conducted, to be
undertaken or issued by such Loan Party, any of their respective Subsidiaries or
any of their respective agents, suppliers, licensors or licensees, as the case
may be, whether voluntary or at the request, demand or order of any Regulatory
Authority or otherwise with respect to any Product, or the occurrence of any
act, event or omission that is reasonably likely to result in the undertaking or
issuing of any such action or item, (c) maintain in full force and effect, and
pay all costs and expenses relating to (i) all Material Contracts, (ii) all IP
Rights owned or controlled by such Loan Party or any such Subsidiary that is
related to any Product or Product Commercialization and Development Activities
or otherwise useful in or material, either individually or in the aggregate, to
the business of any Loan Party or Subsidiary and (iii) all Product Assets owned
or controlled by such Loan Party or any Subsidiary that are used in or necessary
for related Product Commercialization and Development Activities, (d) promptly
after learning thereof, notify the Administrative Agent of any infringement or
other violation by any Person of such Loan Party’s or any of its Subsidiaries’
IP Rights, and diligently pursue any such infringement or other violation,
except in any specific circumstance where both (i) the Loan Parties are able to
demonstrate that it is not commercially reasonable to do so and (ii) where not
doing so does not materially adversely affect any Product or the Product
Commercialization and Development Activities related to such Product, (e) use
commercially reasonable efforts to pursue and maintain in full force and effect
legal protection for all new IP Rights developed or controlled by such Loan
Party or any of its Subsidiaries, as the case may be, that is related to any
Product or Product Commercialization and Development Activities or otherwise
useful in or material, either individually or in the aggregate, to the 88
CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm107.jpg]
business of any Loan Party or Subsidiary and (f) promptly after learning
thereof, notify the Administrative Agent of any claim by any Person that such
Loan Party or any of its Subsidiaries, including in connection with any Product
Commercialization and Development Activities, has infringed upon any IP Rights
of such Person. 7.17 Anti-Corruption Laws. Conduct its business in compliance in
all material respects with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010 and other similar anti-corruption legislation in
other jurisdictions and maintain policies and procedures designed to promote and
achieve compliance with such laws. 7.18 Cash Management. (a) Maintain all
deposit accounts (including, without limitation, the Specified Deposit Account),
disbursement accounts, securities accounts, investment accounts (and other
similar accounts) and lockboxes located in the United States or the British
Virgin Islands, in each case, with a bank or financial institution that is
acceptable to the Administrative Agent and ensure that each such account or
lockbox is subject to a Qualifying Control Agreement (each such deposit account,
disbursement account, securities account, investment account (or similar
account) and lockbox (a “Controlled Account”)), with all cash, checks and other
similar items of payment in such account or lockbox securing payment of the
Obligations and such Loan Party shall have granted a Lien to the Administrative
Agent, for the benefit of the Secured Parties, over such Controlled Accounts;
(b) Deposit promptly (and in any event no later than five (5) Business Days) all
cash, checks, drafts or other similar items of payment relating to or
constituting payments made in respect of any and all accounts and other rights
and interests of each BVI Loan Party and each U.S. Loan Party (including
pursuant to clause (c) below) into Controlled Accounts; (c) To the extent that
any Loan Party or any Subsidiary holds cash on hand (other than cash maintained
in a Controlled Account) in excess of (i) $5,000,000 on an individual basis for
each such Person or (ii) $10,000,000 in the aggregate when taken together with
all other Loan Parties and Subsidiaries, in each case, such excess amount shall,
within five (5) Business Days be (x) deposited into a Controlled Account or (y)
in the case of Establishment Labs Sociedad Anonima, deposited into the Specified
Deposit Account, in each case, in compliance with clauses (a) and (b) above; and
(d) At any time after the occurrence and during the continuance of an Event of
Default, at the request of the Administrative Agent, cause all payments
constituting proceeds of accounts of each BVI Loan Party, each U.S. Loan Party
and each Costa Rican Loan Party to be directed into lockbox accounts that are
subject to Qualifying Control Agreements. 7.19 Post-Closing Obligations. (a)
Within five (5) Business Days of the Funding Date (or such longer period of time
as may be agreed to by the Administrative Agent in its sole discretion), arrange
for the filing of the particulars of a cessation of (i) that certain charge in
respect of the property of the Borrower registered on September 29, 2016 with
identification number MTE6TZ and Perceptive Credit Holdings, LP as the trustee
and (ii) that certain charge in respect of the property of the Borrower
registered on September 14, 2015 with identification number VPHPR3 and CPH TU,
LP as the 89 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm108.jpg]
chargee, in each case with the registrar of corporate affairs in the British
Virgin Islands in accordance with section 165 of the BVI Business Companies Act,
2004. (b) Within the time periods set forth therefor on Schedule 7.19 (or such
longer periods of time as may be agreed to by the Administrative Agent in its
sole discretion), deliver to the Administrative Agent such other documents,
instruments, certificates or agreements as are listed on Schedule 7.19 or take
such other actions as are described on Schedule 7.19, in each case in form and
substance reasonably satisfactory to the Administrative Agent. 7.20 Compliance
with Securities Laws. Comply in all material respects with the Securities Act
and the Exchange Act. ARTICLE VIII. NEGATIVE COVENANTS On the Funding Date and
thereafter, so long as any Lender shall have any Commitment hereunder, any Loan
or other Obligation (other than contingent indemnification obligations for which
no claim has been asserted) hereunder shall remain unpaid or unsatisfied, no
Loan Party shall, nor shall it permit any Subsidiary to, directly or indirectly:
8.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following: (a) Liens pursuant to any Loan Document; (b) Liens existing
on the Effective Date and listed on Schedule 8.01 to the Disclosure Letter; (c)
Liens (other than any Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP; (d) statutory Liens of landlords and Liens of carriers,
warehousemen, mechanics, materialmen and suppliers and other Liens imposed by
law or pursuant to customary reservations or retentions of title arising in the
ordinary course of business; provided, that, such Liens secure only amounts not
yet due and payable or, if due and payable, are unfiled and no other action has
been taken to enforce the same or are being contested in good faith by
appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established; (e) pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA; (f)
deposits to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business; 90 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm109.jpg]
(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person; (h) Liens securing judgments for the payment
of money (or appeal or other surety bonds relating to such judgments) not
constituting an Event of Default under Section 9.01(h); (i) Liens securing
Indebtedness permitted under Section 8.03(e); provided, that: (i) such Liens do
not at any time encumber any property other than the property financed by such
Indebtedness, (ii) the Indebtedness secured thereby does not exceed the cost of
acquiring, purchasing, constructing or improving such property (negotiated on an
arm’s length basis) and (iii) such Liens attach to such property concurrently
with or within one hundred eighty (180) days after the acquisition thereof (or,
in the case of any such property owned by such Loan Party or such Subsidiary as
of the Effective Date, within one hundred eighty (180) days of the Effective
Date); (j) licenses, sublicenses, leases or subleases (other than relating to
intellectual property) granted to others in the ordinary course of business not
interfering in any material respect with the business of any Loan Party or any
Subsidiary; (k) bankers’ liens, rights of setoff and similar Liens incurred on
deposits made in the ordinary course of business; (l) Liens of a Permitted
Senior Revolving Credit Lender on Permitted Senior Revolving Credit Priority
Collateral securing only the Permitted Senior Revolving Credit Indebtedness
owing to such Permitted Senior Revolving Credit Lender, subject to compliance
with the terms and provisions of Section 8.03(g) and the definition of
“Permitted Senior Revolving Credit Indebtedness”; (m) solely until the Funding
Date, Liens securing Indebtedness under the Existing Credit Agreement; (n) Liens
on fee owned real property of the Loan Parties securing Indebtedness permitted
by Section 8.03(h); (o) any Lien existing on any property or asset prior to the
acquisition thereof by the Borrower or any Subsidiary after the Effective Date
or existing on any property or asset prior to the merger, consolidation or
becoming a Subsidiary of any Person that is merged or consolidated with or into
the Borrower or any of its Subsidiaries after the Effective Date or that becomes
a Subsidiary after the Effective Date; provided, that, (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Borrower or any Subsidiary (other than
improvements, accessions, proceeds, dividends or distributions in respect
thereof and assets fixed or appurtenant thereto) and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be; (p) Liens in
favor of a seller solely on any cash earnest money deposits made by the Borrower
or any of its Subsidiaries in connection with any letter of intent or purchase
agreement with respect to any Permitted Acquisition or other Investment
permitted hereunder; 91 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm110.jpg]
(q) (i) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (ii) Liens securing
cash management obligations and any obligations under cash management agreements
(in each case, that do not constitute Indebtedness) in the ordinary course of
business; (r) licenses and sublicenses of intellectual property permitted by
Section 8.19(b); and (s) additional Liens incurred by the Borrower and its
Subsidiaries so long as the aggregate outstanding principal amount of
Indebtedness and other obligations secured thereby do not exceed $1,000,000 at
any time. Notwithstanding anything to the contrary in this Section 8.01, no Lien
permitted under clauses (b) through (q), or clause (s) shall apply to any
Material IP Rights. 8.02 Investments. Make any Investments, except: (a)
Investments held by any Loan Party or any Subsidiary in the form of cash or Cash
Equivalents; (b) Investments existing as of the Effective Date and set forth in
Schedule 8.02 to the Disclosure Letter; (c) (i) Investments by Loan Parties in
any Person that is a Qualified Loan Party prior to giving effect to such
Investment, (ii) Investments by (A) Loan Parties (that are not Brazilian Loan
Parties) in Brazilian Loan Parties, in an aggregate amount not to exceed
$25,000,000 (provided, that, such amount shall increase by $0.25 for each $1.00
of cash and Cash Equivalents received by the Borrower from the issuance of its
Qualified Equity Interests (other than in connection with any Specified Cure
Contribution) on or after July 1, 2018 (so long as such cash and Cash
Equivalents are not otherwise applied to any other permitted use under this
Agreement); provided, however, that, in no event shall such amount exceed
$40,000,000) at any one time outstanding and (B) Brazilian Loan Parties in
Brazilian Loan Parties, (iii) Investments by Subsidiaries that are not Loan
Parties in (A) Loan Parties and (B) any other Subsidiary that is not a Loan
Party, (iv) Investments by Qualified Loan Parties in (A) Loan Parties that are
not Qualified Loan Parties (other than Brazilian Loan Parties), in an aggregate
amount not to exceed $10,000,000 at any one time outstanding; provided, that,
the aggregate amount of any Investment made pursuant to clause (ii)(A) that
indirectly flows through a Loan Party that is not a Qualified Loan Party (other
than a Brazilian Loan Party) shall not be deemed to apply to this clause
(iv)(A), and (B) Subsidiaries that are not Loan Parties, in an aggregate amount
not to exceed, together with all Investments made pursuant to clause (c)(v)(B),
$5,000,000 at any one time outstanding and (v) Investments by Loan Parties that
are not Qualified Loan Parties in (A) other Loan Parties that are not Qualified
Loan Parties (other than Brazilian Loan Parties) and (B) Subsidiaries that are
not Loan Parties, in an aggregate amount not to exceed, together with all
Investments made pursuant to clause (c)(iv)(B), $5,000,000 at any one time
outstanding; (d) extensions of credit to non-Affiliates in the nature of
accounts receivable or notes receivable arising from the sales of goods or
services in the ordinary course of business; (e) Permitted Acquisitions and
Approved Strategic Investments; 92 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm111.jpg]
(f) Swap Contracts permitted under Section 8.03(d); (g) Investments (including
debt obligations) received in connection with the bankruptcy or reorganization
of customers or suppliers and in settlement of delinquent obligations of, and
other disputes with, customers or suppliers arising in the ordinary course of
business; (h) Investments consisting of security deposits with utilities and
other like Persons made in the ordinary course of business; (i) employee loans,
travel advances and guarantees in accordance with the Loan Parties’ usual and
customary practices with respect thereto (if permitted by applicable Law), which
in the aggregate shall not exceed $250,000 outstanding at any time; (j)
Investments received in connection with any insolvency proceedings in respect of
any customers, suppliers or clients and in settlement of delinquent obligations
of, and other disputes with, customers, suppliers or clients; (k) Guarantees
permitted by Section 8.03 (other than by reference to this Section 8.02 (or any
subclause hereof)); and (l) other Investments not permitted by any of the
foregoing clauses of this Section 8.02, in an aggregate amount not to exceed
$1,000,000 at any one time outstanding. 8.03 Indebtedness. Create, incur, assume
or suffer to exist any Indebtedness, except: (a) Indebtedness under the Loan
Documents; (b) Indebtedness (other than by reference to this Section 8.03 (or
any sub-clause hereof)) existing on the Effective Date and described on Schedule
8.03 to the Disclosure Letter and Permitted Refinancings thereof; (c) (i)
intercompany Indebtedness permitted under Section 8.02 (other than by reference
to this Section 8.03 (or any sub-clause hereof)) and (ii) Guarantees permitted
by Section 8.02 (other than by reference to this Section 8.03 (or any subclause
hereof)); (d) obligations (contingent or otherwise) of any Loan Party or any
Subsidiary existing or arising under any Swap Contract; provided, that, (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view” and (ii)
such Swap Contract does not contain any provision exonerating the non-defaulting
party from its obligation to make payments on outstanding transactions to the
defaulting party; (e) purchase money Indebtedness (including obligations in
respect of Capital Leases or Synthetic Leases) incurred by any Loan Party or any
of their respective Subsidiaries to finance the acquisition, purchase,
construction or improvement of fixed assets, and renewals, refinancings and
extensions thereof; provided, that, (i) such Indebtedness when incurred shall
not exceed the cost of acquiring, purchasing, constructing or improving such
asset(s), (ii) no such Indebtedness 93 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm112.jpg]
shall be refinanced for a principal amount in excess of the principal balance
outstanding thereon, plus any fees and expenses incurred in connection with such
refinancing and any reasonable premium paid in connection with such refinancing,
(iii) the aggregate outstanding principal amount of all Indebtedness outstanding
in reliance on this clause (e) shall not exceed $4,000,000 at any one time
outstanding and (iv) the aggregate outstanding principal amount of all
Indebtedness outstanding in reliance on this clause (e), Section 8.03(g) and
Section 8.03(h), when taken together, shall not exceed $12,000,000 at any one
time outstanding; (f) unsecured Indebtedness in respect of netting services,
overdraft protections, employee credit card programs, automatic clearinghouse
arrangements and similar arrangements in each case in connection with deposit
accounts and Indebtedness arising from the honoring of a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided, that, (x) any such
Indebtedness is extinguished within thirty (30) days and (y) the aggregate
outstanding principal amount of such Indebtedness shall not exceed $1,000,000 at
any one time outstanding; (g) Permitted Senior Revolving Credit Indebtedness in
an aggregate principal amount not to exceed at any one time outstanding
$4,000,000 pursuant to one or more revolving credit facilities; provided, that,
(x) no Default or Event of Default shall have occurred and be continuing both
immediately before and immediately after the effectiveness of any Permitted
Senior Revolving Credit Documents, (y) prior to the incurrence of any such
Indebtedness, (i) the Administrative Agent, the Loan Parties and the applicable
Permitted Senior Revolving Credit Lender shall have entered into an
intercreditor agreement reasonably satisfactory to the Administrative Agent
pursuant to which (A) such Permitted Senior Revolving Credit Lender may be
granted a first priority security interest only in the accounts receivable
and/or inventory of Establishment Labs Sociedad Anonima and proceeds thereof
(collectively, the “Permitted Senior Revolving Credit Priority Collateral”), (B)
the Administrative Agent, on behalf of the Secured Parties, shall be granted a
second priority security interest in the Permitted Senior Revolving Credit
Priority Collateral, (C) the Administrative Agent, on behalf of the Secured
Parties, shall maintain its first priority security interest in all other assets
of the Loan Parties (other than Excluded Property) and (D) such Permitted Senior
Revolving Credit Lender shall not be granted a security interest in any property
of the Loan Parties other than the Permitted Senior Revolving Credit Priority
Collateral and (ii) the Administrative Agent and the Loan Parties shall have
entered into amendments, in each case in form and substance reasonably
satisfactory to the Administrative Agent, to this Agreement and such other Loan
Documents as required to, among other things, include in the Loan Documents such
additional representations, warranties, covenants and defaults as are included
in the applicable Permitted Senior Revolving Credit Documents (but not included
in the Loan Documents at such time) and (z) the aggregate outstanding principal
amount of all Indebtedness incurred in reliance on this clause (g), Section
8.03(e) and Section 8.03(h), when taken together, shall not exceed $12,000,000
at any one time outstanding; (h) Indebtedness hereafter incurred by any Loan
Party or any of their respective Subsidiaries to finance the purchase,
construction or improvement of real property, and renewals and extensions
thereof; provided, that, (i) such Indebtedness shall be secured only by real
property (and, for the avoidance of doubt, by no other assets of any Loan Party
or any Subsidiary), (ii) no such Indebtedness shall be refinanced for a
principal amount in excess of the principal balance outstanding thereon at the
time of such refinancing, plus any fees and expenses incurred in connection with
such refinancing and any reasonable premium paid in connection with such
refinancing, (iii) the aggregate outstanding principal amount of all
Indebtedness incurred in reliance on this clause (h) shall not exceed
$10,000,000 at any one time outstanding 94 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm113.jpg]
and (iv) the aggregate outstanding principal amount of all Indebtedness incurred
in reliance on this clause (h), Section 8.03(e) and Section 8.03(g), when taken
together, shall not exceed $12,000,000 at any one time outstanding; (i) solely
until the Funding Date, Indebtedness under the Existing Credit Agreement; (j)
accounts payable to trade creditors for goods and services and current operating
liabilities (not the result of the borrowing of money) incurred in the ordinary
course of the Loan Parties and their respective Subsidiaries’ business in
accordance with customary terms and paid within the specified time, unless
contested in good faith by appropriate proceedings and reserved for in
accordance with GAAP; (k) Indebtedness consisting of guarantees resulting from
the endorsement of negotiable instruments for collection in the ordinary course
of business; (l) other unsecured Indebtedness not permitted by any of the other
clauses of this Section 8.03, in an aggregate principal amount not to exceed
$1,000,000 at any one time outstanding; (m) Indebtedness of any Person that
becomes a Subsidiary after the Effective Date; provided, that, (i) such
Indebtedness exists at the time such Person becomes a Subsidiary and is not
created in contemplation of or in connection with such Person becoming a
Subsidiary and (ii) the aggregate principal amount of all such Indebtedness
outstanding in reliance on this clause (m) shall not exceed $500,000 at any one
time outstanding; (n) unsecured Earn Out Obligations in connection with
Permitted Acquisitions; and (o) unsecured Indebtedness of the Borrower owing to
(i) solely until August 1, 2019, JW Partners, LP pursuant to that certain
Warrant Payment Agreement dated as of August 24, 2017 between the Borrower and
JW Partners, LP in an aggregate amount not to exceed $1,589,488.64 at any one
time outstanding, (ii) solely until August 1, 2019, JW Opportunities Master
Fund, Ltd. pursuant to that certain Warrant Payment Agreement dated as of August
24, 2017 between the Borrower and JW Opportunities Master Fund, Ltd. in an
aggregate amount not to exceed $529,829.55 at any one time outstanding, (iii)
solely until August 1, 2019, Relativity Healthcare Fund, LLC pursuant to that
certain Warrant Cancellation Agreement dated as of August 24, 2017 between the
Borrower and Relativity Healthcare Fund, LLC in an aggregate amount not to
exceed $141,287.55 at any one time outstanding and (iv) solely until September
30, 2017, Perceptive Credit Holdings, LP pursuant to that certain Warrant
Repurchase Agreement dated as of August 24, 2017 between the Borrower and
Perceptive Credit Holdings, LP in an aggregate amount not to exceed $2,400,000
at any one time outstanding. 8.04 Fundamental Changes. Merge, dissolve,
liquidate, amalgamate or consolidate with or into another Person, or Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person; provided, that, notwithstanding the foregoing provisions of this
Section 8.04 but subject to the terms of Sections 7.12 and 7.14, (a) the
Borrower may merge or consolidate with any of its Subsidiaries, provided, that,
the Borrower shall be the continuing or surviving corporation, (b) any Qualified
Loan Party (other than the Borrower) may merge, amalgamate or consolidate with
any other Qualified Loan Party (other than the Borrower), (c) any Loan Party
that is not a Qualified Loan Party may merge, amalgamate or consolidate with any
Loan Party (other than the 95 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm114.jpg]
Borrower), provided, that, if a Qualified Loan Party is a party to such
transaction, such Qualified Loan Party shall be the continuing or surviving
Person, (d) any Subsidiary that is not a Loan Party may be merged or
consolidated with or into any Loan Party, provided, that, such Loan Party shall
be the continuing or surviving Person, (e) any Subsidiary that is not a Loan
Party may be merged or consolidated with or into any other Subsidiary that is
not a Loan Party, (f) any Subsidiary that is not a Loan Party may dissolve,
liquidate or wind up its affairs at any time, provided, that, such dissolution,
liquidation or winding up could not reasonably be expected to have a Material
Adverse Effect and all of its assets and business are transferred to a Loan
Party prior to or concurrently with such dissolution, liquidation or winding up
and (g) the Borrower and its Subsidiaries may consummate Permitted Acquisitions
and Approved Strategic Investments, provided, that, (x) to the extent
applicable, such transaction complies with clauses (a) through (f) of the first
proviso in this Section 8.04 and (y) to the extent such transaction involves a
merger, amalgamation or consolidation with a Person other than the Borrower or
any Subsidiary, either (A) the Borrower or such Subsidiary shall be the
continuing or surviving Person or (B) the continuing or surviving Person shall
comply with the requirements of Section 7.12 and Section 7.14. 8.05
Dispositions. Make any Disposition unless (a) the consideration paid in
connection therewith shall be cash or Cash Equivalents paid contemporaneous with
consummation of the transaction and shall be in an amount not less than the fair
market value of the property disposed of, (b) no Default or Event of Default
shall have occurred and be continuing both immediately prior to and after giving
effect to such Disposition, (c) such transaction does not involve the sale or
other disposition of a minority equity interest in any Subsidiary and (d) the
aggregate net book value of all of the assets sold or otherwise disposed of in
such Disposition together with the aggregate net book value of all assets sold
or otherwise disposed of by the Loan Parties and their respective Subsidiaries
in all such transactions occurring during the term of this Agreement does not
exceed $1,000,000. 8.06 Restricted Payments. Declare or make, directly or
indirectly, any Restricted Payment, except that: (a) each Subsidiary may make
Restricted Payments to any Loan Party; (b) each Loan Party and each Subsidiary
may declare and make dividend payments or other distributions payable solely in
the Qualified Capital Stock of such Person; (c) (i) the Borrower may purchase,
redeem, retire or otherwise acquire its Qualified Capital Stock solely to the
extent such purchase, redemption, retirement or acquisition is made with
proceeds received from a substantially concurrent issuance of new Qualified
Capital Stock of the Borrower, (ii) to the extent constituting Restricted
Payments, the Borrower may repay Indebtedness permitted by Section 8.03(o) to
the extent not prohibited by Section 8.11 and (iii) the Borrower may purchase,
redeem, retire or otherwise acquire shares of its Qualified Capital Stock from
Global Silicone SRL for aggregate consideration not to exceed $2,845,990;
provided, that, with respect to this clause (iii), such purchase occurs within
thirty (30) days of the Funding Date; (d) the Borrower may (i) purchase or pay
cash in lieu of fractional shares of its Qualified Capital Stock arising out of
dividends, splits, or business combinations or in connection with the issuance
of its Qualified Capital Stock pursuant to mergers, consolidations or other
acquisitions, in each case, permitted by this Agreement, (ii) pay cash in lieu
of fractional shares 96 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm115.jpg]
upon the exercise of warrants, options or other securities convertible into or
exercisable for Qualified Capital Stock of the Borrower and (iii) make payments
in connection with the retention of Qualified Capital Stock in payment of
withholding taxes in connection with equity-based compensation plans to the
extent that net share settlement arrangements are deemed to be repurchases; and
(e) the Borrower may make other Restricted Payments not to exceed (i) $600,000
in the fiscal year of the Borrower ending December 31, 2017 and (ii) $500,000 in
any fiscal year of the Borrower ending thereafter. 8.07 Change in Nature of
Business. Engage in any material line of business substantially different from
those lines of business conducted by the Borrower and its Subsidiaries on the
Effective Date or any business substantially related or incidental thereto. 8.08
Transactions with Affiliates and Insiders. Enter into or permit to exist any
transaction or series of transactions with any officer, director, employee or
Affiliate of such Person other than (a) advances of working capital to any Loan
Party, (b) transfers of cash and assets to any Loan Party, (c) intercompany
transactions expressly permitted by Section 8.02, Section 8.03, Section 8.04,
Section 8.05 or Section 8.06, (d) customary compensation and indemnification of,
and other employment arrangements with, directors, officers and employees in the
ordinary course of business, (e) issuances of Qualified Capital Stock of the
Borrower to Affiliates in exchange for cash; provided, that, (i) no Default or
Event of Default shall have occurred and be continuing (or could reasonably be
expected to occur as a result of such issuance) and (ii) the terms of each such
issuance are no less favorable (including the amount of cash received by the
Borrower) to the Borrower than those that would be obtained in a comparable
arm’s-length transaction with a Person who is not an Affiliate of the Borrower
and (f) except as otherwise specifically limited in this Agreement, other
transactions which are entered into in the ordinary course of such Person’s
business on terms and conditions substantially as favorable to such Person as
would be obtainable by it in a comparable arms- length transaction with a Person
other than an officer, director or Affiliate. 8.09 Burdensome Agreements. Enter
into, or permit to exist, any Contract that encumbers or restricts the ability
of any such Person to (a) make Restricted Payments to any Loan Party, (b) pay
any Indebtedness or other obligations owed to any Loan Party, (c) make loans or
advances to any Loan Party, (d) transfer any of its property to any Loan Party,
(e) pledge its property pursuant to the Loan Documents or any renewals,
refinancings, exchanges, refundings or extension thereof or (f) act as a Loan
Party pursuant to the Loan Documents or any renewals, refinancings, exchanges,
refundings or extension thereof, except (in respect of any of the matters
referred to in clauses (a) through (e) above) for (i) this Agreement and the
other Loan Documents, (ii) any document or instrument governing Indebtedness
incurred pursuant to Section 8.03(b), Section 8.03(e), Section 8.03(h);
provided, that, any such restriction contained therein relates only to the asset
or assets constructed or acquired in connection therewith, (iii) customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 8.05 pending the consummation of such sale,
(iv) any Permitted Senior Revolving Credit Documents, (v) requires the grant of
any security for any obligation if such property is given as security for the
Obligations, (vi) prohibitions, restrictions and conditions existing on the
Effective Date identified on Schedule 8.09 to the Disclosure Letter, (vii)
customary provisions contained in leases, subleases, licenses and sublicenses
and other contracts restricting the assignment, subletting or encumbrance
thereof, customary net worth 97 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm116.jpg]
provisions or similar financial maintenance provisions contained therein and
other customary provisions contained in leases, subleases, licenses and
sublicenses and other contracts entered into in the ordinary course of business,
(viii) prohibitions, restrictions and conditions that are binding on a
Subsidiary at the time such Subsidiary first becomes a Subsidiary, so long as
such restrictions were not entered into solely in contemplation of such Person
becoming a Subsidiary and (ix) customary restrictions under any arrangement with
any Governmental Authority imposed on any Subsidiary in connection with
governmental grants, financial aid, tax holidays or similar benefits or economic
interests. 8.10 Use of Proceeds. Use the proceeds of any Loan, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose. 8.11 Payment of
Other Indebtedness. Make (or give any notice with respect thereto) any voluntary
or optional payment or prepayment or redemption or acquisition for value of
(including without limitation, by way of depositing money or securities with the
trustee with respect thereto before due for the purpose of paying when due),
refund, refinance or exchange of any Indebtedness of any Loan Party or any
Subsidiary (other than (i) any of the foregoing payments or transactions
relating to (x) Indebtedness arising under the Loan Documents, (y) any Permitted
Senior Revolving Credit Indebtedness and (z) the repayment of all Indebtedness
owing under the Existing Credit Agreement on the Funding Date, (ii) such
payments or transactions that do not exceed an aggregate amount of $1,000,000
per fiscal year, (iii) Permitted Refinancings expressly permitted hereby and
(iv) prepayments by the Borrower of Indebtedness permitted by Section 8.03(o);
provided, that, with respect to this clause (iv), (x) the funds utilized by the
Borrower for any such payments shall consist solely of (A) proceeds received
from a substantially concurrent issuance of new Qualified Capital Stock of the
Borrower and (B) not more than $1,750,000 of internally generated cash and Cash
Equivalents of the Loan Parties and their Subsidiaries and (y) no proceeds of
any Loans or any other Indebtedness shall be used for any such payments). 8.12
Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity; Certain Amendments. (a) Amend, modify or change its Organization
Documents in a manner materially adverse to the Administrative Agent or the
Lenders, in their capacity as the Administrative Agent or as Lenders, as
applicable, under the Loan Documents. (b) Change its fiscal year or any fiscal
quarter. (c) Without providing ten (10) days prior written notice to the
Administrative Agent, change its name, jurisdiction of organization or form of
organization (or foreign equivalent). (d) Amend, modify or change (or permit the
amendment, modification or change of) any of the terms or provisions of any
Permitted Senior Revolving Credit Document in a manner adverse to the
Administrative Agent or any Secured Party or in violation of the terms and
provisions of any intercreditor agreement entered into by the Administrative
Agent with respect thereto (for the avoidance of doubt, any amendment,
modification or change that is permitted pursuant to any applicable
intercreditor agreement shall not be adverse to the Administrative Agent or any
Secured Party). 98 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm117.jpg]
(e) Make any change in accounting policies or reporting practices, except as
required by GAAP. 8.13 Ownership of Subsidiaries. Notwithstanding any other
provisions of this Agreement to the contrary, (a) permit any Person (other than
any Loan Party or any Wholly Owned Subsidiary) to own any Equity Interests of
any Subsidiary, except to qualify directors where required by applicable law or
to satisfy other requirements of applicable law with respect to the ownership of
Equity Interests of Foreign Subsidiaries, (b) permit any Loan Party or any
Subsidiary to issue or have outstanding any shares of Disqualified Capital Stock
or (c) create, incur, assume or suffer to exist any Lien on any Equity Interests
of any Subsidiary, except for Permitted Liens. 8.14 Sale Leasebacks. Enter into
any Sale and Leaseback Transaction (other than any Permitted Sale and Leaseback
Transaction). 8.15 Sanctions; Anti-Corruption Laws. (a) Directly or indirectly,
use the proceeds of any Loan, or lend, contribute or otherwise make available
the proceeds of any Loan to any Person, to fund any activities of or business
with any Person, or in any Designated Jurisdiction, that, at the time of such
funding, is the subject of Sanctions, or in any other manner that will result in
a violation by any Person (including any Person participating in the
transaction, whether as Lender, Administrative Agent, or otherwise) of
Sanctions. (b) Directly or indirectly, use the proceeds of any Loan for any
purpose which would breach the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010 and other similar anti-corruption legislation in
other jurisdictions. 8.16 Minimum Product Revenues. (a) Minimum Product
Revenues. Permit Product Revenues for any four consecutive fiscal quarter period
to be less than (i) $20,000,000, for the four consecutive fiscal quarter period
ending September 30, 2017, (ii) $30,000,000, for any four consecutive fiscal
quarter period ending during the period from December 31, 2017 through and
including September 30, 2018, (iii) $45,000,000, for any four consecutive fiscal
quarter period ending during the period from December 31, 2018 through and
including September 30, 2019, (iv) $60,000,000, for any four consecutive fiscal
quarter period ending during the period from December 31, 2019 through and
including September 30, 2020, (v) $90,000,000, for any four consecutive fiscal
quarter period ending during the period from December 31, 2020 through and
including September 30, 2021, (vi) $120,000,000, for any four consecutive fiscal
quarter period ending during the period from December 31, 2021 through and
including September 30, 2022 and (vii) $150,000,000, for any four consecutive
fiscal quarter period ending thereafter. (b) Cure Right. (i) Notwithstanding
anything to the contrary contained in Section 8.16(a), in the event that any
Loan Party would otherwise be in default of the financial covenant set forth in
Section 8.16(a) for any period, on or before the tenth (10th) Business Day 99
CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm118.jpg]
subsequent to the due date for delivery of the financial statements for such
period pursuant to Section 7.01(a) or (b), as applicable (such period, the “Cure
Period”), the Borrower shall have the right to issue its Qualified Capital Stock
for cash in an aggregate amount not to exceed the amount necessary to cure the
relevant failure to comply with Section 8.16(a) (such contribution, a “Specified
Cure Contribution”), and upon the receipt by the Borrower of such Specified Cure
Contribution within the Cure Period, the financial covenant set forth in Section
8.16(a) shall be recalculated giving effect to the following pro forma
adjustments (collectively, the “Cure Right”): (A) Product Revenues shall be
increased for the final fiscal quarter of such period (the “Applicable Quarter”)
and any period of four consecutive fiscal quarters that includes the Applicable
Quarter, solely for the purpose of measuring the financial covenant set forth in
Section 8.16(a), and not for any other purpose under this Agreement, by an
amount equal to the Specified Cure Contribution; and (B) If, after giving effect
to the foregoing recalculation, the Loan Parties shall then be in compliance
with the requirements of the financial covenant set forth in Section 8.16(a),
the Loan Parties shall be deemed to have satisfied the requirements of the
financial covenant set forth in Section 8.16(a) as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default of the covenant set
forth in Section 8.16(a) that had occurred shall be deemed cured for the
purposes of this Agreement. (ii) Notwithstanding anything herein to the
contrary, (A) the Loan Parties shall provide notice to the Administrative Agent
of their intention to exercise the Cure Right no later than the date of delivery
of the financial statements evidencing such noncompliance pursuant to Section
7.01(a) or (b), as applicable, (B) in each four fiscal quarter period, there
shall be a period of at least two (2) fiscal quarters in respect of which no
Cure Right is exercised, (C) the Cure Right may not be exercised with respect to
consecutive fiscal quarters, (D) the Specified Cure Contribution shall be no
greater than the amount required for purposes of complying with the financial
covenant in Section 8.16(a), (E) the Specified Cure Contribution received
pursuant to any exercise of the Cure Right shall be disregarded for purposes of
determining any available basket under any covenant in this Agreement, (F) the
Cure Right may be exercised no more than three (3) times during the term of this
Agreement and (G) the provisions of this Section 8.16(b) shall in no way limit
the Borrower’s ability to issue its Qualified Capital Stock at any time and for
the avoidance of doubt, any limitation with respect to amount of the Specified
Cure Contribution is only a limitation with respect to the amount of Product
Revenue that may count as a Specified Cure Contribution pursuant to the terms of
this Section 8.16(b). 8.17 Liquidity. (a) Permit Liquidity of the Loan Parties
to be less than $10,000,000; and (b) Permit Liquidity of the Loan Parties held
in Controlled Accounts to be less than $5,000,000. 100 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm119.jpg]
8.18 Modifications and Terminations of Material Contracts. Except to the extent
such action or omission could not reasonably be expected, either individually or
in the aggregate, to have or result in a Material Adverse Effect, take or omit
to take any action that results in the termination of, or permits any other
Person to terminate, any Material Contract or Material IP Rights, other than any
bona fide dispute that is being contested in good faith. 8.19 Inbound and
Outbound Licenses. (a) Except as set forth on Schedule 8.19(a) to the Disclosure
Letter, no Loan Party shall, nor shall it permit any of its Subsidiaries to,
enter into or become or remain bound by (x) any Material Contract or (y) any
material inbound license agreement, unless no Default or Event of Default has
occurred and is continuing (or would reasonably be expected to occur as a result
thereof) and the Loan Parties have (i) provided prior written notice to the
Administrative Agent of the material terms of such agreement with a description
of its anticipated and projected impact on the relevant Loan Party’s business or
financial condition and (ii) taken such commercially reasonable actions as the
Administrative Agent may reasonably request to obtain the consent of, or waiver
by, any Person whose consent or waiver is necessary for the Administrative Agent
to be granted a valid and perfected Lien on such agreement and the right to
fully exercise its rights under any of the Loan Documents in the event of a
disposition or liquidation (including in connection with a foreclosure) of the
rights, assets or property that is the subject of such agreement; provided,
that, inbound license agreements in the nature of over the counter software that
are commercially available to the public shall not be prohibited by this clause
(a). (b) Except as set forth on Schedule 8.19(b) to the Disclosure Letter, no
Loan Party shall, nor shall it permit any of its Subsidiaries to, enter into or
become or remain bound by any outbound license of IP Rights unless such outbound
license (i) is duly authorized by the Loan Parties (pursuant to their customary
approval process) and entered into on an arm’s-length basis, (ii) is entered
into for the purpose of Product Commercialization and Development Activities
with respect to a Product, (iii) does not otherwise constitute a Disposition
prohibited pursuant to this Agreement, (iv) to the extent such IP Rights
constitute Collateral, (x) could not reasonably be expected to result in a
Material Adverse Effect and (y) does not impair the Administrative Agent from
fully exercising its rights under any of the Loan Documents in the event of a
disposition or liquidation (including in connection with a foreclosure) of the
rights, assets or property that is the subject of such license, (v) is not an
exclusive license (whether as to use, geography or otherwise) and (vi) is not
perpetual or irrevocable. ARTICLE IX. EVENTS OF DEFAULT AND REMEDIES 9.01 Events
of Default. Any of the following shall constitute an Event of Default: (a)
Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and as
required to be paid herein, any amount of principal of any Loan, (ii) within
three (3) Business Days after the same becomes due, any interest on any Loan, or
any fee or prepayment premium due hereunder or (iii) within five (5) Business
Days after the same becomes due, any other amount payable hereunder or under any
other Investment Document; or 101 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm120.jpg]
(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 7.01, 7.02, 7.03, 7.05, 7.10,
7.11, 7.12, 7.14, 7.15, 7.16, 7.17, 7.18, 7.19 or Article VIII; or (c) Other
Defaults. Any Loan Party fails to perform or observe any other covenant or
agreement (not specified in subsection (a) or (b) above) contained in any
Investment Document on its part to be performed or observed and such failure
continues for thirty (30) days after the earlier of the date on which (i) a
Responsible Officer of any Loan Party becomes aware of such failure and (ii)
written notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender; or (d) Representations and Warranties. Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any other Loan Party herein, in any other
Investment Document, or in any document delivered in connection herewith or
therewith shall be incorrect or misleading in any material respect when made or
deemed made; or (e) Cross-Default. (i) Any Loan Party or any Subsidiary (A)
fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), but only after the expiration of
any grace period applicable thereto, in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause
(after the expiration of any applicable grace or cure period applicable
thereto), with the giving of notice if required, such Indebtedness to be
demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be demanded
or (ii) there occurs under any Swap Contract an Early Termination Date (as
defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which any Loan Party or any Subsidiary is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which any Loan Party or any
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by such Loan Party or such Subsidiary as a result thereof
is greater than the Threshold Amount; or (f) Insolvency Proceedings, Etc. (i)
Any Loan Party or any of its Subsidiaries institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, administrative receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, administrative receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty (60) calendar days or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days, or an
order for 102 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm121.jpg]
relief is entered in any such proceeding or (ii) any BVI Loan Party ceases to be
“solvent” as such term is defined in the Insolvency Act, 2003 of the British
Virgin Islands; or (g) Inability to Pay Debts; Attachment. (i) Any Loan Party or
any of its Subsidiaries becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty (30) days after its issue or levy; or (h)
Judgments. There is entered against any Loan Party or any Subsidiary (i) one or
more final judgments or orders for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage) or (ii)
any one or more non-monetary final judgments that have, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order or (B) there is a period of thirty (30) consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or (i) ERISA. (i) An ERISA Event occurs
with respect to any Pension Plan or Multiemployer Plan which has resulted or
would reasonably be expected to result in liability of any Loan Party under
Title IV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an
aggregate amount in excess of the Threshold Amount or (ii) any Loan Party or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability,
if any, under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of the Threshold Amount; or (j) Employee Benefit Non-U.S.
Plans. (i) There shall occur one or more Employee Benefit Non-U.S. Plan Events
which individually or in the aggregate results in or would reasonably be
expected to result in liability of the Borrower and its Subsidiaries in excess
of the Threshold Amount during the term hereof; or (ii) there exists any fact or
circumstance that reasonably would be expected to result in the imposition of a
Lien or security interest under any applicable Laws, statutes, rules,
regulations and orders to which any Employee Benefit Non-U.S. Plan is subject,
on assets of the Borrower or any of its Subsidiaries; or (k) Invalidity of
Investment Documents. Any Investment Document, at any time after its execution
and delivery and for any reason other than as expressly permitted hereunder or
thereunder, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
Investment Document; or any Loan Party denies that it has any or further
liability or obligation under any Investment Document, or purports to revoke,
terminate or rescind any Investment Document; or (l) Change of Control. There
occurs any Change of Control; or (m) Invalidity of Subordination Provisions. Any
subordination provision in any document or instrument governing Indebtedness
that is purported to be subordinated to the Obligations or any subordination
provision in any subordination agreement that relates to any Indebtedness that
is to be subordinated to the Obligations, or any subordination provision in any
guaranty by any Loan Party of any such Indebtedness, shall cease to be in full
force and effect, or any Person (including the holder of any such Indebtedness)
shall contest in any manner the validity, binding nature or enforceability of
any such provision; or 103 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm122.jpg]
(n) Permitted Senior Revolving Credit Indebtedness. There occurs an “Event of
Default” (or any comparable term) under, and as defined in, any Permitted Senior
Revolving Credit Document; or (o) Regulatory Matters, Etc. There occurs any of
the following: (i) the FDA or any other Regulatory Authority initiates an
enforcement action against, or issues a warning letter with respect to, any Loan
Party or any of their respective Subsidiaries, any Product or any manufacturing
facilities for any Product that causes any Loan Party or any of their respective
Subsidiaries to discontinue or withdraw, or would reasonably be expected to
cause any Loan Party to discontinue or withdraw, marketing or sales of any
Product that has generated or is expected to generate at least $1,000,000 in
revenue for the Loan Parties and their respective Subsidiaries on a consolidated
basis over any period of twelve (12) consecutive months, or causes a delay in
the manufacture or sale of any such Product, which discontinuance or delay would
reasonably be expected to last for more than thirty (30) days, (ii) a recall of
any Product that has generated or is expected to generate at least $1,000,000 in
revenue for the Loan Parties and their respective Subsidiaries on a consolidated
basis over any period of twelve (12) consecutive months or (iii) any Loan Party
enters into a settlement agreement with the FDA or any other Regulatory
Authority that results in aggregate liability as to any single or related series
of transactions, incidents or conditions, in excess of $1,000,000; or (p)
Material Adverse Effect. There occurs any circumstance or circumstances that
could reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect. 9.02 Remedies Upon Event of Default. If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions: (a) declare the commitment of each Lender to make Loans to be
terminated, whereupon such commitments and obligation shall be terminated; (b)
declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Loan Parties; and (c) exercise on behalf of
itself and the Lenders all rights and remedies available to it and the Lenders
under the Loan Documents; provided, however, that, upon the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, the obligation of each Lender to make
Loans shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, in each case without further act of the
Administrative Agent or any Lender. If the Obligations are accelerated for any
reason, the prepayment premium required by Section 2.03(d) will also be due and
payable as though such Obligations were voluntarily prepaid and any discount on
the Loans shall be deemed earned in full and, in each case, shall constitute
part of the Obligations, in view of the impracticability and extreme difficulty
of ascertaining actual damages and by mutual agreement of the parties as to a
reasonable calculation of each Lender’s lost profits as a result 104
CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm123.jpg]
thereof. Any prepayment premium required by Section 2.03(d) payable pursuant to
the preceding sentence shall be presumed to be the liquidated damages sustained
by each Lender as the result of the early termination and the Borrower and the
other Loan Parties agree that it is reasonable under the circumstances currently
existing. The prepayment premium required by Section 2.03(d) shall also be
payable and any discount on the Loans shall be deemed earned in full, in each
case, in the event that the Obligations (and/or this Agreement) are satisfied or
released by foreclosure (whether by power of judicial proceeding), deed in lieu
of foreclosure or by any other means. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
THE BORROWER AND THE OTHER LOAN PARTIES EXPRESSLY WAIVE THE PROVISIONS OF ANY
PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION
OF THE FOREGOING PREPAYMENT PREMIUM AND ANY DISCOUNT ON THE LOANS IN CONNECTION
WITH ANY SUCH ACCELERATION. The Borrower and the other Loan Parties expressly
agree that (i) the prepayment premium required by Section 2.03(d) and any
discount on the Loans provided for herein is reasonable and is the product of an
arm’s length transaction between sophisticated business people, ably represented
by counsel, (ii) the prepayment premium required by Section 2.03(d) and any
discount on the Loans shall be payable notwithstanding the then prevailing
market rates at the time payment is made, (iii) there has been a course of
conduct between the Lenders and the Borrower and the other Loan Parties giving
specific consideration in this transaction for such agreement to pay the
prepayment premium required by Section 2.03(d) and any discount on the Loans,
(iv) the Borrower and the other Loan Parties shall be estopped hereafter from
claiming differently than as agreed to in this paragraph and (v) the prepayment
premium required by Section 2.03(d) and any discount on the Loans represent a
good faith, reasonable estimate and calculation of the lost profits or damages
of the Lenders and that it would be impractical and extremely difficult to
ascertain the actual amount of damages to the Lenders or profits lost by the
Lenders as a result of any early termination. The Borrower and the other Loan
Parties expressly acknowledge that their agreement to pay the prepayment premium
required by Section 2.03(d) and any discount on the Loans to the Lenders as
herein described is a material inducement to the Lenders to make the Loans
hereunder. 9.03 Application of Funds. After the exercise of remedies provided
for in Section 9.02 (or after the Loans have automatically become immediately
due and payable as set forth in the proviso to Section 9.02), any amounts
received by any Lender or the Administrative Agent on account of the Obligations
shall be applied by the Administrative Agent in the following order: First, to
payment of that portion of the Obligations constituting fees, indemnities,
expenses and other amounts (including fees, charges and disbursements of counsel
to the Administrative Agent and amounts payable under Article III) payable to
the Administrative Agent in its capacity as such; Second, to payment of that
portion of the Obligations constituting fees, indemnities and other amounts
(other than principal and interest) payable to the Lenders (including fees,
charges and disbursements of counsel to the respective Lenders) arising under
the Loan Documents and amounts payable under Article III, ratably among them in
proportion to the respective amounts described in this clause Second payable to
them; Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on and prepayment premium with respect to the Loans, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third held by them; 105 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm124.jpg]
Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid principal of the Loans, ratably among the Secured Parties in proportion
to the respective amounts described in this clause Fourth held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law. ARTICLE X.
ADMINISTRATIVE AGENT 10.01 Appointment and Authority. (a) Each of the Lenders
hereby irrevocably appoints Madryn Health Partners, LP to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are incidental
thereto. The provisions of this Article X are solely for the benefit of the
Administrative Agent and the Lenders, and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties. (b) The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders hereby irrevocably appoints
and authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are incidental thereto. In this connection,
the Administrative Agent, as “collateral agent” and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to Section
10.05 for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Collateral Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent,
shall be entitled to the benefits of all provisions of this Article X and
Article XI (including Section 11.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto. 10.02 Rights as a Lender. The
Person serving as the Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Administrative Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with any Loan Party or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders. 106 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm125.jpg]
10.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent: (a) shall
not be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing; (b) shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents); provided,
that, the Administrative Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose the Administrative Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may affect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and (c) shall not, except as expressly set forth herein
and in the other Loan Documents, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to any Loan Party
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.01 and Section 9.02) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and non- appealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given in writing to the
Administrative Agent by the Borrower or a Lender. The Administrative Agent shall
not be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article V or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent. 10.04
Reliance by Administrative Agent. The Administrative Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by 107
CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm126.jpg]
it to have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. 10.05 Delegation of Duties. The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article X shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the Facilities provided for herein as well as activities as Administrative
Agent. The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents. 10.06 Resignation of Administrative Agent. The
Administrative Agent may resign as Administrative Agent at any time by giving
thirty (30) days advance notice thereof to the Lenders and the Borrower and,
thereafter, the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder. Upon any such resignation, the Required
Lenders shall have the right, subject to the approval of the Borrower (so long
as no Event of Default has occurred and is continuing; such approval not to be
unreasonably withheld), to appoint a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders, been approved (so long as no Event of Default has occurred and is
continuing) by the Borrower or have accepted such appointment within thirty (30)
days after the Administrative Agent’s giving of notice of resignation, then the
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent reasonably acceptable to the Borrower (so long as no
Default or Event of Default has occurred and is continuing). Upon the acceptance
of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all rights, powers, privileges and duties of
the retiring Administrative Agent. After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Section
10.06 shall continue in effect for its benefit in respect of any actions taken
or omitted to be taken by it while it was acting as Administrative Agent. If no
successor has accepted appointment as Administrative Agent by the date which is
thirty (30) days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Required Lenders shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above. 10.07
Non-Reliance on Administrative Agent and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon the Administrative Agent or
any other Lender or any of their Related Parties and based on such documents 108
CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm127.jpg]
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. 10.08 Administrative Agent May File Proofs of Claim. In
case of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise: (a) to
file and prove a claim for the whole amount of the principal and interest owing
and unpaid in respect of the Loans and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders and the Administrative Agent under
Section 11.04) allowed in such judicial proceeding; and (b) to collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same; and any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding. 10.09
Collateral and Guaranty Matters. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion, (a) to release any
Lien on any Collateral granted to or held by the Administrative Agent under any
Loan Document (i) upon termination of all unused Commitments and payment in full
of all Obligations (other than contingent indemnification obligations for which
no claim has been asserted), (ii) that is sold or otherwise disposed of or to be
sold or otherwise disposed of as part of or in connection with any sale or other
Disposition permitted hereunder or under any other Loan Document or any
Involuntary Disposition or (iii) as approved in accordance with Section 11.01;
109 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm128.jpg]
(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.01(i); and (c) to release any Guarantor
from its obligations under the Guaranty if such Person ceases to be a Subsidiary
as a result of a transaction permitted under the Loan Documents. Upon request by
the Administrative Agent at any time, the Required Lenders will confirm in
writing the Administrative Agent’s authority to release or subordinate its
interest in particular types or items of property, or to release any Guarantor
from its obligations under the Guaranty, pursuant to this Section 10.09. The
Administrative Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Administrative Agent’s Lien thereon, or any certificate prepared by any Loan
Party in connection therewith, nor shall the Administrative Agent be responsible
or liable to the Lenders for any failure to monitor or maintain any portion of
the Collateral. ARTICLE XI. MISCELLANEOUS 11.01 Amendments, Etc. No amendment or
waiver of any provision of this Agreement or any other Loan Document, and no
consent to any departure by the Borrower or any other Loan Party therefrom,
shall be effective unless in writing signed by the Required Lenders and the
Borrower or the applicable Loan Party, as the case may be, and acknowledged by
the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, further, that: (a) no such amendment, waiver or consent shall: (i)
extend or increase the Commitment of a Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender
whose Commitment is being extended or increased (it being understood and agreed
that a waiver of any condition precedent set forth in Section 5.03 or of any
Default or a mandatory reduction in Commitments is not considered an extension
or increase in Commitments of any Lender); (ii) postpone any date fixed by this
Agreement or any other Loan Document for any payment of principal (excluding
mandatory prepayments), interest, prepayment premiums, fees or other amounts due
to the Lenders (or any of them) or any scheduled or mandatory reduction of the
Commitments hereunder or under any other Loan Document without the written
consent of each Lender entitled to receive such payment or whose Commitments are
to be reduced; (iii) reduce the principal of, the rate of interest specified
herein on or the prepayment premium specified herein on any Loan, or any fees or
other amounts payable hereunder or under any other Loan Document without the
written consent of each Lender entitled to receive such payment of principal,
interest, fees or other amounts; provided, 110 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm129.jpg]
however, that, only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate; (iv) change any provision of this
Section 11.01(a) or the definition of “Required Lenders” without the written
consent of each Lender directly affected thereby; (v) except in connection with
a Disposition permitted under Section 8.05, release all or substantially all of
the Collateral without the written consent of each Lender directly affected
thereby; (vi) release the Borrower or, except in connection with a merger or
consolidation permitted under Section 8.04 or a Disposition permitted under
Section 8.05, all or substantially all of the Guarantors without the written
consent of each Lender directly affected thereby, except to the extent the
release of any Guarantor is permitted pursuant to Section 10.09 (in which case
such release may be made by the Administrative Agent acting alone); and (b)
unless also signed by the Administrative Agent, no amendment, waiver or consent
shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document; provided, however, that, notwithstanding
anything to the contrary herein, (i) no Defaulting Lender shall have any right
to approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitments of any Defaulting Lender may not be increased or extended without
the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender, (ii) each Lender is entitled to
vote as such Lender sees fit on any bankruptcy reorganization plan that affects
the Loans and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein and (iii) the Required Lenders shall determine
whether or not to allow a Loan Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders. Notwithstanding anything to the contrary set forth herein,
in order to implement the Term C Facility, this Agreement may be amended for
such purpose by the Loan Parties, the Administrative Agent and the Term C
Lenders. It is understood and agreed that, following the Funding Date, subject
to the written consent of the Administrative Agent and the Required Lenders
(such consent not to be unreasonably withheld or delayed) effectuated in
accordance with this Section 11.01, the Loan Parties shall be permitted to
convey the Business IP Rights to a Qualified Loan Party in order to facilitate
the Borrower’s intellectual property strategy. Notwithstanding any provision
herein to the contrary, the Administrative Agent and the Borrower may make
amendments contemplated by Section 3.05. 11.02 Notices and Other Communications;
Facsimile Copies. (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all 111 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm130.jpg]
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows: (i) if to the Borrower or
any other Loan Party or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 11.02; and (ii) if to any other Lender, to the address, facsimile
number, electronic mail address or telephone number of its Lending Office
(whether specified on Schedule 11.02 or separately specified to the Borrower and
the Administrative Agent). Notices and other communications sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received; notices and other communications sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b). (b) Electronic Communications.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided,
that, the foregoing shall not apply to notices to any Lender pursuant to Article
II if such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may each, in their respective discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided, that, approval
of such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided, that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient. (c) Change of Address, Etc. Each of the
Borrower, the Lenders and the Administrative Agent may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto. In addition, each Lender agrees to notify
the Administrative Agent from time to time to ensure that the Administrative
Agent has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
112 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm131.jpg]
(d) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic Loan Notices) purportedly given by or on behalf of any
Loan Party even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Loan Parties shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of a Loan Party. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording. 11.03 No Waiver;
Cumulative Remedies; Enforcement. No failure by any Lender or the Administrative
Agent to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder or under any other Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Section 10.01 for the benefit of all the Secured Parties; provided, however,
that, the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) any Lender from exercising setoff rights in accordance with
Section 11.08 (subject to the terms of Section 2.11) or (c) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that, if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 10.01 and (ii) in addition to the
matters set forth in clauses (b) and (c) of the preceding proviso and subject to
Section 2.11, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders. 11.04 Expenses; Indemnity; and Damage Waiver. (a) Costs and Expenses.
The Loan Parties shall pay (i) all out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the fees, charges and
disbursements of one primary counsel and, as reasonably necessary, one local
counsel in each relevant jurisdiction for the Administrative Agent and one
specialty counsel in each relevant specialty for the Administrative Agent), in
connection with the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Investment Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) or the administration of this Agreement and the other Investment
Documents and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender (including the fees, charges and disbursements of one 113
CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm132.jpg]
primary counsel for the Administrative Agent and the Lenders and, as reasonably
necessary, one local counsel for the Administrative Agent and the Lenders in any
relevant jurisdiction and one specialty counsel in each relevant specialty for
the Administrative Agent and the Lenders (and of such other counsel as necessary
in the event of a conflict), and shall pay all fees and time charges for
attorneys who may be employees of the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Investment Documents, including its rights
under this Section 11.04 or (B) in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans. (b) Indemnification by
the Loan Parties. The Loan Parties shall indemnify the Administrative Agent (and
any sub-agent thereof) and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including the Borrower or any other Loan
Party) arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Investment Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Investment Documents, (ii)
any Loan or the use or proposed use of the proceeds therefrom, (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by a Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries, (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to an allegation that the use, advertisement, display,
importation, manufacture, marketing, offering for sale, performance, preparation
of derivative works based upon, promotion, reproduction, sale, use and/or other
distribution of a Product by any Loan Party, any Subsidiary or any of their
respective licensees, or the conduct of the Businesses, constitutes the
infringement, violation or misappropriation of the rights of any Person or (v)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto, in all
cases, whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of the Indemnitee; provided, that,
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee, if
such Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction or
(y) arise solely from a dispute between or among Indemnitees and (1) do not
involve any action or inaction by any Loan Party or any of their respective
Affiliates or (2) do not relate to any action of such Indemnitee in its capacity
as the Administrative Agent as determined by a court of competent jurisdiction
in a final and nonappealable judgment. This Section 11.04(b) shall not apply
with respect to taxes other than any taxes that represent losses, claims,
damages, etc. arising from any non-tax claim. (c) Reimbursement by Lenders. To
the extent that the Loan Parties for any reason fail to indefeasibly pay any
amount required under subsection (a) or (b) of this Section 11.04 to 114
CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm133.jpg]
be paid by them to the Administrative Agent (or any sub-agent thereof) or any
Related Party thereof, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent) or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender), such payment
to be made severally among them based on such Lenders’ Applicable Percentages
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought); provided, further, that, the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub- agent), or against any Related Party thereof acting for the Administrative
Agent (or any such sub- agent) in connection with such capacity. The obligations
of the Lenders under this subsection (c) are subject to the provisions of
Section 2.10(b). (d) Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, no Loan Party shall assert, and each Loan Party
hereby waives, and acknowledges that no other Person shall have, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Investment Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Investment Documents or the transactions contemplated hereby or thereby.
(e) Payments. All amounts due under this Section 11.04 shall be payable not
later than ten (10) Business Days after demand therefor. (f) Survival. The
agreements in this Section 11.04 and the indemnity provisions of Section
11.02(d) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations. 11.05 Payments Set
Aside. To the extent that any payment by or on behalf of any Loan Party is made
to the Administrative Agent or any Lender, or the Administrative Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender severally agrees to pay to the Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect. The obligations of the Lenders under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement. 115 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm134.jpg]
11.06 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement and the other Loan Documents shall be binding upon
and inure to the benefit of the parties hereto and thereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of their rights or obligations hereunder or thereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section 11.06, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section 11.06 or (iii) by way of
pledge or assignment of a security interest subject to the restrictions of
subsection (e) of this Section 11.06 (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (e) of this Section 11.06 and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement. (b) Assignments by Lenders. Any
Lender may at any time assign to one or more assignees all or a portion of its
rights and obligations under this Agreement and the other Loan Documents
(including all or a portion of its Commitments under any Facility and the Loans
at the time owing to it (in each case with respect to any Facility)); provided,
that, any such assignment shall be subject to the following conditions: (i)
Minimum Amounts. (A) in the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitment with respect to any Facility and/or the
Loans with respect to any Facility at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in subsection (b)(i)(B) of this Section 11.06 in the aggregate or in the case of
an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and (B) in any case not described in subsection
(b)(i)(A) of this Section 11.06, the aggregate amount of the applicable
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the applicable Commitment is not then in effect, the principal outstanding
balance of the Loans with respect to such Facility of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $1,000,000 unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); (ii) Proportionate Amounts. Each partial
assignment shall be made as an assignment of a proportionate part of all of the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned. 116 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm135.jpg]
(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section 11.06 and, in
addition: (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided, that,
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof; (B) the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed)
shall be required for assignments in respect of (i) any unfunded Commitment if
such assignment is to a Person that is not a Lender with a Commitment in respect
of the applicable Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (ii) any Loan to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund; (iv) Assignment and Assumption. The
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Assumption. The assignee, if it is not a Lender, shall deliver
to the Administrative Agent such information, including notice information, as
the Administrative Agent shall reasonably require. (v) No Assignment to Certain
Persons. No such assignment shall be made (A) to the Borrower or any of the
Borrower’s Affiliates or Subsidiaries, (B) to any Defaulting Lender or any of
its Subsidiaries or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B) or (C) to a
natural Person. (vi) Certain Additional Payments. In connection with any
assignment of rights and obligations of any Defaulting Lender hereunder, no such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs. Subject to acceptance and recording thereof by the
Administrative Agent pursuant to subsection (c) of this Section 11.06, from and
after the effective date specified in each Assignment and 117 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm136.jpg]
Assumption, the assignee thereunder shall be a party to this Agreement and, to
the extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
3.01, 3.02, 3.04 and 11.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment. Upon request, the Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section 11.06. (c)
Register. The Administrative Agent, acting solely for this purpose as an agent
of the Borrower (and such agency being solely for tax purposes), shall maintain
at the Administrative Agent’s Office a copy of each Assignment and Assumption
delivered to it (or the equivalent thereof in electronic form) and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. In addition, the Administrative
Agent shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice. (d)
Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural Person, a Defaulting Lender or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided, that, (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participation. Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided, that, such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in clauses (i) through (vi) of Section 11.01(a) that affects such
Participant. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.02 and 3.04 (subject to the requirements and
limitations therein (it being understood that the documentation required under
Section 3.01(c) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section 11.06; provided, that, such
Participant (A) agrees to be subject to the provisions of Sections 3.03 118
CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm137.jpg]
and 11.13 as if it were an assignee under paragraph (b) of this Section; and (B)
shall not be entitled to receive any greater payment under Section 3.01 or 3.02,
with respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrower's request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 11.13 with respect to any
Participant. To the fullest extent permitted by law, each Participant also shall
be entitled to the benefits of Section 11.08 as though it were a Lender;
provided, that, such Participant agrees to be subject to Section 2.11 as though
it were a Lender. (e) Certain Pledges. Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided, that, no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto. 11.07 Treatment of Certain
Information; Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its
Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and will be
instructed to keep such Information confidential), (b) to the extent required or
requested by any regulatory authority purporting to have jurisdiction over such
Person or its Related Parties (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) as may be reasonably necessary in connection
with the exercise of any remedies hereunder or under any other Investment
Document or any action or proceeding relating to this Agreement or any other
Investment Document or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section 11.07, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights and obligations under this
Agreement or (ii) any actual or prospective party (or its Related Parties) to
any swap, derivative or other transaction under which payments are to be made by
reference to a Loan Party and its obligations, this Agreement or payments
hereunder, (g) on a confidential basis to (i) any rating agency in connection
with rating any Loan Party or its Subsidiaries or the credit facilities provided
hereunder or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers or other market identifiers
with respect to the credit facilities provided hereunder, (h) with the consent
of the Borrower, (i) to the members of its investment committee and its limited
partners (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential) or (j) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section
11.07 or (y) becomes available to the Administrative Agent, any Lender or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower. For purposes of this Section 11.07, “Information” means all
information received from a Loan Party or any Subsidiary relating to the Loan
Parties or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by such Loan Party or any
Subsidiary; provided, that, in the case of information received from a Loan
Party or any Subsidiary after the date hereof, such information 119
CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm138.jpg]
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section 11.07 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. 11.08 Set-off. If an Event of Default shall have
occurred and be continuing, each Lender and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or its Affiliates, irrespective of whether or not
such Lender or Affiliate shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrower or such Loan
Party may be contingent or unmatured or are owed to a branch office or Affiliate
of such Lender different from the branch office or Affiliate holding such
deposit or obligated on such indebtedness; provided, that, in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.12 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the Lenders
and (y) the Defaulting Lender shall provide promptly to the Administrative Agent
a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender and their respective Affiliates under this Section 11.08 are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have. Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application; provided, that, the failure to give such notice shall not
affect the validity of such setoff and application. 11.09 Interest Rate
Limitation. Notwithstanding anything to the contrary contained in any Investment
Document, the interest (actual or deemed) paid or agreed to be paid under the
Investment Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest (including, without limitation, all charges,
fees, exactions or other sums which may at any time be deemed to be interest) in
an amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder. 11.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Investment Documents, and any separate letter 120 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm139.jpg]
agreements with respect to fees payable to the Administrative Agent, constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 5.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic imaging means (e.g.
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement. 11.11 Survival of Representations and Warranties.
All representations and warranties made hereunder and in any other Investment
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof and shall continue in full force and effect as long as any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied. Such representations
and warranties have been or will be relied upon by the Administrative Agent and
each Lender, regardless of any investigation made by the Administrative Agent or
any Lender or on their behalf and notwithstanding that the Administrative Agent
or any Lender may have had notice or knowledge of any Default at the time of any
Borrowing, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied. 11.12
Severability. If any provision of this Agreement or the other Investment
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Investment Documents shall not be affected or impaired thereby and (b)
the parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
11.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, then such provisions
shall be deemed to be in effect only to the extent not so limited. 11.13
Replacement of Lenders. If the Borrower is entitled to replace a Lender pursuant
to the provisions of Section 3.03, or if any Lender is a Defaulting Lender or a
Non-Consenting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.02) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided,
that: (a) such Lender shall have received payment of an amount equal to one
hundred percent (100%) of (x) the outstanding principal of its Loans, accrued
interest thereon and all other amounts payable to it hereunder and under the
other Loan Documents (other than prepayment premium) from the assignee (to the
extent of such outstanding principal and accrued interest) or the Borrower (in
the case of all other amounts) and (y) the prepayment premium required by 121
CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm140.jpg]
Section 2.03(d) from the Borrower, as if such assignment was a prepayment of one
hundred percent (100%) of the outstanding principal amount of such assignor’s
Loans on the effective date of such assignment; (b) in the case of any such
assignment resulting from a claim for compensation under Section 3.02 or
payments required to be made pursuant to Section 3.01, such assignment will
result in a reduction in such compensation or payments thereafter; (c) such
assignment does not conflict with applicable Laws; and (d) in the case of any
such assignment resulting from a Non-Consenting Lender’s failure to consent to a
proposed change, waiver, discharge or termination with respect to any Loan
Document, the applicable replacement bank, financial institution or Fund
consents to the proposed change, waiver, discharge or termination; provided,
that, the failure by such Non- Consenting Lender to execute and deliver an
Assignment and Assumption shall not impair the validity of the removal of such
Non-Consenting Lender and the mandatory assignment of such Non-Consenting
Lender’s Commitments and outstanding Loans pursuant to this Section 11.13 shall
nevertheless be effective without the execution by such Non-Consenting Lender of
an Assignment and Assumption. A Lender shall not be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply. 11.14 Governing Law; Jurisdiction;
Etc. (a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER INVESTMENT DOCUMENTS
(EXCEPT, AS TO ANY OTHER INVESTMENT DOCUMENT, AS EXPRESSLY SET FORTH THEREIN)
AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR
TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OTHER INVESTMENT DOCUMENT (EXCEPT, AS TO ANY OTHER INVESTMENT DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK. (b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER
LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY
ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR
EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE
AGENT, ANY LENDER OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER INVESTMENT DOCUMENT OR THE TRANSACTIONS RELATING
HERETO OR THERETO, IN ANY OTHER FORUM OTHER THAN THE COURTS OF THE STATE OF NEW
YORK AND ANY UNITED STATES DISTRICT COURT IN THE STATE OF NEW YORK, IN EACH CASE
LOCATED IN NEW YORK COUNTY, NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF,
AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST 122 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm141.jpg]
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
INVESTMENT DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY
LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER INVESTMENT DOCUMENT AGAINST THE BORROWER OR ANY OTHER
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. (c) WAIVER OF
VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER INVESTMENT DOCUMENT IN
ANY COURT REFERRED TO IN SUBSECTION (B) OF THIS SECTION 11.14. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT. (d) SERVICE OF PROCESS. EACH PARTY
HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR
NOTICES IN SECTION 11.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY
PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
11.15 Waiver of Right to Trial by Jury. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER INVESTMENT DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER INVESTMENT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.15.
11.16 Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the 123 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm142.jpg]
extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act. 11.17 USA PATRIOT Act. Each Lender that
is subject to the Act (as hereinafter defined) and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Loan Parties that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties, information
concerning its direct and indirect holders of Equity Interests and other Persons
exercising Control over it, and its and their respective directors and officers,
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify the Loan Parties in accordance with the Act. The Loan
Parties shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
laws, rules and regulations, including the Act. 11.18 No Advisory or Fiduciary
Relationship. In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Investment Document), each Loan Party acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (a)(i) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and the Lenders are arm’s-length commercial transactions
between the Loan Parties and their Affiliates, on the one hand, and the
Administrative Agent, the Lenders and their respective Affiliates on the other
hand, (ii) the Loan Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate and (iii)
each Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Investment Documents; (b)(i) the Administrative Agent, each Lender and
each of their respective Affiliates is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not and will not be acting as an advisor, agent or fiduciary for any
Loan Party or any Loan Party’s Affiliates or any other Person and (ii) neither
the Administrative Agent, any Lender nor any of their respective Affiliates has
any obligation to the Loan Parties or any of their Affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Investment Documents; and (c) the Administrative
Agent, the Lenders and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the Loan
Parties and their Affiliates, and neither the Administrative Agent nor any
Lender nor any of their respective Affiliates has any obligation to disclose any
of such interests to the Loan Parties or their Affiliates. To the fullest extent
permitted by law, the Loan Parties hereby waive and release any claims that they
may have against the Administrative Agent, any Lender or any of their respective
Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby. 11.19
Acknowledgement and Consent to Bail-In of EEA Financial Institutions. Solely to
the extent any Lender that is an EEA Financial Institution is a party to this
Agreement and notwithstanding anything to the contrary in any Investment
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender that is
an EEA Financial Institution arising under any Investment Document, to the
extent 124 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm143.jpg]
such liability is unsecured, may be subject to the write-down and conversion
powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by: (a) the application of any Write-Down
and Conversion Powers by an EEA Resolution Authority to any such liabilities
arising hereunder which may be payable to it by any Lender that is an EEA
Financial Institution; and (b) the effects of any Bail-In Action on any such
liability, including, if applicable: (i) a reduction in full or in part or
cancellation of any such liability; (ii) a conversion of all, or a portion of,
such liability into shares or other instruments of ownership in such EEA
Financial Institution, its parent undertaking, or a bridge institution that may
be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Investment
Document; or (iii) the variation of the terms of such liability in connection
with the exercise of the write-down and conversion powers of any EEA Resolution
Authority. 11.20 Funding Date. The parties hereto agree that if the Funding Date
does not occur on or before August 24, 2017, this Agreement and all other Loan
Documents shall be automatically terminated. 125 CHAR1\1659840v4



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm144.jpg]
SCHEDULE 2 EXHIBIT A TO AMENDED CREDIT AGREEMENT See Attached. CHAR1\1664782v2



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm145.jpg]
EXHIBIT A FORM OF LOAN NOTICE Date: __________, 20__ To: Madryn Health Partners,
LP, as Administrative Agent Re: Credit Agreement dated as of August 24, 2017 (as
amended, modified, restated, supplemented or extended from time to time, the
“Credit Agreement”), among Establishment Labs Holdings Inc., a BVI business
company, limited by shares and incorporated under the laws of the British Virgin
Islands (the “Borrower”), the Guarantors from time to time party thereto, the
Lenders from time to time party thereto and Madryn Health Partners, LP, as
Administrative Agent. Capitalized terms used but not otherwise defined herein
have the meanings provided in the Credit Agreement. Ladies and Gentlemen: The
undersigned hereby requests a Borrowing of _________________.1 1. on
[_______________, 20__] (which is a Business Day). 2. in the principal amount of
$_____________________. [The Borrower hereby represents and warrants that each
of the conditions set forth in Sections 5.02 and 5.03 of the Credit Agreement
has been satisfied on and as of the date of such Borrowing.]2 [The Borrower
hereby represents and warrants that each of the conditions set forth in Section
5.03 of the Credit Agreement has been satisfied on and as of the date of such
Borrowing.] 3 [The Borrower hereby represents and warrants that each of the
conditions set forth in Sections 5.03 and 5.04 of the Credit Agreement has been
satisfied on and as of the date of such Borrowing.] 4 [SIGNATURE PAGE FOLLOWS] 1
Note: Select appropriate tranche as applicable (e.g. “Term A Loans”, “Term B-1
Loans”, “Term B-2 Loans”, “Term B-3 Loans”, “Term B-4 Loans”, “Term C Loans”,
etc.). 2 Note: For use with the Borrowing of Term A Loans only. 3 Note: For use
with the Borrowing of Term B-1 Loans, Term B-2 Loans, Term B-3 Loans or Term B-4
Loans only. 4 Note: For use with the Borrowing of Term C Loans only.
CHAR1\1664782v2



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm146.jpg]
IN WITNESS WHEREOF, the undersigned has caused this Loan Notice to be executed
as of the date first above written. ESTABLISHMENT LABS HOLDINGS INC., a BVI
business company, limited by shares and incorporated under the laws of the
British Virgin Islands By: Name: Title: CHAR1\1664782v2



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm147.jpg]
SCHEDULE 3 EXHIBIT B-5 TO AMENDED CREDIT AGREEMENT See Attached. CHAR1\1664782v2



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm148.jpg]
EXHIBIT B-5 FORM OF TERM B-4 NOTE __________, 20__ FOR VALUE RECEIVED, the
undersigned (the “Borrower”) promises to pay to _____________________ or
registered assigns (the “Lender”), in accordance with the provisions of the
Credit Agreement (as hereinafter defined), the principal amount of the Term B-4
Loans from time to time made by the Lender to the Borrower under that certain
Credit Agreement dated as of August 24, 2017 (as amended, modified, restated,
supplemented or extended from time to time, the “Credit Agreement”), among the
Borrower, the Guarantors from time to time party thereto, the Lenders from time
to time party thereto and Madryn Health Partners, LP, as Administrative Agent.
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement. The Borrower promises to pay interest on the
unpaid principal amount of each Term B-4 Loan made by the Lender from the date
of such Term B-4 Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Credit Agreement. All
payments of principal and interest shall be made to the Lender in Dollars in
immediately available funds at the Lending Office of the Lender or as otherwise
directed by the Lender. If any amount is not paid in full when due hereunder,
such unpaid amount shall bear interest, to be paid upon demand, from the due
date thereof until the date of actual payment (and before as well as after
judgment) computed at the per annum rate set forth in the Credit Agreement. This
Term B-4 Note is one of the Term B-4 Notes referred to in the Credit Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Term B-4 Note shall become,
or may be declared to be, immediately due and payable all as provided in and
subject to the Credit Agreement. The Term B-4 Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Term B-4 Note and endorse thereon the date, amount and maturity of the Term B-4
Loans made by the Lender and payments with respect thereto. The Borrower, for
itself, its successors and assigns, hereby waives diligence, presentment,
protest and demand and notice of protest, demand, dishonor and nonpayment of
this Term B-4 Note. This Term B-4 Note may only be transferred in accordance
with the limitations and restrictions set forth in the Credit Agreement. THIS
TERM B-4 NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK. [SIGNATURE PAGE FOLLOWS] CHAR1\1664782v2



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm149.jpg]
IN WITNESS WHEREOF, the Borrower has caused this Term B-4 Note to be duly
executed and delivered as of the date first above written. ESTABLISHMENT LABS
HOLDINGS INC., a BVI business company, limited by shares and incorporated under
the laws of the British Virgin Islands By: Name: Title: CHAR1\1664782v2



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm150.jpg]
SCHEDULE 4 EXHIBIT E TO AMENDED CREDIT AGREEMENT See Attached. CHAR1\1664782v2



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm151.jpg]
EXHIBIT E FORM OF COMPLIANCE CERTIFICATE Financial Statement Date:[ , 20__] To:
Madryn Health Partners, LP, as Administrative Agent Re: Credit Agreement dated
as of August 24, 2017 (as amended, modified, restated, supplemented or extended
from time to time, the “Credit Agreement”), among Establishment Labs Holdings
Inc., a BVI business company, limited by shares and incorporated under the laws
of the British Virgin Islands (the “Borrower”), the Guarantors from time to time
party thereto, the Lenders from time to time party thereto and Madryn Health
Partners, LP, as Administrative Agent. Capitalized terms used but not otherwise
defined herein have the meanings provided in the Credit Agreement.
Date:[__________, 20__] Ladies and Gentlemen: The undersigned Responsible
Officer hereby certifies as of the date hereof that [he/she] is the [Director,
Chief Executive Officer, Chief Financial Officer, Treasurer or Controller] of
the Borrower, and that, in [his/her] capacity as such, [he/she] is authorized to
execute and deliver this Compliance Certificate to the Administrative Agent on
the behalf of the Borrower, and that: [Use following paragraph 1 for financial
statements delivered pursuant to Section 7.01(a) of the Credit Agreement:] [1.
[Attached hereto as Schedule 1 are the year-end audited financial statements of
the Borrower and its Subsidiaries, together with the report and opinion of an
independent certified public accountant in satisfaction of their requirements
under Section 7.01(a) of the Credit Agreement for the fiscal year of the
Borrower ended as of the Financial Statement Date.] [Use following paragraph 1
for financial statements delivered pursuant to Section 7.01(b) of the Credit
Agreement:] [1. [Attached hereto as Schedule 1 are the unaudited financial
statements of the Borrower and its Subsidiaries in satisfaction of their
requirements under Section 7.01(b) of the Credit Agreement for the fiscal
quarter of the Borrower ended as of the Financial Statement Date. Such financial
statements fairly present in all material respects the financial condition,
results of operations, shareholders’ equity and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year end audit adjustments and the absence of footnotes.]
2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made, a reasonably detailed review
of the transactions and condition (financial or otherwise) of the Loan Parties
during the accounting period covered by such financial statements. 3. A review
of the activities of the Loan Parties and their respective Subsidiaries during
the accounting period covered by such financial statements has been made under
the supervision of the undersigned with a view to determining whether during
such fiscal period the Loan Parties and their respective Subsidiaries performed
and observed all of their respective obligations under the Loan Documents, and
CHAR1\1664782v2



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm152.jpg]
[select one:] [to the knowledge of the undersigned during such fiscal period,
the Loan Parties and their respective Subsidiaries performed and observed each
covenant and condition of the Loan Documents applicable to them, and no Default
has occurred and is continuing.] [or:] [the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default and its nature and status:] 4. The financial covenant analyses and
calculation of (i) Product Revenues for the four consecutive fiscal quarter
period most recently ended on or prior to the date of this Compliance
Certificate and (ii) Liquidity, in each case, set forth on Schedule 2 attached
hereto are true and accurate on and as of the date of this Compliance
Certificate. 5. Attached hereto as Schedule 3 is a supplement setting forth
information regarding the amount and timing of all Dispositions, Involuntary
Dispositions, Debt Issuances, Extraordinary Receipts and Acquisitions that
occurred during the period covered by the attached financial statements. 6.
Attached hereto as Schedule 4 is a list of (i) all applications by any Loan
Party, if any, for Copyrights, Patents or Trademarks made since [the Effective
Date] [the date of the prior Compliance Certificate], (ii) all issuances of
registrations or letters on existing applications by any Loan Party for
Copyrights, Patents and Trademarks received since [the Effective Date] [the date
of the prior Compliance Certificate], (iii) licenses of any IP Rights (other
than non-exclusive licenses permitted by Section 8.05 of the Credit Agreement
granted in the ordinary course of business) entered into by any Loan Party since
[the Effective Date] [the date of the prior Compliance Certificate] and (iv)
such supplements to Schedules 6.17(a), 6.17(b), 6.17(d), 6.17(e) and 6.22 of the
Disclosure Letter as are necessary to cause such schedules to be true and
complete in all material respects as of the date of this Compliance Certificate.
7. Attached hereto as Schedule 5 is the insurance binder or other evidence of
insurance for any insurance coverage of any Loan Party or any Subsidiary that
was renewed, replaced or modified during the period covered by the attached
financial statements. 8. Attached hereto as Schedule 6 is a copy of management’s
discussion and analysis with respect to such financial statements. 9. Attached
hereto as Schedule 7 is a list of all litigations, arbitrations or governmental
investigations or proceedings which were instituted during the period covered by
such financial statements or which, to the knowledge of any Loan Party, are
threatened (in writing) against any Loan Party or any Subsidiary which, in any
case, could reasonably be expected to result in losses and/or expenses (other
than, for the avoidance of doubt, legal and court fees, costs and expenses) in
excess of the Threshold Amount, together with a description setting forth the
details thereof and stating what action the applicable Loan Party or Subsidiary
has taken and proposes to take with respect thereto. 10. Attached hereto as
Schedule 8 is information regarding, in each case, to the extent occurring
during the period covered by such financial statements, (i) the termination of
any Material Contract, (ii) the receipt by any Loan Party or any of its
Subsidiaries of any notice under any Material Contract (and a copy thereof) as
to the occurrence of any material breach or default under or pursuant to such
Material Contract that could result in termination thereof or a material
liability in respect thereof, (iii) the entering into of any new CHAR1\1664782v2



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm153.jpg]
Material Contract by a Loan Party or any of its Subsidiaries (and a copy
thereof) or (iv) any material amendment to a Material Contract (and a copy
thereof). 11. Attached hereto as Schedule 9 is a listing of all deposit accounts
and other bank accounts and securities accounts of the Loan Parties and their
Subsidiaries (including, for the avoidance of doubt, the Controlled Accounts) as
of the Financial Statement Date (which listing shall include the location of
each such account and the balance of each such account as of the Financial
Statement Date). 12. Attached hereto as Schedule 10 is a listing of all
Investments made by any Loan Party or any Subsidiary thereof pursuant to Section
8.02(c)(ii) of the Credit Agreement as of the Financial Statement Date.
[SIGNATURE PAGES FOLLOW] CHAR1\1664782v2



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm154.jpg]
IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of __________, 20__. ESTABLISHMENT LABS HOLDINGS INC., a BVI business company,
limited by shares and incorporated under the laws of the British Virgin Islands
By: Name: Title: CHAR1\1664782v2



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm155.jpg]
Schedule 1 [Audited][Unaudited] Financial Statements of the Borrower and its
Subsidiaries CHAR1\1664782v2



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm156.jpg]
Schedule 2 1. Product Revenues. A. For the four fiscal quarter period most
recently ended as of the date of this Compliance Certificate, all amounts paid
to and received by the Borrower and its Subsidiaries in the ordinary course of
business that, in accordance with GAAP, would be classified as net revenue,
excluding upfront payments, milestones, royalties and other similar one- time
payments received by the Borrower and its Subsidiaries that are not related to
the sale of products or services5: $ B. Minimum amount required by Section 8.16
of the Credit Agreement for such period: $ Compliance: [Yes] [No] 2. Liquidity.
A. Aggregate Unrestricted Cash maintained by the Loan Parties (without
duplication) for each day during the four fiscal quarter period most recently
ended as of the date of this Compliance Certificate: $ B. Minimum amount
required by Section 8.17(a) of the Credit Agreement: $10,000,000 Compliance:
[Yes] [No] A. Aggregate Unrestricted Cash maintained by the Loan Parties
(without duplication) for each day during the four fiscal quarter period most
recently ended as of the date of this Compliance Certificate and which is held
in a Controlled Account: $ B. Minimum amount required by Section 8.17(b) of the
Credit Agreement: $5,000,000 Compliance: [Yes] [No] 5 “Product Revenues” shall
exclude the revenues generated by any Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by that Subsidiary
of the income resulting from such revenue is not at the time permitted by
operation of the terms of its Organization Documents or any agreement,
instrument, judgment, decree, order, statute, rule, or governmental regulation
applicable to that Subsidiary. CHAR1\1664782v2



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm157.jpg]
Schedule 3 Dispositions, Involuntary Dispositions, Debt Issuances Extraordinary
Receipts and Acquisitions CHAR1\1664782v2



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm158.jpg]
Schedule 4 IP Schedule Updates CHAR1\1664782v2



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm159.jpg]
Schedule 5 Insurance Binders CHAR1\1664782v2



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm160.jpg]
Schedule 6 Management’s Discussion and Analysis CHAR1\1664782v2



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm161.jpg]
Schedule 7 Litigations, Arbitrations, or Governmental Investigations or
Proceedings CHAR1\1664782v2



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm162.jpg]
Schedule 8 Material Contracts CHAR1\1664782v2



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm163.jpg]
Schedule 9 Listing of Deposit Accounts, Other Bank Accounts and Securities
Accounts CHAR1\1664782v2



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm164.jpg]
Schedule 10 Listing of Investments in Brazilian Loan Parties CHAR1\1664782v2



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm165.jpg]
SCHEDULE 5 SCHEDULE 2.01 TO AMENDED CREDIT AGREEMENT See Attached.
CHAR1\1664782v2



--------------------------------------------------------------------------------



 
[ex101executedthirdamendm166.jpg]
Term A Term B-1 Applicable Term B-2 Applicable Applicable Commitment (as in
Commitment (as Percentage of Term Commitment (as Percentage of Term Lender
Percentage of Term effect on the in effect on the B-1 in effect on the B-2 A
Commitments Effective Date) Effective Date) Commitments Effective Date)
Commitments Madryn Health Partners, LP $13,636,363.64 45.454545455%
$2,272,727.27 45.454545455% $2,272,727.27 45.454545455% Madryn Health Partners
(Cayman Master), LP $16,363,636.36 54.545454545% $2,727,272.73 54.545454545%
$2,727,272.73 54.545454545% Total: $30,000,000.00 100.000000000% $5,000,000.00
100.000000000% $5,000,000.00 100.000000000% Applicable Applicable Applicable
Term B-3 Percentage of Term Term B-4 Percentage of Term Term C Lender Percentage
of Term Commitment B-3 Commitment B-4 Commitment C Commitments Commitments
Commitments Madryn Health Partners, LP $4,545,454.55 45.454545455% $6,818,181.82
45.454545455% $4,545,454.55 45.454545455% Madryn Health Partners (Cayman
Master), LP $5,454,545.45 54.545454545% $8,181,818.18 54.545454545%
$5,454,545.45 54.545454545% Total: $10,000,000.00 100.000000000% $15,000,000.00
100.000000000% $10,000,000.00 100.000000000% CHAR1\1664782v2



--------------------------------------------------------------------------------



 